 

Exhibit 10.7

 

Freddie Mac Loan Number: 708060749

 

Property Name: Village Green of Ann Arbor

 

MULTIFAMILY LOAN AND SECURITY AGREEMENT
(CME)

 

(Revised 7-20-2012)

 

Borrower: VILLAGE GREEN OF ANN ARBOR ASSCIATES, LLC, a Michigan limited
liability company Lender: KEYCORP REAL ESTATE CAPITAL MARKETS, INC., an Ohio
corporation Date: As of September 12, 2012



 

 

Reserve Fund Information

(See Article IV)

 

  

Imposition Reserves Collect Insurance Collect Taxes Deferred water/sewer (fill
in "Collect" or "Deferred"       as appropriate for each item)  N/A Ground Rents
Deferred assessments/other charges

 

 

Repair Reserve Repairs required? x Yes  ¨ No   If Yes, is a Reserve required?
xYes  ¨ No

 

If Yes to Repairs, but No Reserve, is a Letter of Credit required? ¨ Yes ¨ No

 

 

Replacement Reserve x Yes

If Yes: x Funded

Deferred   ¨ No    

 

 

Rental Achievement Reserve ¨ Yes If Yes: _________ Cash __________ Letter of
Credit   x No  

  

 

External Rate Cap Reserve ¨ Yes x No

 

 

Other Reserve(s) ¨ Yes x No

 

  If  Yes, specify:  

 

 

 

  

TABLE OF CONTENTS

  

ARTICLE I             DEFINED TERMS; CONSTRUCTION 1       1.01 Defined Terms 1
1.02 Construction 1       ARTICLE II           LOAN 2     2 2.01 Loan Terms 2
2.02 Prepayment Premium 2 2.03 Exculpation 2 2.04 Application of Payments 2 2.05
Usury Savings 2 2.06 Adjustable Rate Mortgage - Third Party Cap Agreement 2    
  ARTICLE III           LOAN SECURITY AND GUARANTY 3       3.01 Security
Instrument 3 3.02 Reserve Funds 3 3.03 Uniform Commercial Code Security
Agreement 4 3.04 Cap Collateral 4 3.05 Guaranty 4     ARTICLE
IV          RESERVE FUNDS AND REQUIREMENTS 4       4.01 Reserves Generally 4
4.02 Reserves for Truces, Insurance and Other Charges 5 4.03 Repairs; Repair
Reserve Fund 6 4.04 Replacement Reserve Fund 6 4.05 Rental Achievement
Provisions 6 4.06 Reserved 6 4.07 External Cap Agreement Reserve Fund 6      
ARTICLE V           REPRESENTATIONS AND WARRANTIES 7       5.01 Review of
Documents 7 5.02 Condition of Mortgaged Property 7 5.03 No Condemnation 7 5.04
Actions; Suits; Proceedings 7 5.05 Environmental 7 5.06 Commencement of Work; No
Labor or Materialmen's Claims 8 5.07 Compliance with Applicable Laws and
Regulations 9 5.08 Access; Utilities; True Parcels 9 5.09 Licenses and Permits 9





 

Multifamily Loan and Security Agreement (CME)Page i

 

 



5.10 No Other Interests 9 5.11 Term of Leases 9 5.12 No Prior Assignment;
Prepayment of Rents 9 5.13 Illegal Activity 10 5.14 Taxes Paid 10 5.15 Title
Exceptions 10 5.16 No Change in Facts or Circumstances 10 5.17 Financial
Statements 10 5.18 ERISA - Borrower Status 11 5.19 No Fraudulent Transfer or
Preference 5.20 No Insolvency or Judgment 5.21 Working Capital 5.22 Cap
Collateral 5.23 Ground Lease 5.24 Purpose of Loan 5.25 Survival 11       ARTICLE
VI          BORROWER COVENANTS 13       6.01 Compliance with Laws 13 6.02
Compliance with Organizational Documents 13 6.03 Use of Mortgaged Property 13
6.04 Non-Residential  Leases 14 6.05 Prepayment of Rents 16 6.06 Inspection 16
6.07 Books and Records; Financial Reporting 17 6.08 Taxes; Operating Expenses;
Ground Rents 20 6.09 Preservation, Management and Maintenance of Mortgaged
Property 21 6.10 Property and Liability Insurance 23 6.11 Condemnation 31 6.12
Environmental  Hazards 34 6.13 Single Purpose Entity Requirements 36 6.14
Repairs and Capital Replacements 41 6.15 Residential Leases Affecting the
Mortgaged Property 42 6.16 Litigation; Government Proceedings 42 6.17 Further
Assurances and Estoppel Certificates; Lender's Expenses 42 6.18 Cap Collateral
43 6.19 Ground Lease 43 6.20 BRISA Requirements 43       ARTICLE VII       
TRANSFERS OF THE MORTGAGED PROPERTY OR INTERESTS IN BORROWER 44       7.01
Permitted Transfers 44 7.02 Prohibited Transfers 45 7.03 Conditionally Permitted
Transfers 46

  

 

Multifamily Loan and Security Agreement (CME)Page ii

 

  



7.04 Preapproved Intrafamily Transfers 48 7.05 Lender's Consent to Prohibited
Transfers 49       ARTICLE VIII       SUBROGATION 52    

ARTICLE IX          EVENTS OF DEFAULT AND REMEDIES

52       9.01 Events of Default 52 9.02 Protection of Lender's Security;
Security Instrument Secures Future Advances 56 9.03 Remedies 56 9.04 Forbearance
57 9.05 Waiver of Marshalling 58       ARTICLE X           RELEASE; INDEMNITY 58
      10.01 Release 58 10.02 Indemnity 59       ARTICLE XI         
MISCELLANEOUS PROVISIONS 63       11.01 Waiver of Statute of Limitations,
Offsets and Counterclaims 63 11.02 Governing Law; Consent to Jurisdiction and
Venue 63 11.03 Notice 64 11.04 Successors and Assigns Bound 65 11.05 Joint and
Several Liability 65 11.06 Relationship of Parties; No Third Party Beneficiary
65 11.07 Severability; Amendments 65 11.08 Disclosure of Information 65 11.09
Determinations by Lender 66 11.10 Sale of Note; Change in Servicer; Loan
Servicing 66 11.11 Supplemental Financing 66 11.12 Defeasance 70 11.13 Lender's
Rights to Sell or Securitize 75 11.14 Cooperation with Rating Agencies and
Investors 75 11.15 Time is of the Essence    75       ARTICLE
XII         DEFINITIONS 75     ARTICLE XIII       INCORPORATION OF ATTACHED
RIDERS 91     ARTICLE XIV       INCORPORATION OF ATTACHED EXHIBIT 92



 

Multifamily Loan and Security Agreement (CME)Page iii

 

  

MULTIFAMILY LOAN AND SECURITY AGREEMENT

 

THIS MULTIFAMILY LOAN AND SECURITY AGREEMENT ("Loan Agreement") is dated as of
the 12th day of September, 2012 and is made by and between VILLAGE GREEN OF ANN
ARBOR ASSOCIATES, LLC, a Michigan limited liability company ("Borrower"), and
KEYCORP REAL ESTATE CAPITAL MARKETS, INC., an Ohio corporation (together with
its successors and assigns, "Lender").

 

RECITAL

 

Lender has agreed to make and Borrower has agreed to accept a loan in the
original principal amount of $43,200,000.00 ("Loan"). Lender is willing to make
the Loan to Borrower upon the terms and subject to the conditions set forth in
this Loan Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of these promises, the mutual covenants
contained in this Loan Agreement and other good and valuable consideration, the
receipt and sufficiency of which are acknowledged, the parties agree as follows:

 

ARTICLE IDEFINITIONS; CONSTRUCTION.

 

1.01Defined Terms. Each defined term in this Loan Agreement will have the
meaning ascribed to that term in Article XII unless otherwise defined in this
Loan Agreement.

 

1.02Construction. The captions and headings of the Articles and Sections of this
Loan Agreement are for convenience only and will be disregarded in construing
this Loan Agreement. Any reference in this Loan Agreement to an "Exhibit," an
"Article" or a "Section" will, unless otherwise explicitly provided, be
construed as referring, respectively, to an Exhibit attached to this Loan
Agreement or to an Article or Section of this Loan Agreement. All Exhibits and
Riders attached to or referred to in this Loan Agreement are incorporated by
reference in this Loan Agreement. Any reference in this Loan Agreement to a
statute or regulation will be construed as referring to that statute or
regulation as amended from time to time. Use of the singular in this Loan
Agreement includes the plural and use of the plural includes the singular. As
used in this Loan Agreement, the term "including" means "including, but not
limited to" and the term "includes" means "includes without limitation." The use
of one gender includes the other gender, as the context may require. Unless the
context requires otherwise, (a) any definition of or reference to any agreement,
instrument or other document in this Loan Agreement will be construed as
referring to such agreement, instrument or other document as from time to time
amended, supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth in this Loan Agreement), and
(b) any reference in this Loan Agreement to any Person will be construed to
include such Person's successors and assigns.

 

Multifamily Loan and Security Agreement (CME)Page 1

 

  

ARTICLE IILOAN.

 

2.01Loan Terms. The Loan will be evidenced by the Note and will bear interest
and be paid in accordance with the payment terms set forth in the Note.

 

2.02Prepayment Premium. Borrower will be required to pay a prepayment premium in
connection with certain prepayments of the Indebtedness, including a payment
made after Lender's exercise of any right of acceleration of the Indebtedness,
as provided in the Note.

 

2.03Exculpation. Borrower's personal liability for payment of the Indebtedness
and for performance of the other obligations to be performed by it under this
Loan Agreement is limited in the manner, and to the extent, provided in the
Note.

 

2.04Application of Payments. If at any time Lender receives, from Borrower or
otherwise, any amount applicable to the Indebtedness which is less than all
amounts due and payable at such time, then Lender may apply that payment to
amounts then due and payable in any manner and in any order determined by Lender
(unless otherwise required by applicable law), in Lender's sole and absolute
discretion. Neither Lender's acceptance of an amount that is less than all
amounts then due and payable, nor Lender's application of such payment in the
manner authorized, will constitute or be deemed to constitute either a waiver of
the unpaid amounts or an accord and satisfaction. Notwithstanding the
application of any such amount to the Indebtedness, Borrower's obligations under
this Loan Agreement, the Note and all other Loan Documents will remain
unchanged.

 

2.05Usury Savings. If any applicable law limiting the amount of interest or
other charges permitted to be collected from Borrower is interpreted so that any
charge provided for in any Loan Document, whether considered separately or
together with other charges levied in connection with any other Loan Document,
violates that law, and Borrower is entitled to the benefit of that law, that
charge is hereby reduced to the extent necessary to eliminate that violation.
The amounts, if any, previously paid to Lender in excess of the permitted
amounts will be applied by Lender to reduce the principal amount of the
Indebtedness. For the purpose of determining whether any applicable law limiting
the amount of interest or other charges permitted to be collected from Borrower
has been violated, all Indebtedness which constitutes interest, as well as all
other charges levied in connection with the Indebtedness which constitute
interest, will be deemed to be allocated and spread ratably over the stated term
of the Note. Unless otherwise required by applicable law, such allocation and
spreading will be effected in such a manner that the rate of interest so
computed is uniform throughout the stated term of the Note.

 

2.06Adjustable Rate Mortgage - Third Party Cap Agreement. If (a) the Note does
not provide for interest to accrue at an adjustable or variable interest rate,
and (b) a third party Cap Agreement is not required, then this Section 2.06 and
Section 3.04 will be of no force or effect.

 

(a)So long as there is no Event of Default, Lender or Loan Servicer will remit
to Borrower each Cap Payment received by Lender or Loan Servicer with respect to
any month for which Borrower has paid in full the monthly installment of
principal and interest or interest only, as applicable, due under the Note.
Alternatively, at Lender's option, so long as there is no Event of Default,
Lender may apply a Cap Payment received by Lender or Loan Servicer with respect
to any month to the applicable monthly payment of accrued interest due under the
Note if Borrower has paid in full the remaining portion of such monthly payment
of principal and interest or interest only, as applicable.

 

Multifamily Loan and Security Agreement (CME)Page 2

 

  

(b)Neither the existence of a Cap Agreement nor anything in this Loan Agreement
will relieve Borrower of its primary obligation to timely pay in full all
amounts due under the Note and otherwise due on account of the Indebtedness.

 

ARTICLE IIILOAN SECURITY AND GUARANTY.

 

3.01Security Instrument. Borrower will execute the Security Instrument dated of
even date with this Loan Agreement. The Security Instrument will be recorded in
the applicable land records in the Property Jurisdiction.

 

3.02Reserve Funds.

 

(a)Security Interest. To secure Borrower's obligations under this Loan Agreement
and to further secure Borrower's obligations under the Note and the other Loan
Documents, Borrower conveys, pledges, transfers and grants to Lender a security
interest pursuant to the Uniform Commercial Code of the Property Jurisdiction or
any other applicable law in and to all money in the Reserve Funds, as the same
may increase or decrease from time to time, all interest and dividends thereon
and all proceeds thereof.

 

(b)Supplemental Loan. If this Loan Agreement is entered into in connection with
a Supplemental Loan and if the same Person is or becomes both Senior Lender and
Supplemental Lender, then:

 

(i)Borrower assigns and grants to Supplemental Lender a security interest in the
Reserve Funds established in connection with the Senior Indebtedness as
additional security for all of Borrower's obligations under the Supplemental
Note.

 

(ii)In addition, Borrower assigns and grants to Senior Lender a security
interest in the Reserve Funds established in connection with the Supplemental
Indebtedness as additional security for all of Borrower's obligations under the
Senior Note.

 

(iii)It is the intention of Borrower that all amounts deposited by Borrower in
connection with either the Senior Loan Documents, the Supplemental Loan
Documents, or both, constitute collateral for the Supplemental Indebtedness
secured by the Supplemental Instrument and the Senior Indebtedness secured by
the Senior Instrument, with the application of such amounts to such Senior
Indebtedness or Supplemental Indebtedness to be at the discretion of Senior
Lender and Supplemental Lender.

 

Multifamily Loan and Security Agreement (CME)Page 3

 

 

3.03Uniform Commercial Code Security Agreement. This Loan Agreement is also a
security agreement under the Uniform Commercial Code for any of the Mortgaged
Property which, under applicable law, may be subjected to a security interest
under the Uniform Commercial Code, for the purpose of securing Borrower's
obligations under this Loan Agreement and to further secure Borrower's
obligations under the Note, Security Instrument and other Loan Documents,
whether such Mortgaged Property is owned now or acquired in the future, and all
products and cash and non-cash proceeds thereof (collectively, "UCC
Collateral"), and by this Loan Agreement, Borrower grants to Lender a security
interest in the UCC Collateral.

 

3.04Cap Collateral. Reserved.

 

3.05Guaranty. Borrower will cause each Guarantor (if any) to execute a Guaranty
of all or a portion of Borrower's obligations under the Loan Documents effective
as of the date of this Loan Agreement.

 

ARTICLE IVRESERVE FUNDS AND REQUIREMENTS.

 

4.01Reserves Generally.

 

(a)Establishment of Reserve Funds; Investment of Deposits. Unless otherwise
provided in Section 4.04, each Reserve Fund will be established on the date of
this Loan Agreement and all Reserve Funds will be deposited in an Eligible
Account at an Eligible Institution or invested in "permitted investments" as
then defined and required by the Rating Agencies. Lender will not be obligated
to open additional accounts or deposit Reserve Funds in additional institutions
when the amount of any Reserve Fund exceeds the maximum amount of the federal
deposit insurance or guaranty. Borrower acknowledges and agrees that it will not
have the right to direct Lender as to any specific investment of monies in any
Reserve Fund. Lender will not be responsible for any losses resulting from
investment of monies in any Reserve Fund or for obtaining any specific level or
percentage of earnings on such investment.

 

(b)Interest on Reserve Funds; Trust Funds. Unless applicable law requires,
Lender will not be required to pay Borrower any interest, earnings or profits on
the Reserve Funds. Any amounts deposited with Lender under this Article IV will
not be trust funds, nor will they operate to reduce the Indebtedness, unless
applied by Lender for that purpose pursuant to the terms of this Loan Agreement.

 

(c)Use of Reserve Funds. Each Reserve Fund will, except as otherwise provided in
this Loan Agreement, be used for the sole purpose of paying, or reimbursing
Borrower for payment of, the item(s) for which the applicable Reserve Fund was
established. Borrower acknowledges and agrees that, except as specified in this
Loan Agreement, monies in one Reserve Fund will not be used to pay, or reimburse
Borrower for, matters for which another Reserve Fund has been established.

 

Multifamily Loan and Security Agreement (CME)Page 4

 

 

(d)Termination of Reserve Funds. Upon the payment in full of the Indebtedness,
Lender will pay to Borrower all funds remaining in any Reserve Funds.

 

4.02Reserves for Taxes, Insurance and Other Charges.

 

(a)Deposits to Imposition Reserve Deposits. Borrower will deposit with Lender on
the day monthly installments of principal or interest, or both, are due under
the Note (or on another day designated in writing by Lender), until the
Indebtedness is paid in full, an additional amount sufficient to accumulate with
Lender the entire sum required to pay, when due, the items marked "Collect"
below. Except as provided in Section 4.02(e), Lender will not require Borrower
to make Imposition Reserve Deposits with respect to the items marked "Deferred"
below.

 

[Collect]         Hazard Insurance premiums or premiums for other Insurance
required by Lender under Section 6.10

 

[Collect]         Taxes and payments in lieu of taxes

 

[Deferred]      water and sewer charges that could become a Lien on the
Mortgaged Property

 

[N/A]              Ground Rents

 

[Deferred]       assessments or other charges that could become a Lien on the
Mortgaged Property

 

The amounts deposited pursuant to this Section 4.02(a) are collectively referred
to in this Loan Agreement as the "Imposition Reserve Deposits." The obligations
of Borrower for which the Imposition Reserve Deposits are required are
collectively referred to in this Loan Agreement as "Impositions." The amount of
the Imposition Reserve Deposits must be sufficient to enable Lender to pay each
Imposition before the last date upon which such payment may be made without any
penalty or interest charge being added. Lender will maintain records indicating
how much of the monthly Imposition Reserve Deposits and how much of the
aggregate Imposition Reserve Deposits held by Lender are held for the purpose of
paying Taxes, Insurance premiums, Ground Rent (if applicable) and each other
Imposition.

 

(b)Disbursement of Imposition Reserve Deposits. Lender will apply the Imposition
Reserve Deposits to pay Impositions so long as no Event of Default has occurred
and is continuing. Lender will pay all Impositions from the Imposition Reserve
Deposits held by Lender upon Lender's receipt of a bill or invoice for an
Imposition. If Borrower holds a ground lessee interest in the Mortgaged Property
and Imposition Reserve Deposits are collected for Ground Rent, then Lender will
pay the monthly or other periodic installments of Ground Rent from the
Imposition Reserve Deposits, whether or not Lender receives a bill or invoice
for such installments. Lender will have no obligation to pay any Imposition to
the extent it exceeds the amount of the Imposition Reserve Deposits then held by
Lender. Lender may pay an Imposition according to any bill, statement or
estimate from the appropriate public office, Ground Lessor (if applicable) or
insurance company without inquiring into the accuracy of the bill, statement or
estimate or into the validity of the Imposition.

 

Multifamily Loan and Security Agreement (CME)Page 5

 

  

(c)Excess or Deficiency of Imposition Reserve Deposits. If at any time the
amount of the Imposition Reserve Deposits held by Lender for payment of a
specific Imposition exceeds the amount reasonably deemed necessary by Lender,
the excess will be credited against future installments of Imposition Reserve
Deposits. If at any time the amount of the Imposition Reserve Deposits held by
Lender for payment of a specific Imposition is less than the amount reasonably
estimated by Lender to be necessary, Borrower will pay to Lender the amount of
the deficiency within 15 days after Notice from Lender.

 

(d)Delivery of Invoices. Borrower will promptly deliver to Lender a copy of all
notices of, and invoices for, Impositions.

 

(e)Deferral of Collection of Any Imposition Reserve Deposits; Delivery of
Receipts. If Lender does not collect an Imposition Reserve Deposit with respect
to an Imposition either marked "Deferred" in Section 4.02(a) or pursuant to a
separate written deferral by Lender, then on or before the date each such
Imposition is due, or on the date this Loan Agreement requires each such
Imposition to be paid, Borrower will provide Lender with proof of payment of
each such Imposition. Upon Notice to Borrower, Lender may revoke its deferral
and require Borrower to deposit with Lender any or all of the Imposition Reserve
Deposits listed in Section 4.02(a), regardless of whether any such item is
marked "Deferred" (i) if Borrower does not timely pay any of the Impositions,
(ii) if Borrower fails to provide timely proof to Lender of such payment, or
(iii) at any time during the existence of an Event of Default.

 

4.03Repairs; Repair Reserve Fund. Reserved.

 

4.04Replacement Reserve Fund. See Rider.

 

4.05Rental Achievement Provisions. Reserved.

 

4.06Reserved.

 

4.07External Cap Agreement Reserve Fund. Reserved.

 

Multifamily Loan and Security Agreement (CME)Page 6

 

  

ARTICLE VREPRESENTATIONS AND WARRANTIES.

 

Borrower represents and warrants to Lender as follows as of the date of this
Loan Agreement:

 

5.01Review of Documents. Borrower has reviewed (a) the Note, (b) the Security
Instrument, (c) the Commitment Letter, and (d) all other Loan Documents.

 

5.02Condition of Mortgaged Property. Except as Borrower may have disclosed to
Lender in writing in connection with the issuance of the Commitment Letter, the
Mortgaged Property has not been damaged by fire, water, wind or other cause of
loss, or any previous damage to the Mortgaged Property has been fully restored.

 

5.03No Condemnation. No part of the Mortgaged Property has been taken in
Condemnation or other like proceeding, and, to the best of Borrower's knowledge
after due inquiry and investigation, no such proceeding is pending or threatened
for the partial or total Condemnation or other taking of the Mortgaged Property.

 

5.04Actions; Suits; Proceedings. There are no judicial, administrative,
mediation or arbitration actions, suits or proceedings pending or, to the best
of Borrower's knowledge, threatened in writing against or affecting Borrower
(and, if Borrower is a limited partnership, any of its general partners or if
Borrower is a limited liability company, any member of Borrower) or the
Mortgaged Property which, if adversely determined, would have a Material Adverse
Effect.

 

5.05Environmental. Except as previously disclosed by Borrower to Lender in
writing (which written disclosure may be in certain environmental assessments
and other written reports accepted by Lender in connection with the funding of
the Indebtedness and dated prior to the date of this Loan Agreement), each of
the following is true:

 

(a)Borrower has not at any time engaged in, caused or permitted any Prohibited
Activities or Conditions on the Mortgaged Property.

 

(b)To the best of Borrower's knowledge after due inquiry and investigation, no
Prohibited Activities or Conditions exist or have existed on the Mortgaged
Property.

 

(c)The Mortgaged Property does not now contain any underground storage tanks,
and, to the best of Borrower's knowledge after due inquiry and investigation,
the Mortgaged Property has not contained any underground storage tanks in the
past. If there is an underground storage tank located on the Mortgaged Property
that has been previously disclosed by Borrower to Lender in writing, that tank
complies with all requirements of Hazardous Materials Laws.

 

(d)To the best of Borrower's knowledge after due inquiry and investigation,
Borrower has complied with all Hazardous Materials Laws, including all
requirements for notification regarding releases of Hazardous Materials. Without
limiting the generality of the foregoing, all Environmental Permits required for
the operation of the Mortgaged Property in accordance with Hazardous Materials
Laws now in effect have been obtained and all such Environmental Permits are in
full force and effect.

 

Multifamily Loan and Security Agreement (CME)Page 7

 

  

(e)To the best of Borrower's knowledge after due inquiry and investigation, no
event has occurred with respect to the Mortgaged Property that constitutes, or
with the passage of time or the giving of notice, or both, would constitute,
noncompliance with the terms of any Environmental Permit.

 

(f)There are no actions, suits, claims or proceedings pending or, to the best of
Borrower's knowledge after due inquiry and investigation, threatened in writing,
that involve the Mortgaged Property and allege, arise out of, or relate to any
Prohibited Activity or Condition.

 

(g)Borrower has received no actual or constructive notice of any written
complaint, order, notice of violation or other communication from any
Governmental Authority with regard to air emissions, water discharges, noise
emissions or Hazardous Materials, or any other environmental, health or safety
matters affecting the Mortgaged Property or any property that is adjacent to the
Mortgaged Property.

 

5.06Commencement of Work; No Labor or Materialmen's Claims. Except as set forth
on Exhibit E, prior to the recordation of the Security Instrument, no work of
any kind has been or will be commenced or performed upon the Mortgaged Property,
and no materials or equipment have been or will be delivered to or upon the
Mortgaged Property, for which the contractor, subcontractor or vendor continues
to have any rights including the existence of or right to assert or file a
mechanic's or materialman's Lien. If any such work of any kind has been
commenced or performed upon the Mortgaged Property, or if any such materials or
equipment have been ordered or delivered to or upon the Mortgaged Property, then
prior to the execution of the Security Instrument, Borrower has satisfied each
of the following conditions:

 

(a)Borrower has fully disclosed in writing to the title insurance company
issuing the mortgagee title insurance policy insuring the Lien of the Security
Instrument that work has been commenced or performed on the Mortgaged Property,
or materials or equipment have been ordered or delivered to or upon the
Mortgaged Property.

 

(b)Borrower has obtained and delivered to Lender and the title company issuing
the mortgagee title insurance policy insuring the Lien of the Security
Instrument Lien waivers from all contractors, subcontractors, suppliers or any
other applicable party, pertaining to all work commenced or performed on the
Mortgaged Property, or materials or equipment ordered or delivered to or upon
the Mortgaged Property.

 

Borrower represents and warrants that all parties furnishing labor and materials
for which a Lien or claim of Lien may be filed against the Mortgaged Property
have been paid in full and, except for such Liens or claims insured against by
the policy of title insurance to be issued in connection with the Loan, there
are no mechanics', laborers' or materialmen's Liens or claims outstanding for
work, labor or materials affecting the Mortgaged Property, whether prior to,
equal with or subordinate to the Lien of the Security Instrument.

 

Multifamily Loan and Security Agreement (CME)Page 8

 

 

5.07Compliance with Applicable Laws and Regulations. To the best of Borrower's
knowledge after due inquiry and investigation, (a) all Improvements and the use
of the Mortgaged Property comply with all applicable statutes, rules and
regulations, including all applicable statutes, rules and regulations pertaining
to requirements for equal opportunity, anti-discrimination, fair housing,
environmental protection, zoning and land use ("legal, non-conforming" status
with respect to uses or structures will be considered to comply with zoning and
land use requirements for the purposes of this representation), (b) the
Improvements comply with applicable health, fire, and building codes, and (c)
there is no evidence of any illegal activities relating to controlled substances
on the Mortgaged Property.

 

5.08Access; Utilities; Tax Parcels. The Mortgaged Property (a) has ingress and
egress via a publicly dedicated right of way or via an irrevocable easement
permitting ingress and egress, (b) is served by public utilities and services
generally available in the surrounding community or otherwise appropriate for
the use in which the Mortgaged Property is currently being utilized, and (c)
constitutes one or more separate tax parcels.

 

5.09Licenses and Permits. Borrower, any commercial tenant of the Mortgaged
Property and/or any operator of the Mortgaged Property is in possession of all
material licenses, permits and authorizations required for use of the Mortgaged
Property, which are valid and in full force and effect as of the date of this
Loan Agreement.

 

5.10No Other Interests. To the best of Borrower's knowledge after due inquiry
and investigation, no Person has (a) any possessory interest in the Mortgaged
Property or right to occupy the Mortgaged Property except under and pursuant to
the provisions of existing Leases by and between tenants and Borrower (a form of
residential lease having been previously provided to Lender together with the
material terms of any and all Non-Residential Leases at the Mortgaged Property),
or (b) an option to purchase the Mortgaged Property or an interest in the
Mortgaged Property, except as has been disclosed to and approved in writing by
Lender.

 

5.11Term of Leases. All Leases for residential dwelling units with respect to
the Mortgaged Property are on forms acceptable to Lender, are for initial terms
of at least 6 months and not more than 2 years (unless otherwise approved in
writing by Lender), and do not include options to purchase.

 

5.12No Prior Assignment; Prepayment of Rents. Borrower has (a) not executed any
prior assignment of Rents (other than an assignment of Rents securing any prior
indebtedness that is being assigned to Lender, or paid off and discharged with
the proceeds of the Loan evidenced by the Note or, if this Loan Agreement is
entered into in connection with a Supplemental Loan, other than an assignment of
Rents securing any Senior Indebtedness), and (b) not performed any acts and has
not executed, and will not execute, any instrument which would prevent Lender
from exercising its rights under any Loan Document. At the time of execution of
this Loan Agreement, unless otherwise approved by Lender in writing, there has
been no prepayment of any Rents for more than 2 months prior to the due dates of
such Rents.

 

Multifamily Loan and Security Agreement (CME)Page 9

 

 

5.13Illegal Activity. No portion of the Mortgaged Property has been or will be
purchased with the proceeds of any illegal activity.

 

5.14Taxes Paid. Borrower has filed all federal, state, county and municipal tax
returns required to have been filed by Borrower, and has paid all Taxes which
have become due pursuant to such returns or to any notice of assessment received
by Borrower, and Borrower has no knowledge of any basis for additional
assessment with respect to such taxes. To the best of Borrower's knowledge after
due inquiry and investigation, there are not presently pending any special
assessments against the Mortgaged Property or any part of the Mortgaged
Property.

 

5.15Title Exceptions. To the best of Borrower's knowledge after due inquiry and
investigation, none of the items shown in the schedule of exceptions to coverage
in the title policy issued to and accepted by Lender contemporaneously with the
execution of this Loan Agreement and insuring Lender's interest in the Mortgaged
Property will have a Material Adverse Effect on the (a) ability of Borrower to
pay the Loan in full, (b) ability of Borrower to use all or any part of the
Mortgaged Property in the manner in which the Mortgaged Property is being used
on the Closing Date, except as set forth in Section 6.03, (c) operation of the
Mortgaged Property, or (d) value of the Mortgaged Property.

 

5.16No Change in Facts or Circumstances.

 

(a)All information in the application for the Loan submitted to Lender,
including all financial statements for the Mortgaged Property, Borrower, and any
Borrower Principal, and all Rent Schedules, reports, certificates, and any other
documents submitted in connection with the application (collectively, "Loan
Application") is complete and accurate in all material respects as of the date
such information was submitted to Lender.

 

(b)There has been no Material Adverse Change since the Loan Application was
submitted to Lender in any fact or circumstance that would make any information
submitted as part of the Loan Application incomplete or inaccurate.

 

(c)The organizational structure of Borrower is as set forth in Exhibit H.

 

5.17Financial Statements. The financial statements of Borrower and each Borrower
Principal furnished to Lender as part of the Loan Application reflect in each
case a positive net worth as of the date of the applicable financial statement.

 

Multifamily Loan and Security Agreement (CME)Page 10

 

  

5.18ERISA - Borrower Status. Borrower is not one of the following:

 

(a)An "investment company," or a company under the Control of an "investment
company," as such terms are defined in the Investment Company Act of 1940, as
amended.

 

(b)An "employee benefit plan," as defined in Section 3(3) of BRISA, which is
subject to Title I of BRISA and the assets of Borrower do not constitute "plan
assets" of one or more such plans within the meaning of 29 C.F.R. Section
2510.3-101.

 

5.25No Fraudulent Transfer or Preference. No Borrower or Borrower Principal (a)
has made, or is making in connection with and as security for the Loan, a
transfer of an interest in property of the Borrower or Borrower Principal to or
for the benefit of Lender or otherwise as security for any of the obligations
under the Loan Documents which is or could constitute a voidable preference
under federal bankruptcy, state insolvency or similar applicable creditors'
rights laws, or (b) has made, or is making in connection with the Loan, a
transfer (including any transfer to or for the benefit of an insider under an
employment contract) of an interest of Borrower or any Borrower Principal in
property, or (c) has incurred, or is incurring in connection with the Loan, any
obligation (including any obligation to or for the benefit of an insider under
an employment contract) within 2 years of the date of this Loan Agreement which
is or could constitute a fraudulent transfer under federal bankruptcy, state
insolvency, or similar applicable creditors' rights laws.

 

5.26No Insolvency or Judgment.

 

(a)No Pending Proceedings or Judgments. No Borrower or Borrower Principal is (i)
the subject of or a party to (other than as a creditor) any completed or pending
bankruptcy, reorganization or insolvency proceeding, or (ii) the subject of any
judgment unsatisfied of record or docketed in any court located in the United
States.

 

(b)Insolvency. Borrower is not presently insolvent, and the Loan will not render
Borrower insolvent. As used in this Section, the term "insolvent" means that the
total of all of a Person's liabilities (whether secured or unsecured, contingent
or fixed, or liquidated or unliquidated) is in excess of the value of all of the
assets of the Person that are available to satisfy claims of creditors.

 

5.27Working Capital. After the Loan is made, Borrower intends to have sufficient
working capital, including cash flow from the Mortgaged Property or other
sources, not only to adequately maintain the Mortgaged Property, but also to pay
all of Borrower's outstanding debts as they come due (other than any balloon
payment due upon the maturity of the Loan). Lender acknowledges that no members
or partners of Borrower or any Borrower Principal will be obligated to
contribute equity to Borrower for purposes of providing working capital to
maintain the Mortgaged Property or to pay Borrower's outstanding debts except as
may otherwise be required under their organizational documents.

 

Multifamily Loan and Security Agreement (CME)Page 11

 

  

5.28Cap Collateral. Reserved.

 

5.29Ground Lease. Reserved.

 

5.30Purpose of Loan. The purpose of the Loan is as indicated by the checked
boxes below:

 

xRefinance Loan: The Loan is a refinancing of existing indebtedness and, except
to the extent specifically required by Lender, there is to be no change in the
ownership of either the Mortgaged Property or Borrower Principals. The intended
use of any cash received by Borrower from Lender, to the extent applicable, in
connection with the refinancing has been fully disclosed to Lender.

 

¨Acquisition Loan: All of the consideration given or received or to be given or
received in connection with the acquisition of the Mortgaged Property has been
fully disclosed to Lender. The Mortgaged Property was or will be purchased from
_________________________________ ("Property Seller"). No Borrower or Borrower
Principal has or had, directly or indirectly (through a family member or
otherwise), any interest in the Property Seller and the acquisition of the
Mortgaged Property is an arm's-length transaction. To the best of Borrower's
knowledge after due inquiry and investigation, the purchase price of the
Mortgaged Property represents the fair market value of the Mortgaged Property
and Property Seller is not or will not be insolvent subsequent to the sale of
the Mortgaged Property.

 

¨Supplemental Loan: The Loan is a Supplemental Loan and, except to the extent
specifically required or approved by Lender, there has been no change in the
ownership of either the Mortgaged Property or Borrower Principals since the date
of the Senior Note. The intended use of any cash received by Borrower from
Lender, to the extent applicable, in connection with the refinancing has been
fully disclosed to Lender.

 

¨Cross-Collateralized/Cross-Defaulted Loan Pool: The Loan is part of a cross-
collateralized/cross-defaulted pool of loans described as follows:

 

____being simultaneously made to Borrower and/or Borrower's Affiliates

 

____made previously to Borrower and/or Borrower's Affiliates

 

The intended use of any cash received by Borrower from Lender, to the extent
applicable, in connection with the Loan and the other loans comprising the
cross- collateralized/cross-defaulted loan pool has been fully disclosed to
Lender.

 

5.31Survival. The representations and warranties set forth in this Loan
Agreement will survive until the Indebtedness is paid in full; however, the
representations and warranties set forth in Section 5.05 will survive beyond
repayment of the entire Indebtedness, to the extent provided in Section
10.02(i).

 

Multifamily Loan and Security Agreement (CME)Page 12

 

  

ARTICLE VIBORROWER COVENANTS.

 

6.01Compliance with Laws. Borrower will comply with all laws, ordinances, rules,
regulations and requirements of any Governmental Authority having jurisdiction
over the Mortgaged Property and all licenses and permits and all recorded
covenants and agreements relating to or affecting the Mortgaged Property,
including all laws, ordinances, regulations, requirements and covenants
pertaining to health and safety, construction of improvements on the Mortgaged
Property, Repairs, Capital Replacements, fair housing, disability accommodation,
zoning and land use, applicable building codes, special use permits and
environmental regulations, Leases and the maintenance and disposition of tenant
security deposits. Borrower will take appropriate measures to prevent, and will
not engage in or knowingly permit, any il1egal activities at the Mortgaged
Property, including those that could endanger tenants or visitors, result in
damage to the Mortgaged Property, result in forfeiture of the Mortgaged
Property, or otherwise materially impair the Lien created by the Security
Instrument or Lender's interest in the Mortgaged Property. Borrower will at all
times maintain records sufficient to demonstrate compliance with the provisions
of this Section 6.01.

 

6.02Compliance with Organizational Documents. Borrower will at all times comply
with all laws, regulations and requirements of any Governmental Authority
relating to Borrower's formation, continued existence and good standing in its
state of formation and, if different, in the Property Jurisdiction. Borrower
will at all times comply with its organizational documents, including its
partnership agreement (if Borrower is a partnership), its by-laws (if Borrower
is a corporation or housing cooperative corporation or association) or its
operating agreement (if Borrower is a limited liability company or
tenancy-in-common). If Borrower is a housing cooperative corporation or
association, Borrower will at all times maintain its status as a "cooperative
housing corporation" as such term is defined in Section 216(b) of the Internal
Revenue Code of 1986, as amended, or any successor statute thereto.

 

6.03Use of Mortgaged Property. Unless required by applicable law, without the
prior written consent of Lender, Borrower will not take any of the following
actions:

 

(a)Allow changes in the use for which all or any part of the Mortgaged Property
is being used at the time this Loan Agreement is executed.

 

(b)Convert any individual dwelling units or common areas to commercial use.

 

(c)Initiate a change in the zoning classification of the Mortgaged Property or
acquiesce to a change in the zoning classification of the Mortgaged Property.

 

(d)Establish any condominium or cooperative regime with respect to the Mortgaged
Property beyond any which may be in existence on the date of this Loan
Agreement.

 

(e)Combine all or any part of the Mortgaged Property with all or any part of a
tax parcel which is not part of the Mortgaged Property.

 

Multifamily Loan and Security Agreement (CME)Page 13

 

  

(f)Subdivide or otherwise split any tax parcel constituting all or any part of
the Mortgaged Property.

 

(g)Add to or change any location at which any of the Mortgaged Property is
stored, held or located unless Borrower (i) gives Notice to Lender within 30
days after the occurrence of such addition or change, (ii) executes and delivers
to Lender any modifications of or supplements to this Loan Agreement that Lender
may require, and (iii) authorizes the filing of any financing statement which
may be filed in connection with this Loan Agreement, as Lender may require.

 

Notwithstanding anything contained in this Section to the contrary, if Borrower
is a housing cooperative corporation or association, Lender acknowledges and
consents to Borrower's use of the Mortgaged Property as a housing cooperative.

 

6.04Non-Residential Leases.

 

(a)Prohibited Ne w No n- Residential Leases or Modified No n- Residential
Leases. Except as set forth in Section 6.04(b), Borrower will not enter into any
New Non-Residential Lease, enter into any Modified Non-Residential Lease or
terminate any Non-Residential Lease (including any Non-Residential Lease in
existence on the date of this Loan Agreement) without the prior written consent
of Lender.

 

(b)New Non -Residential Leases or Modified Non -Residential Leases for which
Lender’s Consent is Not Required. Lender's consent will not be required for
Borrower to enter into a Modified Non-Residential Lease or a New Non-Residential
Lease, provided that the Modified Non-Residential Lease or New Non-Residential
Lease satisfies each of the following requirements:

 

(i)The tenant under the New Non-Residential Lease or Modified Non-Residential
Lease is not an Affiliate of Borrower or any Guarantor.

 

(ii)The terms of the New Non-Residential Lease or Modified Non-Residential Lease
are at least as favorable to Borrower as those customary in the . applicable
market at the time Borrower enters into the New Non-Residential Lease or
Modified Non-Residential Lease.

 

(iii)The Rents paid to Borrower pursuant to the New Non-Residential Lease or
Modified Non-Residential Lease are not less than 90% of the rents paid to
Borrower pursuant to the Non-Residential Lease, if any, for that portion of the
Mortgaged Property that was in effect prior to the New Non-Residential Lease or
Modified Non-Residential Lease.

 

(iv)The term of the New Non-Residential Lease or Modified Non-Residential Lease,
including any option to extend, is 10 years or less.

 

(v)Any New Non-Residential Lease must provide that the space may not be used or
operated, in whole or in part, for any of the following:

 

Multifamily Loan and Security Agreement (CME)Page 14

 

  

(A)The operation of a so-called "head shop" or other business devoted to the
sale of articles or merchandise normally used or associated with illegal or
unlawful activities such as, but not limited to, the sale of paraphernalia used
in connection with marijuana or controlled drugs or substances.

 

(B)A gun shop, shooting gallery or firearms range.

 

(C)A so-called massage parlor or any business which sells, rents or permits the
viewing of so-called "adult" or pornographic materials such as, but not limited
to, adult magazines, books, movies, photographs, sexual aids, sexual articles
and sex paraphernalia.

 

(D)Any use involving the sale or distribution of any flammable liquids, gases or
other Hazardous Materials.

 

(E)An off-track betting parlor or arcade.

 

(F)A liquor store or other establishment whose primary business is the sale of
alcoholic beverages for off-site consumption.

 

(G)A burlesque or strip club.

 

(H)Any illegal activity.

 

(vi)The aggregate of the income derived from the space leased pursuant to the
New Non-Residential Lease accounts for less than 20% of the gross income of the
Mortgaged Property on the date that Borrower enters into the New Non-Residential
Lease.

 

(vii)Such New Non-Residential Lease is not an oil or gas lease, pipeline
agreement or other instrument related to the production or sale of oil or
natural gas.

 

(c)Executed Copies of Non-Residential Leases. Borrower will, without request by
Lender, deliver a fully executed copy of each Non-Residential Lease to Lender
promptly after such Non-Residential Lease is signed.

 

(d)Subordination and Attornment Requirements. All Non-Residential Leases,
regardless of whether Lender's consent or approval is required, will
specifically include the following provisions:

 

(i)The Lease is subordinate to the Lien of the Security Instrument, with such
subordination to be self-executing.

 

(ii)The tenant will attorn to Lender and any purchaser at a foreclosure sale,
such attornment to be self-executing and effective upon acquisition of title to
the Mortgaged Property by any purchaser at a foreclosure sale or by Lender in
any manner.

 

Multifamily Loan and Security Agreement (CME)Page 15

 

  

(iii)The tenant agrees to execute such further evidences of attornment as Lender
or any purchaser at a foreclosure sale may from time to time request.

 

(iv)The tenant will, upon receipt of a written request from Lender following the
occurrence of and during the continuance of an Event of Default, pay all Rents
payable under the Lease to Lender.

 

6.05Prepayment of Rents. Borrower will not receive or accept Rent under any
Lease (whether a residential Lease or a Non-Residential Lease) for more than 2
months in advance.

 

6.06Inspection.

 

(a)Right of Entry. Borrower will permit Lender, its agents, representatives and
designees and any interested Governmental Authority to make or cause to be made
entries upon and inspections of the Mortgaged Property to inspect, among other
things, (i) Repairs, (ii) Capital Replacements, in process and upon completion,
and (iii) Improvements (including environmental inspections and tests performed
by professional inspection engineers) during normal business hours, or at any
other reasonable time, upon reasonable Notice to Borrower if the inspection is
to include occupied residential units (which Notice need not be in writing).
During normal business hours, or at any other reasonable time, Borrower will
also permit Lender to examine all books and records and contracts and bills
pertaining to the foregoing. Notice to Borrower will not be required in the case
of an emergency, as determined in Lender's Discretion, or when an Event of
Default has occurred and is continuing.

 

(b)Inspection of Mold. If Lender determines that Mold has or may have developed
as a result of a water intrusion event or leak, Lender, at Lender's Discretion,
may require that a professional inspector inspect the Mortgaged Property to
confirm whether Mold has developed and, if so, thereafter as frequently as
Lender determines is necessary until any issue with Mold and its cause(s) are
resolved to Lender's satisfaction. Such inspection will be limited to a visual
and olfactory inspection of the area that has experienced the Mold, water
intrusion event or leak. Borrower will be responsible for the cost of each such
professional inspection and any remediation deemed to be necessary as a result
of the professional inspection. After any issue with Mold is remedied to
Lender's satisfaction, Lender will not require a professional inspection any
more frequently than once every 3 years unless Lender otherwise becomes aware of
Mold as a result of a subsequent water intrusion event or leak.

 

Multifamily Loan and Security Agreement (CME)Page 16

 

  

(c)Certification in Lieu of Inspection. If Lender or Loan Servicer determines
not to conduct an annual inspection of the Mortgaged Property, and in lieu
thereof Lender requests a certification, Borrower will provide to Lender a
factually correct certification, each year that the annual inspection is waived,
to the following effect:

 

Borrower has not received any written complaint, notice, letter or other written
communication from any tenant, Property Manager or governmental authority
regarding mold, fungus, microbial contamination or pathogenic organisms ("Mold")
or any activity, condition, event or omission that causes or facilitates the
growth of Mold on or in any part of the Mortgaged Property or, if Borrower has
received any such written complaint, notice, letter or other written
communication, that Borrower has investigated and determined that no Mold
activity, condition or event exists or alternatively has fully and properly
remediated such activity, condition, event or omission in compliance with the
Moisture Management Plan for the Mortgaged Property.

 

If Borrower is unwilling or unable to provide such certification, Lender may
require a professional inspection of the Mortgaged Property at Borrower's
expense.

 

6.07Books and Records; Financial Reporting.

 

(a)Delivery of Books and Records. Borrower will keep and maintain at all times
at the Mortgaged Property or the Property Manager's office, and upon Lender's
request will make available at the Mortgaged Property (or, at Borrower's option,
at the Property Manager's office), complete and accurate books of account and
records (including copies of supporting bills and invoices) adequate to reflect
correctly the operation of the Mortgaged Property, in accordance with GAAP
consistently applied (or such other method which is reasonably acceptable to
Lender), and copies of all written contracts, Leases, and other instruments
which affect the Mortgaged Property. The books, records, contracts, Leases and
other instruments will be subject to examination and inspection by Lender at any
reasonable time.

 

(b)Delivery of Statement of Income and Expenses; Rent Schedule and Other
Statements. Borrower will furnish to Lender each of the following:

 

(i)Within 25 days after the end of each calendar quarter prior to Securitization
and within 35 days after each calendar quarter after Securitization, each of the
following:

 

(A)A Rent Schedule dated no earlier than the date that is 5 days prior to the
end of such quarter.

 

(B)A statement of income and expenses for Borrower's operation of the Mortgaged
Property that is either of the following:

 

Multifamily Loan and Security Agreement (CME)Page 17

 

 

 

(1)For the 12 month period ending on the last day of such quarter.

 

(2)If at the end of such quarter Borrower or any Affiliate of Borrower has owned
the Mortgaged Property for less than 12 months, for the period commencing with
the acquisition of the Mortgaged Property by Borrower or its Affiliate, and
ending on the last day of such quarter.

 

(ii)Within 90 days after the end of each fiscal year of Borrower, each of the
following:

 

(A)An annual statement of income and expenses for Borrower's operation of the
Mortgaged Property for that fiscal year.

 

(B)A statement of changes in financial position of Borrower relating to the
Mortgaged Property for that fiscal year.

 

(C)A balance sheet showing all assets and liabilities of Borrower relating to
the Mortgaged Property as of the end of that fiscal year and a profit and loss
statement for Borrower.

 

(D)An accounting of all security deposits held pursuant to all Leases, including
the name of the institution (if any) and the names and identification numbers of
the accounts (if any) in which such security deposits are held and the name of
the person to contact at such financial institution, along with any authority or
release necessary for Lender to access information regarding such accounts.

 

(iii)Within 30 days after the date of filing, copies of all tax returns filed by
Borrower.

 

(c)Delivery of Borrower Financial Statements Upon Request. Borrower will furnish
to Lender each of the following:

 

(i)Upon Lender's request, in Lender's sole and absolute discretion prior to a
Securitization, and thereafter upon Lender's request in Lender's Discretion, a
monthly Rent Schedule and a monthly statement of income and expenses for
Borrower's operation of the Mortgaged Property, in each case within 25 days
after the end of each month.

 

(ii)Upon Lender's request in Lender's sole and absolute discretion prior to a
Securitization, and thereafter upon Lender's request in Lender's Discretion, a
statement that identifies all owners of any interest in Borrower and any
Designated Entity for Transfers and the interest held by each (unless Borrower
or any Designated Entity for Transfers is a publicly-traded entity in which case
such statement of ownership will not be required), and if Borrower or a
Designated Entity for Transfers is a corporation then all officers and directors
of Borrower and the Designated Entity for Transfers, and if Borrower or a
Designated Entity for Transfers is a limited liability company then all Managers
who are not members, in each case within 10 days after such request.

 

Multifamily Loan and Security Agreement (CME)Page 18

 

  

(iii)Upon Lender's request in Lender's Discretion, such other financial
information or property management information (including information on tenants
under Leases to the extent such information is available to Borrower, copies of
bank account statements from financial institutions where funds owned or
controlled by Borrower are maintained, and an accounting of security deposits)
as may be required by Lender from time to time, in each case within 30 days
after such request.

 

(iv)Upon Lender's request in Lender's Discretion, a monthly property management
report for the Mortgaged Property, showing the number of inquiries made and
rental applications received from tenants or prospective tenants and deposits
received from tenants and any other information requested by Lender within 30
days after such request. However, Lender will not require the foregoing more
frequently than quarterly except when there has been an Event of Default and
such Event of Default is continuing, in which case Lender may require Borrower
to furnish the foregoing more frequently.

 

(d)Form of Statements: Audited Financials. A natural person having authority to
bind Borrower (or the SPE Equity Owner or Guarantor, as applicable) will certify
each of the statements, schedules and reports required by Sections 6.07(b),
6.07(c) and 6.07(f) to be complete and accurate. Each of the statements,
schedules and reports required by Sections 6.07(b), 6.07(c)(i) and (iii) and
6.07(f) will be in such form and contain such detail as Lender may reasonably
require. Lender also may require that any of the statements, schedules or
reports listed in Sections 6.07(b), 6.07(c) and 6.07(f) be audited at Borrower's
expense by independent certified public accountants acceptable to Lender, at any
time when an Event of Default has occurred and is continuing or at any time that
Lender, in its reasonable judgment, determines that audited financial statements
are required for an accurate assessment of the financial condition of Borrower
or of the Mortgaged Property.

 

(e)Failure to Timely Provide Financial Statements. If Borrower fails to provide
in a timely manner the statements, schedules and reports required by Sections
6.07(b), 6.07(c) and 6.07(f), Lender will give Notice to Borrower specifying the
statements, schedules and reports required by Sections 6.07(b), 6.07(c) and
6.07(f) that Borrower has failed to provide. If Borrower has not provided the
required statements, schedules and reports within 10 Business Days following
such Notice, then (i) Borrower will pay a late fee of $500 for each late
statement, schedule or report, plus an additional $500 per month that any such
statement, schedule or report continues to be late, and (ii) Lender will have
the right to have Borrower's books and records audited, at Borrower's expense,
by independent certified public accountants selected by Lender in order to
obtain such statements, schedules and reports, and all related costs and
expenses of Lender will become immediately due and payable and will become an
additional part of the Indebtedness as provided in Section 9.02. Notice to
Borrower of Lender's exercise of its rights to require an audit will not be
required in the case of an emergency, as determined in Lender's Discretion, or
when an Event of Default has occurred and is continuing.

 

Multifamily Loan and Security Agreement (CME)Page 19

 

  

(f)Delivery of Guarantor and SPE Equity Owner Financial Statements Upon Request.
Borrower will cause each Guarantor and, at Lender's request in Lender's
Discretion, any SPE Equity Owner, to provide to Lender (i) within 90 days after
the close of such party's fiscal year, such party's balance sheet and profit and
loss statement (or if such party is a natural person, within 90 days after the
close of each calendar year, such party's personal financial statements) in form
reasonably satisfactory to Lender and certified by such party to be accurate and
complete, and (ii) such additional financial information (including copies of
state and federal tax returns with respect to any SPE Equity Owner but Lender
will only require copies of such tax returns with respect to each Guarantor if
an Event of Default has occurred and is continuing) as Lender may reasonably
require from time to time and in such detail as reasonably required by Lender.

 

(g)Reporting Upon Event of Default. If an Event of Default has occurred and is
continuing, Borrower will deliver to Lender upon written demand all books and
records relating to the Mortgaged Property or its operation.

 

(h)Credit Reports. Borrower authorizes Lender to obtain a credit report on
Borrower at any time.

 

6.08Taxes; Operating Expenses; Ground Rents.

 

(a)Payment of Taxes and Ground Rent. Subject to the provisions of Sections
6.08(c) and (d), Borrower will pay or cause to be paid (i) all Taxes when due
and before the addition of any interest, fine, penalty or cost for nonpayment,
and (ii) if Borrower's interest in the Mortgaged Property is as a Ground Lessee,
then the monthly or other periodic installments of Ground Rent before the last
date upon which each such installment may be made without penalty or interest
charges being added.

 

(b)Payment of Operating Expenses. Subject to the provisions of Section 6.08(c),
Borrower will (i) pay the expenses of operating, managing, maintaining and
repairing the Mortgaged Property (including utilities, Repairs and Capital
Replacements) before the last date upon which each such payment may be made
without any penalty or interest charge being added, and (ii) pay Insurance
premiums at least 30 days prior to the expiration date of each policy of
Insurance, unless applicable law specifies some lesser period.

 

Multifamily Loan and Security Agreement (CME)Page 20

 

  

(c)Payment of Impositions and Reserve Funds. If Lender is collecting Imposition
Reserve Deposits pursuant to Article IV, then so long as no Event of Default
exists, Borrower will not be obligated to pay any Imposition for which
Imposition Reserve Deposits are being collected, whether Taxes, Insurance
premiums, Ground Rent (if applicable) or any other individual Impositions, but
only to the extent that sufficient Imposition Reserve Deposits are held by
Lender for the purpose of paying that specific Imposition and Borrower has
timely delivered to Lender any bills or premium notices that it has received
with respect to that specific Imposition (other than Ground Rent). Lender will
have no liability to Borrower for failing to pay any Impositions to the extent
that (i) any Event of Default has occurred and is continuing, (ii) insufficient
Imposition Reserve Deposits are held by Lender at the time an Imposition becomes
due and payable, or (iii) Borrower has failed to provide Lender with bills and
premium notices as provided in this Section.

 

(d)Right to Contest. Borrower, at its own expense, may contest by appropriate
legal proceedings, conducted diligently and in good faith, the amount or
validity of any Imposition other than Insurance premiums and Ground Rent (if
applicable), if (i) Borrower notifies Lender of the commencement or expected
commencement of such proceedings, (ii) the Mortgaged Property is not in danger
of being sold or forfeited, (iii) if Borrower has not already paid the
Imposition, Borrower deposits with Lender reserves sufficient to pay the
contested Imposition, if requested by Lender, and (iv) Borrower furnishes
whatever additional security is required in the proceedings or is reasonably
requested by Lender, which may include the delivery to Lender of reserves
established by Borrower to pay the contested Imposition.

 

6.09Preservation, Management and Maintenance of Mortgaged Property.

 

(a)Maintenance of Mortgaged Property: No Waste. Borrower will keep the Mortgaged
Property in good repair, including the replacement of Personalty and Fixtures
with items of equal or better function and quality. Borrower will not commit
waste or permit impairment or deterioration of the Mortgaged Property.

 

(b)Abandonment of Mortgaged Property. Borrower will not abandon the Mortgaged
Property.

 

(c)Preservation of Mortgaged Property. Borrower will restore or repair promptly,
in a good and workmanlike manner, any damaged part of the Mortgaged Property to
the equivalent of its original condition, or such other condition as Lender may
approve in writing, whether or not Insurance proceeds or Condemnation awards are
available to cover any costs of such Restoration or repair; provided, however,
that Borrower will not be obligated to perform such Restoration or repair if (i)
no Event of Default has occurred and is continuing, and (ii) Lender has elected
to apply any available Insurance proceeds and/or Condemnation awards to the
payment of Indebtedness pursuant to Section 6.10(j) or Section 6.11(d).

 

Multifamily Loan and Security Agreement (CME)Page 21

 

  

(d)Property Management. Borrower will provide for professional management of the
Mortgaged Property by the Property Manager or by a residential rental Property
Manager satisfactory to Lender at all times under a property management
agreement approved by Lender in writing. Borrower will not surrender, terminate,
cancel, modify, renew or extend its property management agreement, or enter into
any other agreement relating to the management or operation of the Property with
Property Manager or any other Person, or consent to the assignment by the
Property Manager of its interest under such property management agreement, in
each case without the consent of Lender, which consent will not be unreasonably
withheld. If at any time Lender consents to the appointment of a new Property
Manager, such new Property Manager and Borrower will, as a condition of Lender's
consent, execute an Assignment of Management Agreement in a form acceptable to
Lender. If any such replacement Property Manager is an Affiliate of Borrower,
and if a nonconsolidation opinion was delivered on the Closing Date, Borrower
will deliver to Lender an updated nonconsolidation opinion in form and substance
satisfactory to the Rating Agencies (unless waived by the Rating Agencies) with
regard to nonconsolidation.

 

(e)Alteration of Mortgaged Property.

 

(i)Borrower will give Notice to Lender of and, unless otherwise directed in
writing by Lender, will appear in and defend any action or proceeding purporting
to affect the Mortgaged Property, Lender's security or Lender's rights under
this Loan Agreement. Borrower will not (and will not permit any tenant or other
Person to) remove, demolish or alter the Mortgaged Property or any part of the
Mortgaged Property, including any removal, demolition or alteration occurring in
connection with a rehabilitation of all or part of the Mortgaged Property,
except that each of the following is permitted:

 

(A)Repairs or Capital Replacements pursuant to Sections 4.03 or 4.04.

 

(B)Replacement of tangible Personalty.

 

(C)If Borrower is a cooperative housing corporation or association, Repairs or
Capital Replacements to the extent permitted with respect to individual dwelling
units under the form of a proprietary lease or occupancy agreement.

 

(D)Repairs and Capital Replacements in connection with making an individual unit
ready for a new occupant or pursuant to Sections 6.09(a) and (c).

 

(E)Repairs made in connection with and pursuant to the Repair Schedule of Work,
if applicable.

 

(ii)Reserved.

 

Multifamily Loan and Security Agreement (CME)Page 22

 

  

(f)Establishment of MMP. Unless otherwise waived by Lender in writing, Borrower
will have or will establish and will adhere to the MMP. If Borrower is required
to have an MMP, Borrower will keep all MMP documentation at the Mortgaged
Property or at the Property Manager's office and available for review by Lender
or the Loan Servicer during any annual assessment or other inspection of the
Mortgaged Property that is required by Lender. At a minimum, the MMP must
contain a provision for (i) staff training, (ii) information to be provided to
tenants, (iii) documentation of the plan, (iv) the appropriate protocol for
incident response and remediation, and (v) routine, scheduled inspections of
common space and unit interiors.

 

(g)No Reduction of Housing Cooperative Charges. If Borrower is a housing
cooperative corporation or association, until the Indebtedness is paid in full,
Borrower will not reduce the maintenance fees, charges or assessments payable by
shareholders or .residents under proprietary leases or occupancy agreements
below a level which is sufficient to pay all expenses of Borrower, including all
operating and other expenses for the Mortgaged Property and all payments due
pursuant to the terms of the Note and any Loan Documents.

 

6.10Property and Liability Insurance.

 

(a)Hazard and Other Insurance. At all times during the term of this Loan
Agreement, Borrower will maintain, at its sole cost and expense, for the mutual
benefit of Borrower and Lender, the following Insurance coverages:

 

(i)All-Risks of Physical Loss. Insurance against any peril included within the
classification "All Risks of Physical Loss" in amounts not less than the
Replacement Cost of the Mortgaged Property. In all cases where any of the
Improvements or the use of the Mortgaged Property will at any time constitute
legal non-conforming structures or uses under applicable legal requirements of
any Governmental Authority, the policy referred to in this Section 6.10 will
include "Ordinance and Law Coverage," with "Loss to the Undamaged Portion of the
Building," "Demolition Cost" and "Increased Cost of Construction" endorsements,
in the amount of coverage required by Lender and will either include a "Time
Element" endorsement or the business income/rental value Insurance for the
Mortgaged Property will be endorsed to cover income/rent loss arising out of any
increased time necessary to repair or rebuild the Mortgaged Property due to the
enforcement of any zoning laws.

 

Multifamily Loan and Security Agreement (CME)Page 23

 

  

(ii)Commercial General Liability. Commercial general liability Insurance on an
occurrence-based policy form that insures against legal liability resulting from
bodily injury, property damage, personal injury and advertising injury, and
includes contractual liability coverage and any and all claims, including all
legal liability (to the extent insurable) imposed upon Borrower and all
Attorneys' Fees and Costs arising out of or connected with the possession, use,
leasing, operation, maintenance or condition of the Mortgaged Property with a
combined limit of not less than $2,000,000 in the aggregate and $1,000,000 per
occurrence; umbrella or excess liability coverage with minimum limits in the
aggregate and per occurrence of $1,000,000 in coverage for each story of the
Improvements with a maximum required coverage of $8,000,000 (provided, however,
that if the Indebtedness is $3,000,000 or less and the Improvements have 3
stories or fewer, then no umbrella or excess liability coverage is required);
and if the Borrower owns, leases, hires, rents, borrows, uses, or has another
use on its behalf a vehicle in conjunction with the operation of the Mortgaged
Property, vehicle liability Insurance of not less than $1,000,000 per
occurrence. The maximum per occurrence deductible or self-insured retention, or
combined deductible or self-insured retention, for all coverage required under
this Section 6.10 (a)(ii), will not exceed $35,000.

 

(iii)Business Income/Rental Value. Business income/rental value Insurance for
the Mortgaged Property in an amount equal to at least the estimated gross Rents
attributable to the Mortgaged Property for 12 months ( 18 months when (A) the
Improvements have 5 or more stories, or (B) at all times during which the
Indebtedness is equal to or greater than $50,000,000) based on gross Rents for
the immediately preceding year and otherwise sufficient to avoid any
co-insurance penalty; coverage will include a 90-day extended period of
indemnity if (X) the Improvements have 5 or more stories, or (Y) the
Indebtedness is equal to or greater than $25,000,000. The waiting period for
this coverage will not exceed 72 hours.

 

(iv)Flood. If any portion of the Improvements is located within an area
identified by the Federal Emergency Management Agency (or any successor) as a
special flood hazard area ("SFHA"), flood Insurance in an amount equal to the
greater of the following:

 

(A)The maximum flood Insurance available under the National Flood Insurance
Program ("NFIP") for each building within a SFHA.

 

(B)The sum of the following for each building within a SFHA being insured:

 

(1)The Replacement Cost of all areas of the Improvements below grade.

 

(2)The Replacement Cost of the bottom two stories (above grade) of the
Improvements.

 

(3)Any additional coverage dictated by the nature of the Mortgaged Property as
determined by Lender in Lender's Discretion.

 

Multifamily Loan and Security Agreement (CME)Page 24

 

  

Such coverage may be purchased through excess carriers if the required coverage
exceeds the maximum Insurance available under the NFIP.

 

(v)Boiler and Machinery. If the Mortgaged Property contains a central heating,
ventilation and cooling system ("HVAC System") where steam boilers and/or other
pressurized systems are in operation and are regulated by the Property
Jurisdiction, Insurance providing coverage for damage to the HVAC System or
other portions of the Mortgaged Property, if the damage is the result of an
explosion of steam boilers, pressure vessels or similar apparatus now or
hereafter installed at the Mortgaged Property, with minimum limits at least
equal to the Replacement Cost of the building housing the HVAC System, including
the Replacement Cost of the HVAC System.

 

(vi)Terrorism. Insurance coverage required under Section 6. 10(a)(i) through
(iii) will cover perils of terrorism and acts of terrorism. Such coverage may be
provided through one or more separate policies, which will be on terms
(including amounts) consistent with those required under Section 6. 10(a)(i)
through (iii).

 

(vii)Builder's All Risk. During any period of Restoration, builder's "All Risk"
Insurance (including fire and other perils within the scope of a policy known as
a "Causes of Loss - Special Form" or "All Risk" policy) in an amount at least
equal to 100% of the sum of the contract or contracts and all materials to
complete the Restoration (as determined by Lender in Lender's Discretion).

 

(viii)Earthquake. If Lender requires earthquake Insurance, the amount of
coverage will be equal to the greater of the following:

 

(A)$1,000,000.

 

(B)150% of the difference between the following items:

 

(1)The Replacement Cost of the Mortgaged Property multiplied by the probable
maximum loss for the Mortgaged Property, as determined by a Site Specific
Seismic Report.

 

(2)The Replacement Cost of the Mortgaged Property multiplied by the projected
loss with a 20% probable maximum loss.

 

Lender will not require earthquake Insurance if the probable maximum loss for
the Mortgaged Property is less than 20%. If any updated reports or other
documentation are reasonably required by Lender in order to determine whether
such additional Insurance is necessary or prudent, Borrower will pay for all
such documentation at its sole cost and expense.

 

Multifamily Loan and Security Agreement (CME)Page 25

 

  

(ix)Windstorm. If windstorm and/or windstorm related perils and/or "named
storms" ("Windstorm Coverage") are excluded from the "All Risks" policy required
under Section 6.10(a)(i), Borrower will obtain separate coverage for such risks,
either through an endorsement or a separate policy. Windstorm Coverage will be
written in an amount equal to 100% of the Replacement Cost. Business
income/rental value Insurance required under Section 6. 10(a)(iii) will be in
force for all losses covered by Windstorm Coverage.

 

(x)Other. Such other Insurance against loss or damage with respect to the
Improvements and Personalty located on the Mortgaged Property as required by
Lender (including liquor/dramshop and Mold Insurance) provided such Insurance is
of the kind for risks from time to time customarily insured against and in such
minimum coverage amounts and maximum deductibles as are generally required by
institutional lenders for properties comparable to the Mortgaged Property or
which Lender may deem necessary in Lender's Discretion.

 

All Insurance required pursuant to Section 6.10(a)(i) and Section 6. 10(a)(iii)
through (x) will be referred to as "Hazard Insurance."

 

(b)Deductibles. The Insurance required pursuant to Section 6.10(a)(i), (iv),
(v), (vi), (vii) and (ix) will have a per occurrence deductible meeting the
following requirements:

 

(i)The deductible will not exceed $50,000 if the Replacement Cost of the
Mortgaged Property is less than $10,000,000.

 

(ii)The deductible will not exceed $75,000 if the Replacement Cost of the
Mortgaged Property is equal to or greater than $10,000,000.

 

(iii)For Windstorm Coverage the deductible will not exceed 5% of the Replacement
Cost if the Mortgaged Property is located (1) in Florida, or (2) within 50 miles
of the coast of any East Coast or Gulf Coast state.

 

(iv)For flood insurance provided under the NFIP, the deductible will comply with
the NFIP deductible for the type of improvement insured.

 

(c)Payment of Premiums. All Hazard Insurance premiums and premiums for other
Insurance required under this Section 6.10 will be paid in the manner provided
in Article IV, unless Lender has designated in writing another method of
payment.

 

(d)Policy Requirements. All policies will be in a form approved by Lender. All
policies of Hazard Insurance will include a standard non-contributing, non-
reporting mortgagee clause in favor of, and in a form approved by, Lender. All
policies for general liability Insurance will contain a standard additional
insured provision, in favor of, and in a form approved by Lender. If any policy
referred to in this Section 6.10 contains a coinsurance clause, such coinsurance
clause will be offset by an agreed amount endorsement in an amount not less than
the Replacement Cost. All Insurance policies and renewals of Insurance policies
required by this Section 6.10 will be for such periods as Lender may from time
to time require. Unless required otherwise by state law, all policies of Hazard
Insurance will provide that the insurer will notify the named mortgagee in
writing at least 10 days before the cancelation of the policy for nonpayment of
the premium or nonrenewal and at least 30 days before cancelation for any other
reason .

 

Multifamily Loan and Security Agreement (CME)Page 26

 

  

(e)Evidence of Insurance; Renewals. Borrower will deliver to Lender a legible
copy of each Insurance policy (or duplicate original), and Borrower will
promptly deliver to Lender a copy of all renewal and other notices received by
Borrower with respect to the policies. Borrower will ensure that the Mortgaged
Property is continuously covered by the required Insurance policies and will
deliver to Lender, at least 15 days prior to the expiration of each Insurance
policy, evidence acceptable to Lender in Lender's Discretion that each policy
has been renewed. If the evidence of a renewal does not include a legible copy
of the renewal policy (or duplicate original), Borrower will deliver a legible
copy of such renewal policy (or duplicate original) in a form satisfactory to
Lender in Lender's Discretion prior to the earlier of (i) 60 days after the
expiration date of the original policy, or (ii) the date of any Notice to Lender
under Section 6.10(i).

 

(f)Insurance Company Rating Requirements. Borrower will maintain the Insurance
coverage described in this Section 6.10 with companies acceptable to Lender
having the following ratings:

 

(i)A rated claims paying ability rating of at least "A-" for financial strength
or its equivalent by A.M. Best Company.

 

(ii)A financial size rating or its equivalent by A.M. Best Company of at least
one of the following:

 

(A)"VII" for companies with an Aggregate Carrier Exposure of $5,000,000 or less.



 

(B)"VIII" for companies with an Aggregate Carrier Exposure greater than
$5,000,000 and less than or equal to $25,000,000.

 

(C)"IX" for companies with an Aggregate Carrier Exposure greater than
$25,000,000 and a rated claims paying ability of at least one of the following:

 

(1)"A-" or its equivalent by Fitch, Inc.

 

(2)"A-" or its equivalent by Standard & Poor's Ratings Services, a division of
The McGraw-Hill Companies, Inc.

 

(3)"A3" or its equivalent by Moody's Investors Service, Inc.

 

Multifamily Loan and Security Agreement (CME)Page 27

 

  

All insurers providing Insurance required by this Loan Agreement will be
authorized to issue Insurance in the Property Jurisdiction.

 

(g)Compliance With Insurance Requirements. Borrower will comply with all
Insurance requirements and will not permit any condition to exist on the
Mortgaged Property that would invalidate any part of any Insurance coverage
required under this Loan Agreement.

 

(h)Blanket Insurance; Master Program. Borrower may provide Insurance coverage
described in this Section 6.10 under a blanket insurance policy or master
program which provides one "per occurrence" (per peril) limit of coverage for
two or more properties ("Blanket Insurance Policy") provided that each of the
following conditions is met:

 

(i)The Blanket Insurance Policy is acceptable to Lender in Lender's Discretion.

 

(ii)The coverages under the Blanket Insurance Policy meet the requirements of
this Section 6.10.

 

(iii)Borrower will provide evidence acceptable to Lender in Lender's Discretion
that the per occurrence limit of the Insurance coverages provided by the Blanket
Insurance Policy will be no less than the Replacement Cost of the property with
the largest replacement cost exposure covered by the Blanket Insurance Policy
unless a higher amount is required by Lender in Lender's Discretion.

 

(iv)The maximum per occurrence deductible for the Blanket Insurance Policy
providing property damage coverage and/or Windstorm Coverage is as follows:

  

Aggregate  Replacement
Cost of the covered
properties Maximum per occurrence
deductible $5,000,000 or less $50,000 Greater than  $5,000,000 but less than or
equal to $7,500,000 $75,000 Greater than $7,500,000 1% of the Replacement Cost
of the covered properties (to a maximum of $250,000)

 

Multifamily Loan and Security Agreement (CME)Page 28

 

  

However, if the Blanket Insurance Policy provides Windstorm Coverage and the
Mortgaged Property is located (A) in Florida, or (B) within 50 miles of the
coast of any East Coast or Gulf Coast state, then the maximum per occurrence
deductible for Windstorm Coverage will not exceed 5% of the aggregate
Replacement Cost of the covered properties.

 

(v)The minimum umbrella or excess liability coverage required if the Blanket
Insurance Policy provides commercial general liability Insurance is as follows:

   

Number of
properties  covered
by the policy Number of
stories in any of
the covered
properties Minimum umbrella or
excess liability 2 to 3 3 or fewer $3,000,000 2 to 3 More than 3 $10,000,000 4
to 5 3 or fewer $5,000,000 4 to 5 More than 3 $12,000,000 6 to 10 3 or fewer
$7,000,000 6 to 10 More than 3 $15,000,000 11 to 19 3 or fewer $9,000,000 11 to
19 More than 3 $20,000,000 20 or more 3 or fewer $15,000,000 20 or more More
than 3 $30,000,000

 

(i)Obligations Upon Casualty; Proof of Loss.

 

(i)In the event of loss, Borrower will give immediate written notice to the
Insurance carrier and to Lender.

 

(ii)Borrower authorizes and appoints Lender as attorney in fact for Borrower to
make proof of loss, to adjust and compromise any claims under policies of Hazard
Insurance, to appear in and prosecute any action arising from such Hazard
Insurance policies, to collect and receive the proceeds of Hazard Insurance, to
hold the proceeds of Hazard Insurance, and to deduct from such proceeds Lender's
expenses incurred in the collection of such proceeds. This power of attorney is
coupled with an interest and therefore is irrevocable. However, nothing
contained in this Section 6.10 will require Lender to incur any expense or take
any action. Lender may, at Lender's option, take one of the following actions:

 

Multifamily Loan and Security Agreement (CME)Page 29

 

  

(A)Require a "repair or replacement" settlement, in which case the proceeds will
be used to reimburse Borrower for the cost of restoring and repairing the
Mortgaged Property to the equivalent of its original condition or to a condition
approved by Lender ("Restoration"). If Lender determines to require a repair or
replacement settlement and to apply Insurance proceeds to Restoration, Lender
will apply the proceeds in accordance with Lender's then-current policies
relating to the Restoration of casualty damage on similar multifamily
properties.

 

(B)Require an "actual cash value" settlement in which case the proceeds may be
applied to the payment of the Indebtedness, whether or not then due.

 

(iii)Subject to Section 6. 10(j), Borrower may take the following actions:

 

(A)If a casualty results in damage to the Mortgaged Property for which the cost
of Repairs will be less than the Borrower Proof of Loss Threshold, Borrower will
have the sole right to make proof of loss, adjust and compromise the claim and
collect and receive any proceeds directly without the approval or prior consent
of Lender so long as the Insurance proceeds are used solely for the Restoration
of the Mortgaged Property.

 

(B)If a casualty results in damage to the Mortgaged Property for which the cost
of Repairs will be more than the Borrower Proof of Loss Threshold, but less than
the Borrower Proof of Loss Maximum, Borrower is authorized to make proof of loss
and adjust and compromise the claim without the prior consent of Lender, and
Lender will hold the applicable Insurance proceeds to be used to reimburse
Borrower for the cost of Restoration of the Mortgaged Property and will not
apply such proceeds to the payment of the Indebtedness.

 

(j)Right to Apply Insurance Proceeds to Indebtedness. Lender will have the right
to apply Insurance proceeds to the payment of the Indebtedness if Lender
determines, in Lender's Discretion, that any of the following conditions are
met:

 

(i)An Event of Default (or any event, which, with the giving of Notice or the
passage of time, or both, would constitute an Event of Default) has occurred and
is continuing.

 

(ii)There will not be sufficient funds from Insurance proceeds, anticipated
contributions of Borrower of its own funds or other sources acceptable to Lender
to complete the Restoration.

 

(iii)The rental income from the Mortgaged Property after completion of the
Restoration will not be sufficient to meet all operating costs and other
expenses, deposits to Reserve Funds and Loan repayment obligations relating to
the Mortgaged Property.

 

Multifamily Loan and Security Agreement (CME)Page 30

 

  

(iv)The Restoration will not be completed by the earlier of (A) at least one
year before the Maturity Date (or 6 months before the Maturity Date if re-
leasing of the Mortgaged Property will be completed within such 6 month period)
or (B) the expiration of the business interruption coverage.

 

(v)The Restoration will not be completed within one year after the date of the
loss or casualty.

 

(vi)The casualty involved an actual or constructive loss of more than 30% of the
fair market value of the Mortgaged Property, and rendered untenantable more than
30% of the residential units of the Mortgaged Property.

 

(vii)After completion of the Restoration the fair market value of the Mortgaged
Property is expected to be less than the fair market value of the Mortgaged
Property immediately prior to such casualty (assuming the affected portion of
the Mortgaged Property is relet within a reasonable period after the date of
such casualty).

 

(viii)Leases covering less than 35% of the residential units of the Mortgaged
Property will remain in full force and effect during and after the completion of
Restoration.

 

(k)Succession to Insurance Policies. If the Mortgaged Property is sold at a
foreclosure sale or Lender acquires title to the Mortgaged Property, Lender will
automatically succeed to all rights of Borrower in and to any Insurance policies
and unearned Insurance premiums and in and to the proceeds resulting from any
damage to the Mortgaged Property prior to such sale or acquisition.

 

(l)Payment of Installments After Application of Insurance Proceeds. Unless
Lender otherwise agrees in writing, any application of any Insurance proceeds to
the Indebtedness will not extend or postpone the due date of any monthly
installments referred to in the Note, Article IV of this Loan Agreement or
change the amount of such installments.

 

(m)Assignment of Insurance Proceeds. Borrower agrees to execute such further
evidence of assignment of any Insurance proceeds as Lender may require.

 

6.11Condemnation.

 

(a)Rights Generally. Borrower will promptly notify Lender in writing of any
action or proceeding or notice relating to any proposed or actual condemnation
or other taking, or conveyance in lieu thereof, of all or any part of the
Mortgaged Property, whether direct or indirect ("Condemnation"). Borrower will
appear in and prosecute or defend any action or proceeding relating to any
Condemnation unless otherwise directed by Lender in writing. Borrower authorizes
and appoints Lender as attorney in fact for Borrower to commence, appear in and
prosecute, in Lender's or Borrower's name, any action or proceeding relating to
any Condemnation and to settle or compromise any claim in connection with any
Condemnation, after consultation with Borrower and consistent with commercially
reasonable standards of a prudent lender. This power of attorney is coupled with
an interest and therefore is irrevocable. However, nothing contained in this
Section 6.1l(a) will require Lender to incur any expense or take any action.
Borrower transfers and assigns to Lender all right, title and interest of
Borrower in and to any award or payment with respect to (i) any Condemnation, or
any conveyance in lieu of Condemnation, and (ii) any damage to the Mortgaged
Property caused by governmental action that does not result in a Condemnation.

 

Multifamily Loan and Security Agreement (CME)Page 31

 

  

(b)Application of Award. Lender may hold such awards or proceeds and apply such
awards or proceeds, after the deduction of Lender's expenses incurred in the
collection of such amounts (including Attorneys' Fees and Costs) at Lender's
option, to the Restoration or repair of the Mortgaged Property or to the payment
of the Indebtedness, with the balance, if any, to Borrower. Unless Lender
otherwise agrees in writing, any application of any awards or proceeds to the
Indebtedness will not extend or postpone the due date of any monthly
installments referred to in the Note or Article IV of this Loan Agreement, or
change the amount of such installments. Borrower agrees to execute such further
evidence of assignment of any Condemnation awards or proceeds as Lender may
require.

 

(c)Borrower's Right to Condemnation Proceeds. Notwithstanding any provision to
the contrary in this Section 6.11, but subject to Section 6.11(e), in the event
of a partial Condemnation of the Mortgaged Property, as long as no Event of
Default, or any event which, with the giving of Notice or the passage of time,
or both, would constitute an Event of Default, has occurred and is continuing,
in the event of a partial Condemnation resulting in proceeds or awards in the
amount of less than $100,000, Borrower will have the sole right to make proof of
loss, adjust and compromise the claim and collect and receive any proceeds
directly without the approval or prior consent of Lender so long as the proceeds
or awards are used solely for the Restoration of the Mortgaged Property.

 

(d)Right to Apply Condemnation Proceeds to Indebtedness. In the event of a
partial Condemnation of the Mortgaged Property resulting in proceeds or awards
in the amount of $100,000 or more and subject to Section 6.11(e), Lender will
have the right to exercise its option to apply Condemnation proceeds to the
payment of the Indebtedness only if Lender, in Lender's Discretion, determines
that at least one of the following conditions is met:

 

(i)An Event of Default (or any event, which, with the giving of Notice or the
passage of time, or both, would constitute an Event of Default) has occurred and
is continuing.

 

(ii)There will not be sufficient funds from Condemnation proceeds, anticipated
contributions of Borrower of its own funds or other sources acceptable to Lender
to complete the Restoration.

 

Multifamily Loan and Security Agreement (CME)Page 32

 

  

(iii)The rental income from the Mortgaged Property after completion of the
Restoration will not be sufficient to meet all operating costs and other
expenses, deposits to Reserve Funds and Loan repayment obligations relating to
the Mortgaged Property.

 

(iv)The Restoration will not be completed at least one year before the Maturity
Date (or 6 months before the Maturity Date if re-leasing of the Mortgaged
Property will be completed within such 6 month period).

 

(v)The Restoration will not be completed within one year after the date of the
Condemnation.

 

(vi)The Condemnation involved an actual or constructive loss of more than 15% of
the fair market value of the Mortgaged Property, and rendered untenantable more
than 25% of the residential units of the Mortgaged Property.

 

(vii)After Restoration the fair market value of the Mortgaged Property is
expected to be less than the fair market value of the Mortgaged Property
immediately prior to the Condemnation (assuming the affected portion of the
Mortgaged Property is relet within a reasonable period after the date of the
Condemnation).

 

(viii)Leases covering less than 35% of residential units of the Mortgaged
Property will remain in full force and effect during and after the completion of
Restoration.

 

(e)Right to Apply Condemnation Proceeds in Connection with a Partial Release.
Notwithstanding anything to the contrary set forth in this Loan Agreement,
including this Section 6.11, for so long as the Loan or any portion thereof is
included in a Securitization, if any portion of the Mortgaged Property is
released from the Lien of the Loan in connection with a Condemnation and if the
ratio of the unpaid principal balance of the Loan to (ii) the value of the
Mortgaged Property (taking into account only the related land and buildings and
not any personal property or going-concern value), as determined by Lender in
its sole and absolute discretion based on a commercially reasonable valuation
method permitted in connection with a Securitization, is greater than 125%
immediately after such Condemnation and before any Restoration or repair of the
Mortgaged Property (but taking into account any planned Restoration or repair of
the Mortgaged Property as if such planned Restoration or repair were completed)
Lender will apply any net proceeds or awards from such Condemnation, in full, to
the payment of the principal of the Indebtedness whether or not then due and
payable, unless Lender will have received an opinion of counsel that a different
application of such net proceeds or awards will not cause such Securitization to
fail to meet applicable federal income tax qualification requirements or subject
such Securitization to any tax.

 

Multifamily Loan and Security Agreement (CME)Page 33

 

  

(f)Succession to Condemnation Proceeds. If the Mortgaged Property is sold at a
foreclosure sale or Lender acquires title to the Mortgaged Property, Lender will
automatically succeed to all rights of Borrower in and to any Condemnation
proceeds and awards prior to such sale or acquisition.

 

6.12Environmental Hazards.

 

(a)Prohibited Activities and Conditions. Except for matters described in this
Section 6.12, Borrower will not cause or permit Prohibited Activities or
Conditions. Borrower will comply with all Hazardous Materials Laws applicable to
the Mortgaged Property. Without limiting the generality of the previous
sentence, Borrower will (i) obtain and maintain all Environmental Permits
required by Hazardous Materials Laws and comply with all conditions of such
Environmental Permits, (ii) cooperate with any inquiry by any Governmental
Authority, and (iii) comply with any governmental or judicial order that arises
from any alleged Prohibited Activity or Condition.

 

(b)Employees, Tenants and Contractors. Borrower will take all commercially
reasonable actions (including the inclusion of appropriate provisions in any
Leases executed after the date of this Loan Agreement) to prevent its employees,
agents and contractors, and all tenants and other occupants from causing or
permitting any Prohibited Activities or Conditions. Borrower will not lease or
allow the sublease or use of all or any portion of the Mortgaged Property to any
tenant or subtenant for nonresidential use by any user that, in the ordinary
course of its business, would cause or permit any Prohibited Activity or
Condition.

 

(c)O&M Programs. As required by Lender, Borrower will also have established a
written operations and maintenance program with respect to certain Hazardous
Materials. Each such operations and maintenance program and any additional or
revised operations and maintenance programs established for the Mortgaged
Property pursuant to this Section 6.12 must be approved by Lender and will be
referred to in this Loan Agreement as an "O&M Program." Borrower will comply in
a timely manner with, and cause all employees, agents, and contractors of
Borrower and any other Persons present on the Mortgaged Property to comply with
each O&M Program. Borrower will pay all costs of performance of Borrower's
obligations under any O&M Program, and Lender's out of pocket costs incurred in
connection with the monitoring and review of each O&M Program must be paid by
Borrower upon demand by Lender. Any such out-of- pocket costs of Lender that
Borrower fails to pay promptly will become an additional part of the
Indebtedness as provided in Section 9.02.

 

(d)Notice to Lender. Borrower will promptly give Notice to Lender upon the
occurrence of any of the following events:

 

(i)Borrower's discovery of any Prohibited Activity or Condition.

 

Multifamily Loan and Security Agreement (CME)Page 34

 

  

(ii)Borrower's receipt of or knowledge of any written complaint, order, notice
of violation or other communication from any tenant, Property Manager,
Governmental Authority or other Person with regard to present or future alleged
Prohibited Activities or Conditions, or any other environmental, health or
safety matters affecting the Mortgaged Property.

 

(iii)Borrower's breach of any of its obligations under this Section 6.12.

 

Any such Notice given by Borrower will not relieve Borrower of, or result in a
waiver of, any obligation under this Loan Agreement, the Note or any other Loan
Document.

 

(e)Environmental Inspections, Tests and Audits. Borrower will pay promptly the
costs of any environmental inspections, tests or audits, a purpose of which is
to identify the extent or cause of or potential for a Prohibited Activity or
Condition ("Environmental Inspections"), required by Lender in connection with
any foreclosure or deed in lieu of foreclosure, or as a condition of Lender's
consent to any Transfer under Article VII, or required by Lender following a
reasonable determination by Lender that Prohibited Activities or Conditions may
exist. Any such costs incurred by Lender (including Attorneys' Fees and Costs
and the costs of technical consultants whether incurred in connection with any
judicial or administrative process or otherwise) that Borrower fails to pay
promptly will become an additional part of the Indebtedness as provided in
Section 9.02. As long as (i) no Event of Default has occurred and is continuing,
(ii) Borrower has actually paid for or reimbursed Lender for all costs of any
such Environmental Inspections performed or required by Lender, and (iii) Lender
is not prohibited by law, contract or otherwise from doing so, Lender will make
available to Borrower, without representation of any kind, copies of
Environmental Inspections prepared by third parties and delivered to Lender.
Lender reserves the right, and Borrower expressly authorizes Lender, to make
available to any party, including any prospective bidder at a foreclosure sale
of the Mortgaged Property, the results of any Environmental Inspections made by
or for Lender with respect to the Mortgaged Property. Borrower consents to
Lender notifying any party (either as part of a notice of sale or otherwise) of
the results of any Environmental Inspections made by or for Lender. Borrower
acknowledges that Lender cannot control or otherwise ensure the truthfulness or
accuracy of the results of any Environmental Inspections and that the release of
such results to prospective bidders at a foreclosure sale of the Mortgaged
Property may have a material and adverse effect upon the amount that a party may
bid at such sale. Borrower agrees that Lender will have no liability whatsoever
as a result of delivering the results of any Environmental Inspections made by
or for Lender to any third party, and Borrower releases and forever discharges
Lender from any and all claims, damages or causes of action arising out of,
connected with or incidental to the results of the delivery of any Environmental
Inspections made by or for Lender.



 

Multifamily Loan and Security Agreement (CME)Page 35

 

  

(f)Remedial Work. If any investigation, site monitoring, containment, clean-up,
Restoration or other remedial work ("Remedial Work") is necessary to comply with
any Hazardous Materials Law or order of any Governmental Authority that has or
acquires jurisdiction over the Mortgaged Property or the use, operation or
improvement of the Mortgaged Property, or is otherwise required by Lender as a
consequence of any Prohibited Activity or Condition or to prevent the occurrence
of a Prohibited Activity or Condition, Borrower will, by the earlier of (i) the
applicable deadline required by Hazardous Materials Law or (ii) 30 days after
Notice from Lender demanding such action, begin performing the Remedial Work,
and thereafter diligently prosecute it to completion, and must in any event
complete the work by the time required by applicable Hazardous Materials Law. If
Borrower fails to begin on a timely basis or diligently prosecute any required
Remedial Work, Lender may, at its option, cause the Remedial Work to be
completed, in which case Borrower will reimburse Lender on demand for the cost
of doing so. Any reimbursement due from Borrower to Lender will become part of
the Indebtedness as provided in Section 9.02.

 

6.13Single Purpose Entity Requirements.

 

(a)Single Purpose Entity Requirements. Until the Indebtedness is paid in full,
each Borrower and any SPE Equity Owner will remain a "Single Purpose Entity,"
which means at all times since its formation and thereafter it will satisfy each
of the following conditions:

 

(i)It will not engage in any business or activity, other than the ownership,
operation and maintenance of the Mortgaged Property and activities incidental
thereto.

 

(ii)It will not acquire, own, hold, lease, operate, manage, maintain, develop or
improve any assets other than the Mortgaged Property and such Personalty as may
be necessary for the operation of the Mortgaged Property and will conduct and
operate its business as presently conducted and operated.

 

(iii)It will preserve its existence as an entity duly organized, validly
existing and in good standing (if applicable) under the laws of the jurisdiction
of its formation or organization and will do all things necessary to observe
organizational formalities.

 

(iv)It will not merge or consolidate with any other Person.

 

(v)It will not take any action to dissolve, wind-up, terminate or liquidate in
whole or in part; to sell, transfer or otherwise dispose of all or substantially
all of its assets; to change its legal structure; transfer or permit the direct
or indirect transfer of any partnership, membership or other equity interests,
as applicable, other than Transfers permitted under this Loan Agreement; issue
additional partnership, membership or other equity interests, as applicable, or
seek to accomplish any of the foregoing.

 

(vi)It will not, without the prior unanimous written consent of all of
Borrower's partners, members, or shareholders, as applicable, and, if
applicable, the prior unanimous written consent of 100% of the members of the
board of directors or of the board of Managers of Borrower or the SPE Equity
Owner, take any of the following actions:

 

Multifamily Loan and Security Agreement (CME)Page 36

 

  

(A)File any insolvency, or reorganization case or proceeding, to institute
proceedings to have Borrower or any SPE Equity Owner be adjudicated bankrupt or
insolvent.

 

(B)Institute proceedings under any applicable insolvency law.

 

(C)Seek any relief under any law relating to relief from debts or the protection
of debtors.

 

(D)Consent to the filing or institution of bankruptcy or insolvency proceedings
against Borrower or any SPE Equity Owner.

 

(E)File a petition seeking, or consent to, reorganization or relief with respect
to Borrower or any SPE Equity Owner under any applicable federal or state law
relating to bankruptcy or insolvency.

 

(F)Seek or consent to the appointment of a receiver, liquidator, assignee,
trustee, sequestrator, custodian, or any similar official for Borrower or a
substantial part of its property or for any SPE Equity Owner or a substantial
part of its property.

 

(G)Make any assignment for the benefit of creditors of Borrower or any SPE
Equity Owner.

 

(H)Admit in writing Borrower's or any SPE Equity Owner's inability to pay its
debts generally as they become due.

 

(I)Take action in furtherance of any of the foregoing.

 

(vii)It will not amend or restate its organizational documents if such change
would cause the provisions set forth in those organizational documents not to
comply with the requirements set forth in this Section 6.13.

 

(viii)It will not own any subsidiary or make any investment in, any other
Person.

 

(ix)It will not commingle its assets with the assets of any other Person and
will hold all of its assets in its own name.

 

(x)It will not incur any debt, secured or unsecured, direct or contingent
(including guaranteeing any obligation), other than, (A) the Indebtedness (and
any further indebtedness as described in Section 11.11 with regard to
Supplemental Instruments), and (B) customary unsecured trade payables incurred
in the ordinary course of owning and operating the Mortgaged Property provided
the same are not evidenced by a promissory note, do not exceed, in the
aggregate, at any time a maximum amount of 2% of the original principal amount
of the Indebtedness and are paid within 60 days of the date incurred.

 

Multifamily Loan and Security Agreement (CME)Page 37

 

  

(xi)It will maintain its records, books of account, bank accounts, financial
statements, accounting records and other entity documents separate and apart
from those of any other Person and will not list its assets as assets on the
financial statement of any other Person; provided, however, that Borrower's
assets may be included in a consolidated financial statement of its Affiliate
provided that (A) appropriate notation will be made on such consolidated
financial statements to indicate the separateness of Borrower from such
Affiliate and to indicate that Borrower's assets and credit are not available to
satisfy the debts and other obligations of such Affiliate or any other Person
and (B) such assets will also be listed on Borrower's own separate balance
sheet.

 

(xii)Except for capital contributions or capital distributions permitted under
the terms and conditions of its organizational documents, it will only enter
into any contract or agreement with any general partner, member, shareholder,
principal or Affiliate of Borrower or any Guarantor, or any general partner,
member, principal or Affiliate thereof, upon terms and conditions that are
commercially reasonable and substantially similar to those that would be
available on an arm's-length basis with third parties.

 

(xiii)It will not maintain its assets in such a manner that will be costly or
difficult to segregate, ascertain or identify its individual assets from those
of any other Person.

 

(xiv)It will not assume or guaranty (excluding any guaranty that has been
executed and delivered in connection with the Note) the debts or obligations of
any other Person, hold itself out to be responsible for the debts of another
Person, pledge its assets to secure the obligations of any other Person or
otherwise pledge its assets for the benefit of any other Person, or hold out its
credit as being available to satisfy the obligations of any other Person.

 

(xv)It will not make or permit to remain outstanding any loans or advances to
any other Person except for those investments permitted under the Loan Documents
and will not buy or hold evidence of indebtedness issued by any other Person
(other than cash or investment-grade securities).

 

(xvi)It will file its own tax returns separate from those of any other Person,
except to the extent that Borrower is treated as a "disregarded entity" for tax
purposes and is not required to file tax returns under applicable law, and will
pay any taxes required to be paid under applicable law.

 

Multifamily Loan and Security Agreement (CME)Page 38

 

  

(xvii)It will hold itself out to the public as a legal entity separate and
distinct from any other Person and conduct its business solely in its own name,
will correct any known misunderstanding regarding its separate identity and will
not identify itself or any of its Affiliates as a division or department of any
other Person.

 

(xviii)It will maintain adequate capital for the normal obligations reasonably
foreseeable in a business of its size and character and in light of its
contemplated business operations and will pay its debts and liabilities from its
own assets as the same become due.

 

(xix)It will allocate fairly and reasonably shared expenses with Affiliates
(including shared office space) and use separate stationery, invoices and checks
bearing its own name.

 

(xx)It will pay (or cause the Property Manager to pay on behalf of Borrower from
Borrower's funds) its own liabilities (including salaries of its own employees)
from its own funds.

 

(xxi)It will not acquire obligations or securities of its partners, members,
shareholders, or Affiliates, as applicable.

 

(xxii)Except as contemplated or permitted by the property management agreement
with respect to the Property Manager, it will not permit any Affiliate or
constituent party independent access to its bank accounts.

 

(xxiii)It will maintain a sufficient number of employees (if any) in light of
its contemplated business operations and pay the salaries of its own employees,
if any, only from its own funds.

 

(xxiv)If such entity is a single member limited liability company, such entity
will satisfy each of the following conditions:

 

(A)Be formed and organized under Delaware law.

 

(B)Have either one springing member that is a corporation whose stock is 100%
owned by the sole member of Borrower and that satisfies the requirements for a
corporate springing member set forth below in this Section or two springing
members who are natural persons.

 

Multifamily Loan and Security Agreement (CME)Page 39

 

  

(C)Otherwise comply with all Rating Agencies criteria for single member limited
liability companies (including the delivery of Delaware single member limited
liability company opinions acceptable in all respects to Lender and to the
Rating Agencies). If the springing member is a corporation, such springing
member will at all times comply, and will cause Borrower or SPE Equity Owner (as
applicable) to comply, with each of the representations, warranties and
covenants contained in Section 6.13 as if such representation, warranty or
covenant were made directly by such corporation. If there is more than one
springing member, only one springing member will be the sole member of Borrower
or SPE Equity Owner (as applicable) at any one time, and the second springing
member will become the sole member only upon the first springing member ceasing
to be a member.

 

(D)At all times Borrower or SPE Equity Owner (as applicable) will have one and
only one member.

 

(xxv)If such entity is a single member limited liability company that is board-
managed, such entity will have a board of Managers separate from that of
Guarantor and any other Person and will cause its board of Managers to keep
minutes of board meetings and actions and observe all other Delaware limited
liability company required formalities.

 

(xxvi)If an SPE Equity Owner is required pursuant to this Loan Agreement, if
Borrower is (A) a limited liability company with more than one member, then
Borrower has and will have at least one member that is an SPE Equity Owner that
has satisfied and will satisfy the requirements of Section 6.13(b) and such
member is its managing member, or (B) a limited partnership, then all of its
general partners are SPE Equity Owners that have satisfied and will satisfy the
requirements set forth in Section 6.13(b).

 

(b)SPE Equity Owner Requirements. The SPE Equity Owner, if applicable, will at
all times since its formation and thereafter comply in its own right (subject to
the modifications set forth below), and will cause Borrower to comply, with each
of the requirements of a Single Purpose Entity. Upon the withdrawal or the
disassociation of an SPE Equity Owner from Borrower, Borrower will immediately
appoint a new SPE Equity Owner, whose organizational documents are substantially
similar to those of the withdrawn or disassociated SPE Equity Owner, and deliver
a new nonconsolidation opinion to the Rating Agencies and Lender in form and
substance satisfactory to Lender and to the Rating Agencies (unless the opinion
is waived by the Rating Agencies), with regard to nonconsolidation by a
bankruptcy court of the assets of each of Borrower and SPE Equity Owner with
those of its Affiliates.

 

(i)With respect to Section 6.13(a)(i), the SPE Equity Owner will not engage in
any business or activity other than being the sole managing member or general
partner, as the case may be, of Borrower and owning at least 0.5% equity
interest in Borrower.

 

(ii)With respect to Section 6.13(a)(ii), the SPE Equity Owner has not and will
not acquire or own any assets other than its equity interest in Borrower and
personal property related thereto.

 

Multifamily Loan and Security Agreement (CME)Page 40

 

  

(iii)With respect to Section 6.13(a)(viii), the SPE Equity Owner will not own
any subsidiary or make any investment in any other Person, except for Borrower.

 

(iv)With respect to Section 6.13(a)(x), the SPE Equity Owner has not and will
not incur any debt, secured or unsecured, direct or contingent (including
guaranteeing any obligation), other than (A) customary unsecured payables
incurred in the ordinary course of owning Borrower provided the same are not
evidenced by a promissory note, do not exceed, in the aggregate, at any time a
maximum amount of $10,000 and are paid within 60 days of the date incurred and
(B) in its capacity as general partner of Borrower (if applicable).

 

(v)With respect to Section 6.13(a)(xiv), the SPE Equity Owner will not assume or
guaranty the debts or obligations of any other Person, hold itself out to be
responsible for the debts of another Person, pledge its assets to secure the
obligations of any other Person or otherwise pledge its assets for the benefit
of any other Person, or hold out its credit as being available to satisfy the
obligations of any other Person, except for in its capacity as general partner
of Borrower (if applicable).

 

(c)Effect of Transfer on Special Purpose Entity Requirements. Notwithstanding
anything to the contrary in this Loan Agreement, no Transfer will be permitted
under Article VII unless the provisions of this Section 6.13 are satisfied at
all times.

 

6.14Repairs and Capital Replacements.

 

(a)Completion of Repairs. Borrower will commence any Repairs as soon as
practicable after the date of this Loan Agreement and will diligently proceed
with and complete such Repairs on or before the Completion Date. All Repairs and
Capital Replacements will be completed in a good and workmanlike manner, with
suitable materials, and in accordance with good building practices and all
applicable laws, ordinances, rules, regulations, building setback lines and
restrictions applicable to the Mortgaged Property. Borrower agrees to cause the
replacement of any material or work that is defective, unworkmanlike or that
does not comply with the requirements of this Loan Agreement, as determined by
Lender.

 

(b)Purchases. Without the prior written consent of Lender, no materials,
machinery, equipment, fixtures or any other part of the Repairs or Capital
Replacements will be purchased or installed under conditional sale contracts or
lease agreements, or any other arrangement wherein title to such Repairs or
Capital Replacements is retained or subjected to a purchase money security
interest, or the right is reserved or accrues to anyone to remove or repossess
any such Repairs or Capital Replacements, or to consider them as personal
property.

 

Multifamily Loan and Security Agreement (CME)Page 41

 

  

(c)Lien Protection. Borrower will promptly pay or cause to be paid, when due,
all costs, charges and expenses incurred in connection with the construction and
completion of the Repairs or Capital Replacements, and will keep the Mortgaged
Property free and clear of any and all Liens other than the Lien of the Security
Instrument and any other junior Lien to which Lender has consented.

 

(d)Adverse Claims. Borrower will promptly advise Lender in writing of any
litigation, Liens or claims affecting the Mortgaged Property and of all
complaints and charges made by any Governmental Authority that may delay or
adversely affect the Repairs or Capital Replacements.

 

6.15Residential Leases Affecting the Mortgaged Property.

 

(a)Borrower will, promptly upon Lender's request, deliver to Lender an executed
copy of each residential Lease then in effect. All Leases for residential
dwelling units will be on forms acceptable to Lender, will be for initial terms
of at least 6 months and not more than 2 years, and will not include options to
purchase.

 

(b)If Borrower is a cooperative housing corporation or association,
notwithstanding anything to the contrary contained in this Loan Agreement, so
long as Borrower remains a cooperative housing corporation or association and is
not in breach of any covenant of this Loan Agreement, Lender consents to each of
the following:

 

(i)The execution of Leases for terms in excess of 2 years to a tenant
shareholder of Borrower, so long as such Leases, including proprietary Leases,
are and will remain subordinate to the Lien of the Security Instrument.

 

(ii)The surrender or termination of such Leases where the surrendered or
terminated Lease is immediately replaced or where Borrower makes its best
efforts to secure such immediate replacement by a newly-executed Lease of the
same apartment to a tenant shareholder of Borrower. However, no consent is given
by Lender to any execution, surrender, termination or assignment of a Lease
under terms that would waive or reduce the obligation of the resulting tenant
shareholder under such Lease to pay cooperative assessments in full when due or
the obligation of the former tenant shareholder to pay any unpaid portion of
such assessments.

 

6.16Litigation; Government Proceedings. Borrower will give prompt Notice to
Lender of any litigation or governmental proceedings pending or, to the best of
Borrower's knowledge, threatened in writing against Borrower which might have a
Material Adverse Effect.

 

6.17Further Assurances and Estoppel Certificates; Lender's Expenses. Within 10
days after a request from Lender, in Lender's Discretion, Borrower will take
each of the following actions:

 

Multifamily Loan and Security Agreement (CME)Page 42

 

  

(a)Deliver to Lender a written statement, signed and acknowledged by Borrower,
certifying to Lender or any Person designated by Lender, as of the date of such
statement, (i) that the Loan Documents are unmodified and in full force and
effect (or, if there have been modifications, that the Loan Documents are in
full force and effect as modified and setting forth such modifications), (ii)
the unpaid principal balance of the Note, (iii) the date to which interest under
the Note has been paid, (iv) that Borrower is not in default in paying the
Indebtedness or in performing or observing any of the covenants or agreements
contained in this Loan Agreement or any of the other Loan Documents (or, if
Borrower is in default, describing such default in reasonable detail), (v)
whether there are any then-existing setoffs or defenses known to Borrower
against the enforcement of any right or remedy of Lender under the Loan
Documents, and (vi) any additional facts requested by Lender.

 

(b)Execute, acknowledge and/or deliver, at its sole cost and expense, all
further acts, deeds, conveyances, assignments, estoppel certificates, financing
statements or amendments, transfers and assurances as Lender may require from
time to time in order to better assure, grant and convey to Lender the rights
intended to be granted, now or in the future, to Lender under this Loan
Agreement and the Loan Documents or in connection with Lender's consent rights
under Article VII.

 

Borrower acknowledges and agrees that, in connection with each request by
Borrower under this Loan Agreement or any Loan Document, Borrower will pay all
reasonable Attorneys' Fees and Costs and expenses incurred by Lender and Loan
Servicer, including any fees charged by the Rating Agencies, regardless of
whether the matter is approved, denied or withdrawn. Any amounts payable by
Borrower under this Loan Agreement will be deemed a part of the Indebtedness,
will be secured by the Security Instrument and will bear interest at the Default
Rate if not fully paid within 10 days of written demand for payment.

 

6.18Cap Collateral. Reserved.

 

6.19Ground Lease. Reserved.

 

6.20ERISA Requirements.

 

(a)Borrower wil1 not engage in any transaction which would cause an obligation,
or action taken or to be taken under this Loan Agreement (or the exercise by
Lender of any of its rights under the Note, this Loan Agreement or any of the
other Loan Documents) to be a non-exempt (under a statutory or administrative
class exemption) prohibited transaction under BRISA.

 

(b)Borrower will deliver to Lender such certifications or other evidence from
time to time throughout the term of this Loan Agreement, as requested by Lender
in Lender's Discretion, that (i) Borrower is not an "employee benefit plan" as
defined in Section 3(3) of BRISA, which is subject to Title I of ERISA, or a
"governmental plan" within the meaning of Section 3(32) of BRISA, (ii) Borrower
is not subject to state statutes regulating investments and fiduciary
obligations with respect to governmental plans, and (iii) one or more of the
following circumstances is true:

 

Multifamily Loan and Security Agreement (CME)Page 43

 

  

(A)Equity interests in Borrower are publicly offered securities within the
meaning of 29 C.F.R. Section 2510.3-101 (b)(2), as amended from time to time or
any successor provision.

 

(B)Less than 25% of each outstanding class of equity interests in Borrower are
held by "benefit plan investors" within the meaning of Section 3(42) of BRISA,
as amended from time to time or any successor provision.



 

(C)Borrower qualifies as an "operating company" or a "real estate operating
company" within the meaning of 29 C.F.R. Section 2510.3-101(c), as amended from
time to time or any successor provision, or within the meaning of 29 C.F.R.
Section 2510.3-101(e) as an investment company registered under the Investment
Company Act of 1940.

 

ARTICLE VIITRANSFERS OF THE MORTGAGED PROPERTY OR INTERESTS IN BORROWER.

 

Upon the occurrence of a Transfer prohibited by or requiring Lender's approval
(if applicable) under this Article VII, Lender may, in Lender's Discretion, by
Notice to Borrower and the proposed transferee(s), modify or render void, any or
all of the negotiated modifications to the Loan Documents (and/or deferral of
deposits to Reserve Funds) as a condition to Lender's consent to the proposed
Transfer.

 

7.01Permitted Transfers. The occurrence of any of the following Transfers will
not constitute an Event of Default under this Loan Agreement, notwithstanding
any provision of Section 7.02 to the contrary:

 

(a)A Transfer to which Lender has consented.

 

(b)A Transfer that is not a prohibited Transfer pursuant to Section 7.02.

 

(c)A Transfer that is conditionally permitted pursuant to Section 7.03 upon the
satisfaction of all applicable conditions.

 

(d)The grant of a leasehold interest in an individual dwelling unit for a term
of 2 years or less (or longer if approved by Lender in writing) not containing
an option to purchase.

 

(e)Entering into any New Non-Residential Lease, or modifying or terminating any
Non-Residential Lease, in each case in compliance with Section 6.04.

 

(f)A Transfer of obsolete or worn out Personalty or Fixtures that are
contemporaneously replaced by items of equal or better function and quality,
which are free of Liens, encumbrances and security interests other than those
created by the Loan Documents or consented to by Lender.

 

Multifamily Loan and Security Agreement (CME)Page 44

 

  

(g)The creation of a mechanic's, materialman' s, or judgment Lien against the
Mortgaged Property, which is released of record, bonded, or otherwise remedied
to Lender's satisfaction within 60 days of the date of creation; provided,
however, if Borrower is diligently prosecuting such release or other remedy and
advises Lender that such release or remedy cannot be consummated within such
60-day period, Borrower will have an additional period of time (not exceeding
120 days from the date of creation or such earlier time as may be required by
applicable law in which the lienor must act to enforce the Lien) within which to
obtain such release of record or consummate such other remedy.

 

(h)If Borrower is a housing cooperative corporation or association, the Transfer
of the shares in the housing cooperative or the assignment of the occupancy
agreements or Leases relating thereto to tenant shareholders of the housing
cooperative or association.

 

(i)A Supplemental Instrument that complies with Section 11.11 or Defeasance that
complies with Section 11.12.

 

(j)A Preapproved Intrafamily Transfer pursuant to Section 7.04, if applicable.

 

7.02Prohibited Transfers. The occurrence of any of the following Transfers will
constitute an Event of Default under this Loan Agreement:

 

(a)A Transfer of all or any part of the Mortgaged Property or any interest in
the Mortgaged Property, including the grant, creation or existence of any Lien
on the Mortgaged Property, whether voluntary, involuntary or by operation of
law, and whether or not such Lien has priority over the Lien of the Security
Instrument, other than the Lien of the Security Instrument or, if this Loan
Agreement is entered into in connection with a Supplemental Loan, the Lien of
the Senior Instrument, or any other Lien to which Lender has consented .

 

(b)A Transfer or series of Transfers of any legal or equitable interest of any
Guarantor which owns a direct or indirect interest in Borrower that result(s) in
such Guarantor no longer owning any direct or indirect interest in Borrower.

 

(c)A Transfer or series of Transfers of any legal or equitable interest since
the Closing Date that result(s) in a change of more than 50% of the ownership
interests (or beneficial interests, if the applicable entity is a trust) in
Borrower or any Designated Entity for Transfers.

 

(d)A Transfer of any general partnership interest in a partnership, or any
manager interest (whether a member manager or nonmember manager) in a limited
liability company, or a change in the trustee of a trust other than as permitted
in Section 7.04, if such partnership, limited liability company, or trust, as
applicable, is the Borrower or a Designated Entity for Transfers.

 

Multifamily Loan and Security Agreement (CME)Page 45

 

  

(e)If Borrower or any Designated Entity for Transfers is a corporation whose
outstanding voting stock is held by 100 or more shareholders, other than a real
estate investment trust, one or more Transfers by a single transferor within a
12- month period affecting an aggregate of 10% or more of that stock.

 

(f)The grant, creation or existence of any Lien, whether voluntary, involuntary
or by operation of law, and whether or not such Lien has priority over the Lien
of the Security Instrument, on any ownership interest in Borrower or any
Designated Entity for Transfers, if the foreclosure of such Lien would result in
a Transfer prohibited under Sections 7.02(b), (c), (d), or (e).

 

7.03Conditionally Permitted Transfers. The occurrence of any of the following
Transfers will not constitute a prohibited Transfer under Section 7.02, provided
that Borrower has complied with all applicable specified conditions in this
Section.

 

(a)Transfer by Devise, Descent or Operation of Law. Upon the death of a natural
person, a Transfer which occurs by devise, descent, or by operation of law to
one or more Immediate Family Members of such natural person or to a trust or
family conservatorship established for the benefit of such Immediate Family
Members (each a "Beneficiary"), provided that each of the following conditions
is satisfied:

 

(i)The Property Manager (or a replacement Property Manager approved by Lender),
if applicable, continues to be responsible for the management of the Mortgaged
Property, and such Transfer will not result in a change in the day-to-day
operations of the Mortgaged Property.

 

(ii)Lender receives confirmation acceptable to Lender, in Lender's Discretion,
that Borrower continues to satisfy the requirements of Section 6.13.

 

(iii)Each Guarantor executes such documents and agreements as Lender requires in
Lender's Discretion to evidence and effect the ratification of each Guaranty, or
in the event of the death of any Guarantor, Borrower causes one of the following
to occur:

 

(A)One or more Persons acceptable to Lender, in Lender's Discretion, execute(s)
and deliver(s) to Lender a guaranty in a form acceptable to Lender and in
substantially the same form as the Guaranty executed on the Closing Date,
without any cost or expense to Lender.

 

(B)The estate of the deceased Guarantor immediately ratifies the Guaranty in
writing, and within 6 months after the date of the death of the deceased
Guarantor one or more Persons, acceptable to Lender in Lender's Discretion,
execute(s) and deliver(s) to Lender a guaranty in a form acceptable to Lender
and in substantially the same form as the Guaranty executed on the Closing Date,
without any cost or expense to Lender.

 

Multifamily Loan and Security Agreement (CME)Page 46

 

  

(iv)Borrower gives Lender Notice of such Transfer together with copies of all
documents effecting such Transfer not more than 30 calendar days after the date
of such Transfer, and contemporaneously with the Notice, takes each of the
following additional actions:

 

(A)Borrower reaffirms the representations and warranties under Article V.

 

(B)Borrower satisfies Lender, in Lender's Discretion, that the Beneficiary's
organization, credit and experience in the management of similar properties are
appropriate to the overall structure and documentation of the existing
financing.

 

(v)Borrower or Beneficiary causes to be delivered to Lender such legal opinions
as Lender deems necessary, in Lender's Discretion, including an opinion that the
Beneficiary and any SPE Equity Owner of Beneficiary is in compliance with
Section 6.13 (if applicable), a nonconsolidation opinion (if a nonconsolidation
opinion was delivered on the Closing Date and if required by Lender), an opinion
that the ratification of the Loan Documents and Guaranty (if applicable) have
been duly authorized, executed, and delivered and that the ratification
documents and Guaranty (if applicable) are enforceable as the obligations of
Borrower, Beneficiary or Guarantor, as applicable.

 

(vi)Borrower (A) pays the Transfer Review Fee to Lender, and (B) pays or
reimburses Lender, upon demand, for all costs and expenses including all
Attorneys' Fees and Costs, incurred by Lender in connection with such Transfer;
provided, however, that Lender will not be entitled to collect a Transfer Fee.

 

(b)Easement. Restrictive Covenant or Other Encumbrance. The grant of an
easement, restrictive covenant or other encumbrance, provided that each of the
following conditions is satisfied:

 

(i)Borrower provides Lender with at least 30 days prior Notice of the proposed
grant and pays the Transfer Review Fee to Lender.

 

(ii)Prior to the grant, Lender determines, in Lender's Discretion, that the
easement, restrictive covenant or other encumbrance will not materially affect
the operation or value of the Mortgaged Property or Lender's interest in the
Mortgaged Property.

 

(iii)Borrower pays or reimburses Lender, upon demand, for all costs and
expenses, including all Attorneys' Fees and Costs, incurred by Lender in
connection with reviewing Borrower's request for Lender's review of such grant
of easement, restrictive covenant or other encumbrance; provided, however, that
Lender will not be entitled to collect a Transfer Fee.

 

Multifamily Loan and Security Agreement (CME)Page 47

 

  

(iv)If the Note is held by a REMIC trust, if required by Lender, Borrower
provides an opinion of counsel for Borrower, in form and substance satisfactory
to Lender in its sole and absolute discretion, confirming each of the following:

 

(A)The grant of such easement has been effected in accordance with the
requirements of Treasury Regulation Section l.860G-2(a)(8) (as such regulation
may be modified, amended or replaced from time to time).

 

(B)The qualification and status of the REMIC trust as a REMIC will not be
adversely affected or impaired as a result of such grant.

 

(C)The REMIC trust will not incur a tax under Section 860G(d) of the Tax Code as
a result of such grant.

 

(c)Publicly-Held Fund or Real Estate Investment Trust. If a Designated Entity
for Transfers is a publicly-held fund or real estate investment trust, either of
the following:

 

(i)The public issuance of common stock, convertible debt, equity or other
similar securities ("Public Fund/REIT Securities") and the subsequent Transfer
of such Public Fund/REIT Securities.

 

(ii)The acquisition by a single Public Fund/REIT Securities holder of an
ownership percentage of 10% or more in the Designated Entity for Transfers, if
Borrower provides notice of that acquisition to Lender within 30 days following
the acquisition.

 

(d)Reserved.

 

7.04Preapproved Intrafamily Transfers. The occurrence of a Transfer of more than
a 50% interest in Borrower or a Designated Entity for Transfers as set forth in
this Section will be considered to be a "Preapproved Intrafamily Transfer"
provided that each of the following conditions is satisfied:

 

(a)Type of Transfer. The Transfer is one of the following:

 

(i)A sale or transfer to one or more of the transferor's Immediate Family
Members.

 

(ii)A sale or transfer to any trust having as its sole beneficiaries the
transferor and/or one or more of the transferor's Immediate Family Members.

 

(iii)A sale or transfer from a trust to any one or more of its beneficiaries who
are the settler and/or Immediate Family Members of the settlor of the trust.

 

Multifamily Loan and Security Agreement (CME)Page 48

 

  

(iv)The substitution or replacement of the trustee of any trust with a trustee
who is an Immediate Family Member of the settlor of the trust.

 

(v)A sale or transfer to an entity owned and under the Control of the transferor
or the transferor's Immediate Family Members.

 

(b)Conditions. The Preapproved Intrafamily Transfer satisfies each of the
following conditions:

 

(i)Borrower provides Lender with 30 days prior Notice of the proposed
Preapproved Intrafamily Transfer, along with the Transfer Review Fee.

 

(ii)Jonathan Holtzman continues to manage (either directly or through an entity)
the day to day operations of Borrower.

 

(iii)At the time of the Preapproved Intrafamily Transfer, no Event of Default
has occurred and is continuing and no event or condition has occurred and is
continuing that, with the giving of Notice or the passage of time, or both,
would become an Event of Default.

 

(iv)Lender collects all costs, including the cost of all title searches, title
insurance and recording costs, and all Attorneys' Fees and Costs; provided,
however, that Lender will not be entitled to collect a Transfer Fee.

 

(v)If a nonconsolidation opinion was delivered on the Closing Date and if, after
giving effect to all Preapproved Intrafamily Transfers and all prior Transfers,
50% or more in the aggregate of direct or indirect interests in Borrower are
owned by any Person and its Affiliates that owned less than a 50% direct or
indirect interest in Borrower as of the Closing Date, Borrower provides an
opinion of counsel for Borrower, in form and substance satisfactory to Lender
and to the Rating Agencies, with regard to nonconsolidation.

 

(vi)Lender receives confirmation acceptable to Lender, in Lender's Discretion,
that Section 6.13 continues to be satisfied.

 

7.05Lender's Consent to Prohibited Transfers.

 

(a)Conditions for Lender's Consent. With respect to a Transfer that would
otherwise constitute an Event of Default under this Article VII, Lender will
consent, without any adjustment to the rate at which the Indebtedness bears
interest or to any other economic terms of the Indebtedness set forth in the
Note, provided that, prior to such Transfer, each of the following requirements
is satisfied :

 

(i)Borrower has submitted to Lender all information required by Lender to make
the determination required by this Section along with the Transfer Review Fee.

 

Multifamily Loan and Security Agreement (CME)Page 49

 

  

(ii)No Event of Default has occurred and is continuing and no event or condition
has occurred and is continuing that, with the giving of Notice or the passage of
time, or both, would become an Event of Default unless such Transfer would cure
the Event of Default.

 

(iii)Lender in Lender's Discretion has determined that the transferee meets
Lender's eligibility, credit, management and other standards (including any
standards with respect to previous relationships between Lender and the
transferee).

 

(iv)Lender in Lender's Discretion has determined that the transferee's
organization, credit and experience in the management of similar properties to
be appropriate to the overall structure and documentation of the Loan.

 

(v)Lender in Lender's Discretion has determined that the Mortgaged Property will
be managed by a Property Manager meeting the requirements of Section 6.09(d).

 

(vi)Lender in Lender's Discretion has determined that the Mortgaged Property, at
the time of the proposed Transfer, meets all of Lender's standards as to its
physical condition, occupancy, net operating income and the accumulation of
reserves.

 

(vii)Lender in Lender's Discretion has determined that the transferee and any
SPE Equity Owner of such transferee meet the requirements of Section 6.13.

 

(viii)If a Supplemental Instrument is outstanding, Borrower has obtained the
consent of the Supplemental Lender.

 

(ix)In the case of a Transfer of all or any part of the Mortgaged Property, each
of the following conditions is satisfied:

 

(A)The transferee executes Lender's then-standard assumption agreement that,
among other things, requires the transferee to perform all obligations of
Borrower set forth in the Note, the Security Instrument, this Loan Agreement and
any other Loan Document, and may require that the transferee comply with any
provisions of this Loan Agreement or any other Loan Document which previously
may have been waived or modified by Lender.

 

(B)If Lender requires, the transferee causes one or more Persons acceptable to
Lender, in Lender's Discretion, to execute and deliver to Lender a Guaranty in a
form acceptable to Lender.

 

(C)The transferee executes such additional documentation (including filing
financing statements, as applicable) as Lender may require.

 

Multifamily Loan and Security Agreement (CME)Page 50

 

  

(x)In the case of a Transfer of any interest in Borrower or a Designated Entity
for Transfers, if a Guarantor requests that Lender release the Guarantor from
its obligations under a Guaranty executed and delivered in connection with the
Note, this Loan Agreement or any of the other Loan Documents, then Borrower
causes one or more Persons acceptable to Lender, in Lender's Discretion, to
execute and deliver to Lender a Guaranty in a form acceptable to Lender.

 

(xi)Lender has received such legal opinions as Lender deems necessary, including
an opinion that the transferee and any SPE Equity Owner is in compliance with
Section 6.13, a nonconsolidation opinion (if a nonconsolidation opinion was
delivered on the Closing Date and if required by Lender), an opinion that the
assignment and assumption of the Loan Documents has been duly authorized,
executed, and delivered and that the assignment documents and the Loan Documents
are enforceable as the obligations of Borrower, transferee and Guarantor, as
applicable.

 

(xii)Lender collects all costs, including the cost of all title searches, title
insurance and recording costs, and all Attorneys' Fees and Costs incurred in
reviewing the Transfer request and any fees charged by the Rating Agencies.

 

(xiii)At the time of the Transfer, Borrower pays the Transfer Fee to Lender.

 

(b)Continuing Liability of Borrower. If Borrower requests a release of its
liability under the Loan Documents in connection with a Transfer of all of the
Borrower's interest in the Mortgaged Property, and Lender approves the Transfer
pursuant to Section 7.05(a), then one of the following will apply:

 

(i)If Borrower delivers to Lender a current Site Assessment which (A) is dated
within 90 days prior to the date of the proposed Transfer, and (B) evidences no
presence of Hazardous Materials on the Mortgaged Property and no other
Prohibited Activities or Conditions with respect to the Mortgaged Property
("Clean Site Assessment"), then Lender will release Borrower from any liability
under Section 6.12 or Section 10.02(b) with respect to any indemnified matters
created or arising solely from any Prohibited Activities or Conditions first
existing after the date of the Transfer, provided such loss, liability, damage,
claim, cost or expense does not directly or indirectly arise from or relate to
any Prohibited Activities or Conditions existing prior to the date of the
Transfer.

 

(ii)If Borrower does not deliver a Clean Site Assessment as described in Section
7.05(b)(i), then Lender will release Borrower from all of Borrower's obligations
under the Loan Documents except for liability under Section 6.12 or Section
10.02(b).

 

Multifamily Loan and Security Agreement (CME)Page 51

 

  

(c)Continuing Liability of Guarantor. If Guarantor requests a release of its
liability under the Guaranty in connection with a Transfer which Lender has
approved pursuant to Section 7.05(a), and Borrower has provided a replacement
Guarantor acceptable to Lender under the terms of Section 7.05(a)(ix)(B), then
one of the following will apply:

 

(i)If Borrower delivers to Lender a Clean Site Assessment, then Lender will
release Guarantor from Guarantor's obligation to guaranty Borrower's liability
under Section 6.12 or Section 10.02(b) with respect to any indemnified matters
created or arising solely from any Prohibited Activities or Conditions first
existing after the date of the Transfer, provided such loss, liability, damage,
claim, cost or expense does not directly or indirectly arise from or relate to
any Prohibited Activities or Conditions existing prior to the date of the
Transfer.

 

(ii)If Borrower does not deliver a Clean Site Assessment as described in Section
7.05(b)(i), then Lender will release Guarantor from all of Guarantor's
obligations except for Guarantor's obligation to guaranty Borrower's liability
under Section 6.12 or Section 10.02(b).

 

ARTICLE VIIISUBROGATION.

 

If, and to the extent that, the proceeds of the Loan, or subsequent advances
under Section 9.02, are used to pay, satisfy or discharge a Prior Lien, such
Loan proceeds or advances will be deemed to have been advanced by Lender at
Borrower's request, and Lender will automatically, and without further action on
its part, be subrogated to the rights, including Lien priority, of the owner or
holder of the obligation secured by the Prior Lien, whether or not the Prior
Lien is released.

 

ARTICLE IXEVENTS OF DEFAULT AND REMEDIES.

 

9.01Events of Default. The occurrence of any one or more of the following will
constitute an Event of Default under this Loan Agreement:

 

(a)Borrower fails to pay or deposit when due any amount required by the Note,
this Loan Agreement or any other Loan Document.

 

(b)Borrower fails to maintain the Insurance coverage required by Section 6.10.

 

(c)Borrower or any SPE Equity Owner fails to comply with the provisions of
Section 6.13 or if any of the assumptions contained in any nonconsolidation
opinions delivered to Lender at any time is or becomes untrue in any material
respect.

 

(d)Borrower or any SPE Equity Owner, any of its officers, directors, trustees,
general partners or managers or any Guarantor commits fraud or a material
misrepresentation or material omission in connection with (i) the application
for or creation of the Indebtedness, (ii) any financial statement, Rent
Schedule, or other report or information provided to Lender during the term of
the Indebtedness, or (iii) any request for Lender's consent to any proposed
action, including a request for disbursement of funds under this Loan Agreement.

 

Multifamily Loan and Security Agreement (CME)Page 52

 

  

(e)Borrower fails to comply with the Condemnation provisions of Section 6.11.

 

(f)A Transfer occurs that violates the provisions of Article VII, whether or not
any actual impairment of Lender's security results from such Transfer.

 

(g)A forfeiture action or proceeding, whether civil or criminal, is commenced
which could result in a forfeiture of the Mortgaged Property or otherwise
materially impair the Lien created by the Security Instrument or Lender's
interest in the Mortgaged Property.

 

(h)Borrower fails to perform any of its obligations under this Loan Agreement
(other than those specified in Sections 9.01(a) through (g)), as and when
required, which failure continues for a period of 30 days after Notice of such
failure by Lender to Borrower. However, if Borrower's failure to perform its
obligations as described in this Section 9.01(h) is of the nature that it cannot
be cured within the 30 day cure period after such Notice from Lender but
reasonably could be cured within 90 days, then Borrower will have additional
time as determined by Lender in Lender's Discretion, not to exceed an additional
60 days, in which to cure such default, provided that Borrower has diligently
commenced to cure such default during the initial 30 day cure period and
diligently pursues the cure of such default. However, no such Notice or cure
periods will apply in the case of any such failure which could, in Lender's
judgment, absent immediate exercise by Lender of a right or remedy under this
Loan Agreement, result in harm to Lender, danger to tenants or third parties, or
impairment of the Note, the Security Instrument or this Loan Agreement or any
other security given under any other Loan Document.

 

(i)Borrower fails to perform any of its obligations as and when required under
any Loan Document other than this Loan Agreement which failure continues beyond
the applicable cure period, if any, specified in that Loan Document.

 

(j)The holder of any other debt instrument secured by a mortgage, deed of trust
or deed to secure debt on the Mortgaged Property exercises any right to declare
all amounts due under that debt instrument immediately due and payable.

 

(k)Any of the following occurs:

 

(i)Borrower or any SPE Equity Owner commences any case, Proceeding or other
action under any existing or future law of any jurisdiction, domestic or
foreign, relating to bankruptcy, insolvency, reorganization, conservatorship or
relief of debtors (A) seeking to have an order for relief entered with respect
to it, or seeking to adjudicate it bankrupt or insolvent, or seeking
reorganization, arrangement, adjustment, winding-up, liquidation, dissolution,
composition or other relief with respect to it or its debt, or (B) seeking
appointment of a receiver, trustee, custodian, conservator or other similar
official for it or for all or any substantial part of its assets.

 

Multifamily Loan and Security Agreement (CME)Page 53

 

  

(ii)Any party other than Lender commences any case, Proceeding, or other action
of a nature referred to in Section 9.01(k)(i) against Borrower or any SPE Equity
Owner which (A) results in the entry of an order for relief or any such
adjudication or appointment, or (B) has not been dismissed, discharged or bonded
for a period of 90 days.

 

(iii)Any case, Proceeding or other action is commenced against Borrower or any
SPE Equity Owner seeking issuance of a warrant of attachment, execution,
distraint or similar process against all or any substantial part of its assets
which results in the entry of any order by a court of competent jurisdiction for
any such relief which is not vacated, discharged, or stayed or bonded pending
appeal within 90 days from the entry thereof.

 

(iv)Borrower or any SPE Equity Owner takes any action in furtherance of, or
indicating its consent to, approval of, or acquiescence in, any of the acts set
forth in Section 9.0l (k)(i), (ii) or (iii).

 

(1)Borrower or any SPE Equity Owner has made any representation or warranty in
Article V or any other Section of this Loan Agreement that is false or
misleading in any material respect.

 

(m)If the Loan is secured by an interest under a Ground Lease, Borrower fails to
comply with the provisions of Section 6.19.

 

(n)If the Loan is a Supplemental Loan, any Event of Default occurs under (i) the
Senior Note, the Senior Instrument or any other Senior Loan Document, or (ii)
any loan document related to another loan in connection with the Mortgaged
Property, regardless of whether Borrower has obtained Supplemental Lender's
approval of the placement of such Lien on the Mortgaged Property. In addition,
if the Loan is a Supplemental Loan, as Borrower under both the Supplemental
Instrument and the Senior Instrument, Borrower acknowledges and agrees that if
there is an Event of Default under the Supplemental Note, the Supplemental
Instrument or any other Supplemental Loan Document, such Event of Default will
be an Event of Default under the terms of the Senior Instrument and will entitle
Senior Lender to invoke any and all remedies permitted to Senior Lender by
applicable law, the Senior Note, the Senior Instrument or any of the other
Senior Loan Documents.

 

(o)If the Mortgaged Property is subject to any covenants, conditions and/or
restrictions, land use restriction agreements or similar agreements, Borrower
fails to perform any of its obligations under any such agreement as and when
required, and such failure continues beyond any applicable cure period.

 

Multifamily Loan and Security Agreement (CME)Page 54

 

  

(p)A Guarantor files for bankruptcy protection under the Bankruptcy Code or a
Guarantor voluntarily becomes subject to any reorganization, receivership,
insolvency proceeding or other similar proceeding pursuant to any other federal
or state law affecting debtor and creditor rights, or any creditor (other than
Lender) of a Guarantor commences any involuntary case against a Guarantor
pursuant to the Bankruptcy Code or other federal or state law affecting debtor
and creditor rights, unless each of the following conditions is satisfied:

 

(i)Borrower or Guarantor provides Notice of such action to Lender within 30 days
after the filing of such action.

 

(ii)Either (A) the case is dismissed or discharged within 90 days after filing,
or (B) within 90 days following the date of such filing or commencement, the
affected Guarantor is replaced with one or more other Persons acceptable to
Lender, in Lender's Discretion, each of whom executes and delivers to Lender a
replacement Guaranty in form and content acceptable to Lender, together with
such legal opinions as Lender deems necessary; provided, however, that if Lender
determines, in Lender's Discretion, that any proposed replacement Guarantor is
not acceptable, then the action will constitute a prohibited Transfer governed
by Section 7.02.

 

(iii)If Lender approves a replacement Guarantor, Borrower pays the Transfer
Review Fee to Lender.

 

(q)With respect to a Guarantor, either of the following occurs:

 

(i)The death of any Guarantor who is a natural person, unless within 30 days
following the Guarantor's death, Borrower causes one of the following to occur:

 

(A)One or more Persons acceptable to Lender, in Lender's Discretion, execute(s)
and deliver(s) to Lender a guaranty in a form acceptable to Lender and in
substantially the same form as the Guaranty executed on the Closing Date,
without any cost or expense to Lender.

 

(B)The estate of the deceased Guarantor immediately ratifies the Guaranty in
writing, and within 6 months after the date of the death of the deceased
Guarantor one or more Persons, acceptable to Lender in Lender's Discretion,
execute(s) and deliver(s) to Lender a guaranty in a form acceptable to Lender
and in substantially the same form as the Guaranty executed on the Closing Date,
without any cost or expense to Lender.

 

(ii)The dissolution of any Guarantor who is an entity, unless within 30 days
following the dissolution of the Guarantor, Borrower causes one or more Persons
acceptable to Lender, in Lender's Discretion, to execute and deliver to Lender a
guaranty in a form acceptable to Lender and in substantially the same form as
the Guaranty executed on the Closing Date, without any cost or expense to
Lender.

 

Multifamily Loan and Security Agreement (CME)Page 55

 

  

(r)If a Cap Agreement is required, Borrower fails to provide Lender with a
Replacement Cap Agreement prior to the expiration of the then-existing Cap
Agreement.

 

9.02Protection of Lender's Security; Security Instrument Secures Future
Advances.

 

(a)If Borrower fails to perform any of its obligations under this Loan Agreement
or any other Loan Document, or if any action or proceeding is commenced which
purports to affect the Mortgaged Property, Lender's security or Lender's rights
under this Loan Agreement, including eminent domain, insolvency, code
enforcement, civil or criminal forfeiture, enforcement of Hazardous Materials
Laws, fraudulent conveyance or reorganizations or proceedings involving a
bankrupt or decedent, then Lender, in Lender's Discretion, may make such
appearances, file such documents, disburse such sums and take such actions as
Lender reasonably deems necessary to perform such obligations of Borrower and to
protect Lender's interest, including (i) payment of Attorneys' Fees and Costs,
(ii) payment of fees and out-of-pocket expenses of accountants, inspectors and
consultants, (iii) entry upon the Mortgaged Property to make Repairs or secure
the Mortgaged Property, (iv) procurement of the Insurance required by Section
6.10, (v) payment of amounts which Borrower has failed to pay under Section
6.08, (vi) performance of Borrower's obligations under Section 6.09, and (vii)
advances made by Lender to pay, satisfy or discharge any obligation of Borrower
for the payment of money that is secured by a Prior Lien.

 

(b)Any amounts disbursed by Lender under this Section 9.02, or under any other
provision of this Loan Agreement that treats such disbursement as being made
under this Section 9.02, will be secured by the Security Instrument, will be
added to, and become part of, the principal component of the Indebtedness, will
be immediately due and payable and will bear interest from the date of
disbursement until paid at the Default Rate.

 

(c)Nothing in this Section 9.02 will require Lender to incur any expense or take
any action.

 

9.03Remedies.

 

(a)Upon an Event of Default, Lender may exercise any or all of its rights and
remedies provided under the Loan Documents and Borrower will pay all costs
associated therewith, including Attorneys' Fees and Costs.

 

(b)Each right and remedy provided in this Loan Agreement is distinct from all
other rights or remedies under this Loan Agreement or any other Loan Document or
afforded by applicable law or equity, and each will be cumulative and may be
exercised concurrently, independently or successively, in any order. Lender's
exercise of any particular right or remedy will not in any way prevent Lender
from exercising any other right or remedy available to Lender. Lender may
exercise any such remedies from time to time and as often as Lender chooses.

 

Multifamily Loan and Security Agreement (CME)Page 56

 

  

(c)Lender will have all remedies available to Lender under Revised Article 9 of
the Uniform Commercial Code of the Property Jurisdiction, the Loan Documents and
under applicable law.

 

(d)Lender may also retain (i) all money in the Reserve Funds, including
interest, and (ii) any Cap Payment, and in Lender's sole and absolute
discretion, may apply such amounts, without restriction and without any specific
order of priority, to the payment of any and all Indebtedness.

 

(e)If a claim or adjudication is made that Lender has acted unreasonably or
unreasonably delayed acting in any case where, by law or under this Loan
Agreement or the other Loan Documents, Lender has an obligation to act
reasonably or promptly, then Lender will not be liable for any monetary damages,
and Borrower's sole remedy will be limited to commencing an action seeking
injunctive relief or declaratory judgment. Any action or proceeding to determine
whether Lender has acted reasonably will be determined by an action seeking
declaratory judgment.

 

9.04Forbearance.

 

(a)Lender may (but will not be obligated to) agree with Borrower, from time to
time, and without giving Notice to, or obtaining the consent of, or having any
effect upon the obligations of, any Guarantor or other third party obligor, to
take any of the following actions:

 

(i)Extend the time for payment of all or any part of the Indebtedness.

 

(ii)Reduce the payments due under this Loan Agreement, the Note or any other
Loan Document.

 

(iii)Release anyone liable for the payment of any amounts under this Loan
Agreement, the Note or any other Loan Document.

 

(iv)Accept a renewal of the Note.

 

(v)Modify the terms and time of payment of the Indebtedness.

 

(vi)Join in any extension or subordination agreement.

 

(vii)Release any portion of the Mortgaged Property.

 

(viii)Take or release other or additional security.

 

(ix)Modify the rate of interest or period of amortization of the Note or change
the amount of the monthly installments payable under the Note.

 

Multifamily Loan and Security Agreement (CME)Page 57

 

  

(x)Otherwise modify this Loan Agreement, the Note or any other Loan Document.

 

(b)Any forbearance by Lender in exercising any right or remedy under the Note,
this Loan Agreement or any other Loan Document or otherwise afforded by
applicable law, will not be a waiver of or preclude the exercise of any other
right or remedy, or the subsequent exercise of any right or remedy. The
acceptance by Lender of payment of all or any part of the Indebtedness after the
due date of such payment, or in an amount which is less than the required
payment, will not be a waiver of Lender's right to require prompt payment when
due of all other payments on account of the Indebtedness or to exercise any
remedies for any failure to make prompt payment. Enforcement by Lender of any
security for the Indebtedness will not constitute an election by Lender of
remedies so as to preclude the exercise of any other right available to Lender.
Lender's receipt of any awards or proceeds under Sections 6.10 and 6.11 will not
operate to cure or waive any Event of Default.

 

9.05Waiver of Marshalling. Notwithstanding the existence of any other security
interests in the Mortgaged Property held by Lender or by any other party, Lender
will have the right to determine the order in which any or all of the Mortgaged
Property will be subjected to the remedies provided in this Loan Agreement or
any other Loan Document or applicable law. Lender will have the right to
determine the order in which any or all portions of the Indebtedness are
satisfied from the proceeds realized upon the exercise of such remedies.
Borrower and any party who now or in the future acquires a security interest in
the Mortgaged Property and who has actual or constructive notice of the Security
Instrument waives any and all right to require the marshalling of assets or to
require that any of the Mortgaged Property be sold in the inverse order of
alienation or that any of the Mortgaged Property be sold in parcels or as an
entirety in connection with the exercise of any of the remedies permitted by
applicable law or provided in this Loan Agreement.

 

ARTICLE XRELEASE; INDEMNITY.

 

10.01Release. Borrower covenants and agrees that, in performing any of its
duties under this Loan Agreement, none of Lender, Loan Servicer or any of their
respective agents or employees will be liable for any losses, claims, damages,
liabilities and expenses that may be incurred by any of them as a result of such
performance, except that no party will be released from liability for any
losses, claims, damages, liabilities or expenses arising out of the willful
misconduct or gross negligence of such party.

 

Multifamily Loan and Security Agreement (CME)Page 58

 

  

10.02Indemnity.

 

(a)General Indemnity. Borrower agrees to indemnify, hold harmless and defend
Lender, including any custodian, trustee and other fiduciaries who hold or have
held a full or partial interest in the Loan for the benefit of third parties,
any prior owner or holder of the Note, the Loan Servicer, any prior Loan
Servicer, the officers, directors, shareholders, partners, employees and
trustees of each of the foregoing, and the heirs, legal representatives,
successors and assigns of each of the foregoing (collectively, "Indemnitees")
against any and all losses, claims, damages, liabilities and expenses including
Attorneys' Fees and Costs, which may be imposed or incurred by any of them
directly or indirectly arising out of, or in any way relating to, or as a result
of (i) any failure of the Mortgaged Property to comply with the laws,
regulations, ordinance, code or decree of any Governmental Authority, including
those pertaining to the Americans with Disabilities Act, zoning, occupancy and
subdivision of real property, (ii) any obligation of Borrower under any Lease,
and (iii) any accident, injury or death to any natural person on the Mortgaged
Property or any damage to personal property located on the Mortgaged Property,
except that no such party will be indemnified from liability for any losses,
claims, damages, liabilities or expenses arising out of the willful misconduct
or gross negligence of such party.

 

(b)Environmental Indemnity. Borrower agrees to indemnify, hold harmless and
defend Indemnitees from and against all proceedings, claims, damages, penalties
and costs (whether initiated or sought by Governmental Authorities or private
parties), including Attorneys' Fees and Costs and remediation costs, whether
incurred in connection with any judicial or administrative process or otherwise,
arising directly or indirectly from any of the following:

 

(i)Any breach of any representation or warranty of Borrower in Section 5.05.

 

(ii)Any failure by Borrower to perform any of its obligations under Section
6.12.

 

(iii)The existence or alleged existence of any Prohibited Activity or Condition.

 

(iv)The presence or alleged presence of Hazardous Materials on or under the
Mortgaged Property or in any of the Improvements.

 

(v)The actual or alleged violation of any Hazardous Materials Law.

 

(c)Indemnification Regarding BRISA Covenants. BORROWER WILL INDEMNIFY LENDER AND
DEFEND AND HOLD LENDER HARMLESS FROM AND AGAINST ALL CIVIL PENALTIES, EXCISE
TAXES, OR OTHER LOSS, COST, DAMAGE AND EXPENSE (INCLUDING REASONABLE ATTORNEYS,
FEES AND COSTS INCURRED IN THE INVESTIGATION, DEFENSE AND SETTLEMENT OF CLAIMS
AND LOSSES INCURRED IN CORRECTING ANY PROIDBITED TRANSACTION OR IN THE SALE OF A
PROHIBITED LOAN, AND IN OBTAINING ANY INDIVIDUAL PROHIBITED TRANSACTION
EXEMPTION UNDER ERISA THAT MAY BE REQUIRED, IN LENDER' S SOLE AND ABSOLUTE
DISCRETION) THAT LENDER MAY INCUR, DIRECTLY OR INDIRECTLY, AS A RESULT OF
DEFAULT UNDER SECTION 6.20. THIS INDEMNITY WILL SURVIVE ANY TERMINATION,
SATISFACTION OR FORECLOSURE OF THE SECURITY INSTRUMENT.

 

Multifamily Loan and Security Agreement (CME)Page 59

 

  

(d)Securitization Indemnification.

 

(i)Borrower agrees to indemnify, hold harmless and defend the Indemnified
Parties from and against any and all proceedings, losses, claims, damages,
liabilities, penalties, costs and expenses (whether initiated or sought by
Governmental Authorities or private parties), including Attorneys' Fees and
Costs, which may be incurred by any Indemnified Party (either directly or
indirectly), which arise out of, are in any way related to, or are as a result
of a claim that the Borrower Information contains an untrue statement of any
material fact or the Borrower Information omits to state a material fact
necessary in order to make the statements therein, in light of the circumstances
under which they are made, not misleading (collectively, the "Securitization
Indemnification").

 

(ii)Borrower will not be liable under the Securitization Indemnification if the
claim is based on Borrower Information which Lender has materially misstated or
materially misrepresented in the Disclosure Document.

 

(iii)For purposes of this Section 10.02(d):

 

(A)"Borrower Information" includes any information provided at any time to
Lender or Loan Servicer by Borrower, any SPE Equity Owner, any Guarantor, any
Property Manager or any Affiliates of the foregoing with respect to any of the
following:

 

(1)Any Person listed in Section 10.02(d)(iii)(A).

 

(2)The Loan.

 

(3)The Mortgaged Property.

 

Borrower Information includes (i) representations and warranties made in the
Loan Documents, (ii) financial statements of Borrower, any SPE Equity Owner, any
Designated Entity for Transfers or any Guarantor, and (iii) operating statements
and rent rolls with respect to the Mortgaged Property.

 

(B)The term "Lender" includes its officers and directors.

 

(C)An "Issuer Person" includes all of the following:

 

(1)Any Affiliate of Lender that has filed the registration statement, if any,
relating to the Securitization.

 

Multifamily Loan and Security Agreement (CME)Page 60

 

  

(2)Any Affiliate of Lender which is acting as issuer, depositor, sponsor and/or
in a similar capacity with respect to the Securitization.

 

(D)The "Issuer Group" includes all of the following:

 

(1)Each director and officer of any Issuer Person .

 

(2)Each entity that Controls any Issuer Person within the meaning of Section 15
of the Securities Act or Section 20 of the Securities Exchange Act.

 

(E)The "Underwriter Group" includes all of the following:

 

(1)Each entity which is acting as an underwriter, manager, placement agent,
initial purchaser or in a similar capacity with respect to the Securitization.

 

(2)Each of its directors and officers.

 

(3)Each entity that Controls any such entity within the meaning of Section 15 of
the Securities Act or Section 20 of the Securities Exchange Act and is acting as
an underwriter, manager, placement agent, initial purchaser or in a similar
capacity with respect to the Securitization.

 

(4)The directors and officers of such entity described in Section
10.02(d)(iii)(E)( 1).

 

(F)"Indemnified Party" or "Indemnified Parties" means one or more of Lender,
Issuer Person, Issuer Group, and Underwriter Group.

 

(e)Selection and Direction of Counsel. Counsel selected by Borrower to defend
Indemnitees will be subject to the approval of those Indemnitees. In any
circumstances in which the indemnity under this Article X applies, Lender may
employ its own legal counsel and consultants to prosecute, defend or negotiate
any claim or legal or administrative proceeding and Lender, with the prior
written consent of Borrower (which will not be unreasonably withheld, delayed or
conditioned) may settle or compromise any action or legal or administrative
proceeding. However, unless an Event of Default has occurred and is continuing,
or the interests of Borrower and Lender are in conflict, as determined by Lender
in Lender's Discretion, Lender will permit Borrower to undertake the actions
referenced in this Article X so long as Lender approves such action, which
approval will not be unreasonably withheld or delayed. Borrower will reimburse
Lender upon demand for all costs and expenses incurred by Lender, including all
costs of settlements entered into in good faith, consultants' fees and
Attorneys' Fees and Costs.

 

Multifamily Loan and Security Agreement (CME)Page 61

 

  

(f)Settlement or Compromise of Claims. Borrower will not, without the prior
written consent of those Indemnitees who are named as parties to a claim or
legal or administrative proceeding ("Claim"), settle or compromise the Claim if
the settlement (i) results in the entry of any judgment that does not include as
an unconditional term the delivery by the claimant or plaintiff to Lender of a
written release of those Indemnitees, satisfactory in form and substance to
Lender, or (ii) may materially and adversely affect Lender, as determined by
Lender in Lender's Discretion.

 

(g)Effect of Changes to Loan on Indemnification Obligations. Borrower's
obligation to indemnify the Indemnitees will not be limited or impaired by any
of the following, or by any failure of Borrower or any Guarantor to receive
notice of or consideration for any of the following:

 

(i)Any amendment or modification of any Loan Document.

 

(ii)Any extensions of time for performance required by any Loan Document.

 

(iii)Any provision in any of the Loan Documents limiting Lender's recourse to
property securing the Indebtedness, or limiting the personal liability of
Borrower or any other party for payment of all or any part of the Indebtedness.

 

(iv)The accuracy or inaccuracy of any representations and warranties made by
Borrower under this Loan Agreement or any other Loan Document.

 

(v)The release of Borrower or any other Person, by Lender or by operation of
law, from performance of any obligation under any Loan Document.

 

(vi)The release or substitution in whole or in part of any security for the
Indebtedness.

 

(vii)Lender's failure to properly perfect any Lien or security interest given as
security for the Indebtedness.

 

(h)Payments by Borrower. Borrower will, at its own cost and expense, do all of
the following:

 

(i)Pay or satisfy any judgment or decree that may be entered against any
Indemnitee or Indemnitees in any legal or administrative proceeding incident to
any matters against which Indemnitees are entitled to be indemnified under this
Article X.

 

(ii)Reimburse Indemnitees for any expenses paid or incurred in connection with
any matters against which Indemnitees are entitled to be indemnified under this
Article X.

 

Multifamily Loan and Security Agreement (CME)Page 62

 

  

(iii)Reimburse Indemnitees for any and all expenses, including Attorneys' Fees
and Costs, paid or incurred in connection with the enforcement by Indemnitees of
their rights under this Article X, or in monitoring and participating in any
legal or administrative proceeding.

 

(i)Other Obligations. The provisions of this Article X will be in addition to
any and all other obligations and liabilities that Borrower may have under
applicable law or under other Loan Documents, and each Indemnitee will be
entitled to indemnification under this Article X without regard to whether
Lender or that Indemnitee has exercised any rights against the Mortgaged
Property or any other security, pursued any rights against any Guarantor, or
pursued any other rights available under the Loan Documents or applicable law.
If Borrower consists of more than one Person, the obligation of those Persons to
indemnify the Indemnitees under this Article X will be joint and several. The
obligation of Borrower to indemnify the Indemnitees under this Article X will
survive any repayment or discharge of the Indebtedness, any foreclosure
proceeding, any foreclosure sale, any delivery of any deed in lieu of
foreclosure, and any release of record of the Lien of the Security Instrument.
Notwithstanding the foregoing, if Lender has never been a
mortgagee-in-possession of, or held title to, the Mortgaged Property, Borrower
will have no obligation to indemnify the Indemnitees under this Article X after
the date of the release of record of the Lien of the Security Instrument by
payment in full at the Maturity Date or by voluntary prepayment in full.

 

ARTICLE XIMISCELLANEOUS PROVISIONS.

 

11.01Waiver of Statute of Limitations, Offsets and Counterclaims. Borrower
waives the right to assert any statute of limitations as a bar to the
enforcement of this Loan Agreement or the Lien of the Security Instrument or to
any action brought to enforce any Loan Document. Borrower waives the right to
assert a counterclaim, other than a compulsory counterclaim, in any action or
proceeding brought against it by Lender or otherwise to offset any obligations
to make the payments required by the Loan Documents. No failure by Lender to
perform any of its obligations under the Loan Documents will be a valid defense
to, or result in any offset against, any payments that Borrower is obligated to
make under any of the Loan Documents.

 

11.02Governing Law; Consent to Jurisdiction and Venue.

 

(a)This Loan Agreement, and any Loan Document which does not itself expressly
identify the law which is to apply to it, will be governed by the laws of the
Property Jurisdiction.

 

(b)Borrower agrees that any controversy arising under or in relation to the
Note, the Security Instrument, this Loan Agreement or any other Loan Document
may be litigated in the Property Jurisdiction. The state and federal courts and
authorities with jurisdiction in the Property Jurisdiction will have
jurisdiction over all controversies that may arise under or in relation to the
Note, any security for the Indebtedness or any other Loan Document. Borrower
irrevocably consents to service, jurisdiction and venue of such courts for any
such litigation and waives any other venue to which it might be entitled by
virtue of domicile, habitual residence or otherwise. However, nothing in this
Section 11.02 is intended to limit Lender's right to bring any suit, action or
proceeding relating to matters under this Loan Agreement in any court of any
other jurisdiction.

 

Multifamily Loan and Security Agreement (CME)Page 63

 

  

11.03Notice.

 

(a)All Notices under or concerning this Loan Agreement will be in writing. Each
Notice will be deemed given on the earliest to occur of (i) the date when the
Notice is received by the addressee, (ii) the first Business Day after the
Notice is delivered to a recognized overnight courier service, with arrangements
made for payment of charges for next Business Day delivery, or (iii) the third
Business Day after the Notice is deposited in the United States mail with
postage prepaid, certified mail, return receipt requested. Addresses for Notice
are as follows:

 

If to Lender:

c/o KeyBank Real Estate Capital – Servicing Department 11501OutlookStreet, Suite
#300 Overland Park, Kansas 66211

Mailcode: KS-01-11-0501

Attention: Servicing Manager

 

If to Borrower:

30833 Northwestern Highway, Suite 300

Farmington Hills, Michigan 48334

Attention: Jonathan Holtzman

 

and

c/o Bluerock Real Estate, L.L.C.

70 East Fifth Street, 9th Floor New York, New York 10022

Attention: Jordan Ruddy

 

(b)Any party to this Loan Agreement may change the address to which Notices
intended for it are to be directed by means of Notice given to the other party
in accordance with this Section 11.03. Each party agrees that it will not refuse
or reject delivery of any Notice given in accordance with this Section 11.03,
that it will acknowledge, in writing, the receipt of any Notice upon request by
the other party and that any Notice rejected or refused by it will be deemed for
purposes of this Section 11.03 to have been received by the rejecting party on
the date so refused or rejected, as conclusively established by the records of
the U.S. Postal Service or the courier service.

 

(c)Any Notice under the Note and any other Loan Document that does not specify
how Notices are to be given will be given in accordance with this Section 11.03.

 

Multifamily Loan and Security Agreement (CME)Page 64

 

  

11.04Successors and Assigns Bound. This Loan Agreement will bind the respective
successors and assigns of Borrower and Lender, and the rights granted by this
Loan Agreement will inure to Lender's successors and assigns.

 

11.05Joint and Several Liability. If more than one Person signs this Loan
Agreement as Borrower, the obligations of such Persons will be joint and
several.

 

11.06Relationship of Parties; No Third Party Beneficiary.

 

(a)The relationship between Lender and Borrower will be solely that of creditor
and debtor, respectively, and nothing contained in this Loan Agreement will
create any other relationship between Lender and Borrower. Nothing contained in
this Loan Agreement will constitute Lender as a joint venturer, partner or agent
of Borrower, or render Lender liable for any debts, obligations, acts,
omissions, representations or contracts of Borrower.

 

(b)No creditor of any party to this Loan Agreement and no other Person will be a
third party beneficiary of this Loan Agreement or any other Loan Document.
Without limiting the generality of the preceding sentence, (i) any arrangement
("Servicing Arrangement") between Lender and any Loan Servicer for loss sharing
or interim advancement of funds will constitute a contractual obligation of such
Loan Servicer that is independent of the obligation of Borrower for the payment
of the Indebtedness, (ii) Borrower will not be a third party beneficiary of any
Servicing Arrangement, and (iii) no payment by the Loan Servicer under any
Servicing Arrangement will reduce the amount of the Indebtedness.

 

11.07Severability; Amendments.

 

(a)The invalidity or unenforceability of any provision of this Loan Agreement
will not affect the validity or enforceability of any other provision, and all
other provisions will remain in full force and effect. This Loan Agreement
contains the entire agreement among the parties as to the rights granted and the
obligations assumed in this Loan Agreement.

 

(b)This Loan Agreement may not be amended or modified except by a writing signed
by the party against whom enforcement is sought.

 

11.08Disclosure of Information. Borrower acknowledges that Lender may provide to
third parties with an existing or prospective interest in the servicing,
enforcement, evaluation, performance, ownership, purchase, participation or
Securitization of the Loan, including any of the Rating Agencies, any entity
maintaining databases on the underwriting and performance of commercial mortgage
loans, as well as governmental regulatory agencies having regulatory authority
over Lender, any and all information which Lender now has or may hereafter
acquire relating to the Loan, the Mortgaged Property, Borrower, any SPE Equity
Owner or any Guarantor, as Lender determines necessary or desirable and that
such information may be included in disclosure documents in connection with a
Securitization or syndication of participation interests, including a
prospectus, prospectus supplement, offering memorandum, private placement
memorandum or similar document (each, a "Disclosure Document") and also may be
included in any filing with the Securities and Exchange Commission pursuant to
the Securities Act or the Securities Exchange Act. To the fullest extent
permitted under applicable law, Borrower irrevocably waives all rights, if any,
to prohibit such disclosure, including any right of privacy.

 

Multifamily Loan and Security Agreement (CME)Page 65

 

  

11.09Determinations by Lender. Unless otherwise provided in this Loan Agreement,
in any instance where the consent or approval of Lender may be given or is
required, or where any determination, judgment or decision is to be rendered by
Lender under this Loan Agreement, the granting, withholding or denial of such
consent or approval and the rendering of such determination, judgment or
decision will be made or exercised by Lender (or its designated representative)
at its sole and exclusive option and in its sole and absolute discretion.

 

11.10Sale of Note; Change in Servicer; Loan Servicing. The Note or a partial
interest in the Note (together with this Loan Agreement and the other Loan
Documents) may be sold one or more times without prior Notice to Borrower. A
sale may result in a change of the Loan Servicer. There also may be one or more
changes of the Loan Servicer unrelated to a sale of the Note. If there is a
change of the Loan Servicer, Borrower will be given Notice of the change. All
actions regarding the servicing of the Loan evidenced by the Note, including the
collection of payments, the giving and receipt of Notice, inspections of the
Mortgaged Property, inspections of books and records, and the granting of
consents and approvals, may be taken by the Loan Servicer unless Borrower
receives Notice to the contrary. If Borrower receives conflicting Notices
regarding the identity of the Loan Servicer or any other subject, any such
Notice from Lender will govern.

 

11.11Supplemental Financing.

 

(a)This Section will apply only if at the time of any application referred to in
Section 11.11(b), Freddie Mac has in effect a product described in its
Multifamily Seller/Servicer Guide under which it purchases supplemental
mortgages on multifamily properties that meet specified criteria ("Supplemental
Mortgage Product"). For purposes of this Section 11.11 only, the term "Freddie
Mac" will include any affiliate or subsidiary of Freddie Mac.

 

(b)After the first anniversary of the date of the Senior Indebtedness, Freddie
Mac will consider an application from an originating lender that is generally
approved by Freddie Mac to sell mortgages to Freddie Mac under the Supplemental
Mortgage Product ("Approved Seller/Servicer") for the purchase by Freddie Mac of
a proposed indebtedness of Borrower to the Approved Seller/Servicer to be
secured by one or more Supplemental Instruments on the Mortgaged Property.
Freddie Mac will purchase each Supplemental Loan secured by the Mortgaged
Property if each of the following conditions is satisfied:

 

(i)At the time of the proposed Supplemental Loan, no Event of Default may have
occurred and be continuing and no event or condition may have occurred and be
continuing that, with the giving of Notice or the passage of time, or both,
would become an Event of Default.

 

Multifamily Loan and Security Agreement (CME)Page 66

 

  

(ii)Borrower and the Mortgaged Property must be acceptable to Freddie Mac under
its Supplemental Mortgage Product.

 

(iii)New loan documents must be entered into to reflect each Supplemental Loan,
such documents to be acceptable to Freddie Mac in its discretion.

 

(iv)No Supplemental Loan may cause the combined debt service coverage ratio of
the Mortgaged Property after the making of that Supplemental Loan to be less
than the Required DSCR. As used in this Section, the term "combined debt service
coverage ratio" means, with respect to the Mortgaged Property, the ratio of:

 

(A)the annual net operating income from the operations of the Mortgaged Property
at the time of the proposed Supplemental Loan,

 

(B)the aggregate of the annual principal and interest payable on all of the
following:

 

(I)the Indebtedness under this Loan Agreement (using a 30 year amortization
schedule),

 

(II)any "Indebtedness" as defined in any security instruments recorded against
the Mortgaged Property (using a 30 year amortization schedule for any
Supplemental Loans), and

 

(III)the proposed "Indebtedness" for any Supplemental Loan (using a 30 year
amortization schedule).

 

As used in this Section, "annual principal and interest" with respect to an
adjustable-rate loan will be calculated by Freddie Mac using an interest rate
equal to one of the following:

 

(X)If the loan has an internal interest rate cap, the Capped Interest Rate.

 

(Y)If the loan has an external interest rate cap, the external interest rate
cap.

 

(Z)If the loan has no interest rate cap, the greater of (I) 7%, or (II) the
then-current LIBOR Index Rate plus the Margin plus 300 basis points.

 

The annual net operating income of the Mortgaged Property will be as determined
by Freddie Mac in its discretion considering factors such as income in place at
the time of the proposed Supplemental Loan and income during the preceding 12
months, and actual, historical and anticipated operating expenses. Freddie Mac
will determine the combined debt service coverage ratio of the Mortgaged
Property based on its underwriting. Borrower will provide Freddie Mac such
financial statements and other information Freddie Mac may require to make these
determinations.

 

Multifamily Loan and Security Agreement (CME)Page 67

 

  

(v)No Supplemental Loan may cause the combined loan to value ratio of the
Mortgaged Property after the making of that Supplemental Loan to exceed the
Required LTV, as determined by Freddie Mac. As used in this Section, "combined
loan to value ratio" means, with respect to the Mortgaged Property, the ratio,
expressed as a percentage, of:

 

(A)the aggregate outstanding principal balances of all of the following:

 

(I)the Indebtedness under this Loan Agreement,

 

(II)any "Indebtedness" as defined in any security instruments recorded against
the Mortgaged Property, and

 

(III)the proposed "Indebtedness" for any Supplemental Loan,

 

to

 

(B)the value of the Mortgaged Property.

 

Freddie Mac will determine the combined loan to value ratio of the Mortgaged
Property based on its underwriting. Borrower will provide Freddie Mac such
financial statements and other information Freddie Mac may require to make these
determinations. In addition, Freddie Mac, at Borrower's expense, may obtain MAI
appraisals of the Mortgaged Property in order to assist Freddie Mac in making
the determinations under this Section. If Freddie Mac requires an appraisal,
then the value of the Mortgaged Property that will be used to determine whether
the Required LTV has been met will be the lesser of the appraised value set
forth in such appraisal or the value of the Mortgaged Property as determined by
Freddie Mac.

 

(vi)Borrower's organizational documents are amended to permit Borrower to incur
additional debt in the form of Supplemental Loans (Lender will consent to such
amendment(s)).

 

(vii)One or more Persons acceptable to Freddie Mac executes and delivers to the
Approved Seller/Servicer a Guaranty in a form acceptable to Freddie Mac with
respect to the exceptions to non-recourse liability described in Freddie Mac's
form promissory note, unless Freddie Mac has elected to waive its requirement
for a Guaranty.

 

Multifamily Loan and Security Agreement (CME)Page 68

 

  

(viii)The loan term of each Supplemental Loan will be coterminous with the
Senior Indebtedness or longer than the Senior Indebtedness, in Freddie Mac's
discretion.

 

(ix)The Prepayment Premium Period of each Supplemental Loan will be coterminous
with the Prepayment Premium Period or the combined Lockout Period and Defeasance
Period, as applicable, of the Senior Indebtedness.

 

(x)The interest rate of each Supplemental Loan will be determined by Freddie Mac
in its discretion.

 

(xi)Lender enters into an intercreditor agreement ("Intercreditor Agreement")
acceptable to Freddie Mac and to Lender for each Supplemental Loan.

 

(xii)Borrower's payment of fees and other expenses charged by Lender, Freddie
Mac, the Approved Seller/Servicer, and the Rating Agencies (including reasonable
Attorneys' Fees and Costs) in connection with reviewing and originating each
Supplemental Loan.

 

(xiii)Notwithstanding anything to the contrary in Article IV, Borrower will make
all required deposits under the Senior Indebtedness for the payment of any
Impositions, so long as a Supplemental Loan is outstanding, and such deposits
will be credited to the payment of any such required Impositions under any
Supplemental Loan.

 

(xiv)If any covenants, conditions and restrictions affecting the Mortgaged
Property provide for a lien for any assessments or other unpaid amounts,
Borrower will provide satisfactory evidence that such lien will be subordinate
to the lien of the Supplemental Instrument.

 

(xv)All other requirements of the Supplemental Mortgage Product must be met,
unless Freddie Mac has elected to waive one or more of its requirements.

 

(c)No later than 5 Business Days after Lender's receipt of a written request
from Borrower, Lender will provide the following information to an Approved
Seller/Servicer:

 

(i)The then-current outstanding principal balance of the Senior Indebtedness.

 

(ii)Payment history of the Senior Indebtedness.

 

(iii)Whether any Reserve Funds are being collected on the Senior Indebtedness
and the amount of each such Reserve Fund deposit as of the date of the request.

 

Multifamily Loan and Security Agreement (CME)Page 69

 

  

(iv)Whether any Repairs, Capital Replacements or improvements or rental
achievement or burn-off guaranty requirements are existing or outstanding under
the terms of the Senior Indebtedness.

 

(v)A copy of the most recent inspection report for the Mortgaged Property .

 

(vi)Whether any modifications or amendments have been made to the Loan Documents
for the Senior Indebtedness since origination of the Senior Indebtedness and, if
applicable, a copy of such modifications and amendments.

 

(vii)Whether to Lender's knowledge any Event of Default exists under the Senior
Indebtedness.

 

Lender will only be obligated to provide this information in connection with
Borrower's request for a Supplemental Loan from an Approved Seller/Servicer.
Notwithstanding anything in this Section to the contrary, if Freddie Mac is the
owner of the Note, this Section 11.11(c) is not applicable.

 

(d)Lender will have no obligation to consent to any mortgage or Lien on the
Mortgaged Property that secures any indebtedness other than the Indebtedness,
except as set forth in this Loan Agreement.

 

(e)If a Supplemental Loan is made to Borrower, Borrower agrees that the terms of
the Intercreditor Agreement will govern with respect to any distributions of
excess proceeds by Lender to the Supplemental Lender, and Borrower agrees that
Lender may distribute any excess proceeds received by Lender pursuant to the
Loan Documents to Supplemental Lender pursuant to the Intercreditor Agreement.

 

11.12Defeasance. (Section Applies if Loan is Assigned to REMIC Trust Prior to
the Cut-off Date). This Section 11.12 will apply if the Note is assigned to a
REMIC trust prior to the Cut-off Date, and, subject to Section l 1.12(a) and
(c), Borrower will have the right to defease the Loan in whole ("Defeasance")
and obtain the release of the Mortgaged Property from the Lien of the Security
Instrument upon the satisfaction of each of the following conditions:

 

(a)Borrower will not have the right to obtain Defeasance at any of the following
times:

 

(i)If the Loan is not assigned to a REMIC trust.

 

(ii)During the Lockout Period.

 

(iii)After the expiration of the Defeasance Period.

 

Multifamily Loan and Security Agreement (CME)Page 70

 

  

(iv)After Lender has accelerated the maturity of the unpaid principal balance
of, accrued interest on, and other amounts payable under, the Note pursuant to
Section 11 of the Note.

 

(b)Borrower will give Lender Notice ("Defeasance Notice") specifying a Business
Day ("Defeasance Closing Date") on which Borrower desires to close the
Defeasance. The Defeasance Closing Date specified by Borrower may not be more
than 60 calendar days, nor less than 30 calendar days, after the date on which
the Defeasance Notice is received by Lender. Lender will acknowledge receipt of
the Defeasance Notice and will state in such receipt whether Lender will
designate the Successor Borrower or will permit Borrower to designate the
Successor Borrower.

 

(c)The Defeasance Notice must be accompanied by a $10,000 non-refundable fee
("Defeasance Fee"). If Lender does not receive the Defeasance Fee, then
Borrower's right to obtain Defeasance pursuant to that Defeasance Notice will
terminate.

 

(d)(i) If Borrower timely pays the Defeasance Fee, but Borrower fails to perform
its other obligations under this Section, Lender will have the right to retain
the Defeasance Fee as liquidated damages for Borrower's default and, except as
provided in Section 11.12(d)(ii), Borrower will be released from all further
obligations under this Section 11.12. Borrower acknowledges that Lender will
incur financing costs in arranging and preparing for the release of the
Mortgaged Property from the Lien of the Security Instrument in reliance on the
executed Defeasance Notice. Borrower agrees that the Defeasance Fee represents a
fair and reasonable estimate, taking into account all circumstances existing on
the date of this Loan Agreement, of the damages Lender will incur by reason of
Borrower's default.

 

(ii)If the Defeasance is not consummated on the Defeasance Closing Date for any
reason, Borrower agrees to reimburse Lender for all third party costs and
expenses (other than financing costs covered by Section 11.12(d)(i)) incurred by
Lender in reliance on the executed Defeasance Notice, within 5 Business Days
after Borrower receives a written demand for payment, accompanied by a
statement, in reasonable detail, of Lender's third party costs and expenses.

 

(iii)All payments required to be made by Borrower to Lender pursuant to this
Section 11.12 will be made by wire transfer of immediately available funds to
the account(s) designated by Lender in its acknowledgement of the Defeasance
Notice.

 

(e)No Event of Default has occurred and is continuing.

 

Multifamily Loan and Security Agreement (CME)Page 71

 



 

(f)Each of the following documents must be delivered to Lender on or prior to
the Defeasance Closing Date:

 

(i)An opinion of counsel for Borrower, in form and substance satisfactory to
Lender, to the effect that Lender has a valid and perfected Lien and security
interest of first priority in the Defeasance Collateral and the proceeds
thereof.

 

(ii)An opinion of counsel for Borrower, in form and substance satisfactory to
Lender, to the effect that the Pledge Agreement is duly authorized, executed,
delivered and enforceable against Borrower in accordance with the respective
terms.

 

(iii)Unless waived by Lender or unless Lender designates the Successor Borrower,
an opinion of counsel for Successor Borrower, in form and substance satisfactory
to Lender, to the effect that the Transfer and Assumption Agreement is duly
authorized, executed, delivered and enforceable against Successor Borrower in
accordance with the respective terms.

 

(iv)Unless waived by Lender or unless Lender designates the Successor Borrower,
an opinion of counsel for Successor Borrower, in form and substance satisfactory
to Lender, to the effect that the Successor Borrower has been validly created.

 

(v)If Borrower designates the Successor Borrower, an opinion of counsel for
Successor Borrower, in form and substance satisfactory to Lender and to the
Rating Agencies, with regard to nonconsolidation of the assets of the Successor
Borrower with those of its Affiliates by a bankruptcy court.

 

(vi)Unless waived by Lender, an opinion of counsel for Borrower, in form and
substance satisfactory to Lender, confirming each of the following:

 

(A)If, as of the Defeasance Closing Date, the Note is held by a REMIC trust, (1)
the Defeasance has been effected in accordance with the requirements of Treasury
Regulation Section 1.860G- 2(a)(8) (as such regulation may be modified, amended
or replaced from time to time), (2) the qualification and status of the REMIC
trust as a REMIC will not be adversely affected or impaired as a result of the
Defeasance, and (3) the REMIC trust will not incur a tax under Section 860G(d)
of the Tax Code as a result of the Defeasance.

 

(B)The Defeasance will not result in a "sale or exchange" of the Note within the
meaning of Section 1001(c) of the Tax Code and the temporary and final
regulations promulgated thereunder.

 

Multifamily Loan and Security Agreement (CME)Page 72

 

 

(vii)Unless waived by Lender, a written certificate from an independent
certified public accounting firm (reasonably acceptable to Lender), confirming
that the Defeasance Collateral will generate cash sufficient to make all
Scheduled Debt Payments as they fall due under the Note, including full payment
due on the Note on the Maturity Date.

 

(viii)Lender's form of a pledge and security agreement ("Pledge Agreement") and
financing statements which pledge and create a first priority security interest
in the Defeasance Collateral in favor of Lender.

 

(ix)Lender's form of a transfer and assumption agreement ("Transfer and
Assumption Agreement"), whereupon Borrower and any Guarantor (in each case,
subject to satisfaction of all requirements under this Loan Agreement) will be
relieved from liability in connection with the Loan (other than any liability
under Sections 6.12 and 10.02 for events that occur prior to the Defeasance
Closing Date, whether discovered before or after the Defeasance Closing Date)
and Successor Borrower will assume all remaining obligations.

 

(x)Forms of all documents necessary to release the Mortgaged Property from the
Liens created by the Security Instrument and related UCC financing statements
(collectively, "Release Instruments"), each in appropriate form required by the
state in which the Mortgaged Property is located.

 

(xi)Such other opinions, certificates, documents or instruments as Lender may
reasonably request.

 

(g)Borrower will deliver to Lender on or prior to the Defeasance Closing Date
each of the following:

 

(i)The Defeasance Collateral, which meets all of the following requirements:

 

(A)It is owned by Borrower, free and clear of all Liens and claims of
third-parties.

 

(B)It is in an amount to provide for (A) redemption payments to occur prior, but
as close as possible, to all successive Installment Due Dates occurring under
the Note after the Defeasance Closing Date, and (B) deliver redemption proceeds
at least equal to the amount of principal and interest due on the Note on each
Installment Due Date including full payment due on the Note on the Maturity Date
("Scheduled Debt Payments").

 

(C)It is arranged such that redemption payments received from the Defeasance
Collateral are paid directly to Lender to be applied on account of the Scheduled
Debt Payments.

 

Multifamily Loan and Security Agreement (CME)Page 73

 

 

(D)Unless otherwise agreed in writing by Lender, the pledge of the Defeasance
Collateral will be effected through the book-entry facilities of a qualified
securities intermediary designated by Lender in conformity with all applicable
laws.

 

(ii)All accrued and unpaid interest and all other sums due under the Note, this
Loan Agreement and under the other Loan Documents, including all amounts due
under Section 1l.12(i), up to the Defeasance Closing Date.

 

(h)If Lender permits Borrower to designate the Successor Borrower, then Borrower
will, at Borrower's expense, designate or establish an accommodation borrower
("Successor Borrower") satisfactory to Lender (or Lender, at its option, may
designate the Successor Borrower) which satisfies Lender's then current
requirements for a "Single Purpose Entity" to assume at the time of Defeasance
ownership of the Defeasance Collateral and liability for all of Borrower's
obligations under the Pledge Agreement and the Loan Documents (to the extent
that liability thereunder survives release of the Lien of the Security
Instrument). Borrower will pay to Successor Borrower a fee of $1,000.00 as
consideration of Successor Borrower's assumption of Borrower's obligations under
the Loan Documents. Notwithstanding any contrary provision in this Loan
Agreement, no Transfer Fee is payable to Lender upon a Transfer of the Loan in
accordance with this Section.

 

(i)Borrower will pay all reasonable costs and expenses incurred by Lender in
connection with the Defeasance in full on or prior to the Defeasance Closing
Date, which payment is required prior to Lender's issuance of the Release
Instruments and whether or not Defeasance is completed. Such expenses include
the following:

 

(A)All fees, costs and expenses incurred by Lender and its agents in connection
with the Defeasance (including reasonable Attorneys' Fees and Costs for the
review and preparation of the Pledge Agreement and of the other materials
described in this Loan Agreement and any related documentation, and any
servicing fees, Rating Agencies' fees or other costs related to the Defeasance).

 

(B)Reasonable Attorneys' Fees and Costs.

 

(C)A processing fee to cover Lender's administrative costs to process Borrower's
Defeasance request.

 

Lender reserves the right to require that Borrower post a deposit to cover costs
which Lender reasonably anticipates will be incurred.

 

Multifamily Loan and Security Agreement (CME)Page 74

 

 

11.13Lender's Rights to Sell or Securitize. Borrower acknowledges that Lender,
and each successor to Lender's interest, may (without prior Notice to Borrower
or Borrower's prior consent), sell or grant participations in the Loan (or any
part of the Loan), sell or subcontract the servicing rights related to the Loan,
securitize the Loan or include the Loan as part of a trust. Borrower, at its
expense, agrees to cooperate with all reasonable requests of Lender in
connection with any of the foregoing including executing any financing
statements or other documents deemed necessary by Lender or its transferee to
create, perfect or preserve the rights and interest to be acquired by such
transferee, providing any updated financial information with appropriate
verification through auditors letters, delivering revised organizational
documents and counsel opinions satisfactory to the Rating Agencies, executed
amendments to the Loan Documents, and review information contained in a
preliminary or final private placement memorandum, prospectus, prospectus
supplements or other Disclosure Document, and providing a mortgagor estoppel
certificate and such other information about Borrower, any SPE Equity Owner, any
Guarantor, any Property Manager or the Mortgaged Property as Lender may require
for Lender's offering materials.

 

11.14Cooperation with Rating Agencies and Investors. Borrower covenants and
agrees that if Lender decides to include the Loan as an asset of a Secondary
Market Transaction, Borrower will (a) at Lender's request, meet with
representatives of the Rating Agencies and/or investors to discuss the business
and operations of the Mortgaged Property, and (b) permit Lender or its
representatives to provide related information to the Rating Agencies and/or
investors, and (c) cooperate with the reasonable requests of the Rating Agencies
and/or investors in connection with all of the foregoing.

 

11.15Time is of the Essence. Time is of the essence with respect to each
covenant of this Loan Agreement.

 

ARTICLE XII DEFINITIONS.

 

The following terms, when used in this Loan Agreement (including when used in
the recitals), will have the following meanings:

 

"Affiliate" of any Person means (i) any other Person which, directly or
indirectly, is in Control of, is under the Control of, or is under common
Control with, such Person; (ii) any other Person who is a director or officer of
(A) such Person, (B) any subsidiary of such Person, or (C) any Person described
in clause (i) of this definition; or (iii) any corporation, limited liability
company or partnership which has as a director any Person described in Section
(ii) of this definition.

 

"Aggregate Carrier Exposure" means:

 

(i)For each individual carrier providing Hazard Insurance, one of the following:

 

(A)The sum of the required building coverage limits and required business
income/rental value Insurance if such coverage is provided by specific Insurance
or a policy covering only the Mortgaged Property.

 

(B)The blanket Insurance or master program limit if such coverage is provided by
a Blanket Insurance Policy or master program from a single carrier.

 

Multifamily Loan and Security Agreement (CME)Page 75

 

 

(C)The total limit provided by the carrier in all layers in which the carrier
participates if such coverage is provided by a Blanket Insurance Policy or
master program with more than one carrier participating with layered limits.

 

(ii)For each individual carrier providing liability Insurance pursuant to
Section 6. 10 (a)(ii) or as otherwise required by Lender, one of the following:

 

(A)The total aggregate limits (general liability plus excess/umbrella) if such
coverage is provided by specific Insurance or a policy covering only the
Mortgaged Property.

 

(B)The total aggregate limits (general liability plus excess/umbrella) if such
coverage is provided by liability Insurance for multiple properties or a master
program from a single carrier.

 

(C)The total limit provided by the carrier in all layers in which the carrier
participates if such coverage is provided by an individual policy, liability
Insurance policy for multiple properties or a master program with more than one
carrier participating with layered limits Blanket Insurance Policy or master
program with more than one carrier participating with layered limits.

 

"Approved Seller/Servicer" is defined in Section 11.11(b).

 

"Assignment of Management Agreement" means the Assignment of Management
Agreement and Subordination of Management Fees of even date herewith among
Borrower, Lender and Property Manager, including all schedules, riders, allonges
and addenda, as such Assignment of Management Agreement may be amended from time
to time.

 

"Attorneys' Fees and Costs" means (i) fees and out of pocket costs of Lender's
and Loan Servicer's attorneys, as applicable, including costs of Lender's and
Loan Servicer's in-house counsel, support staff costs, costs of preparing for
litigation, computerized research, telephone and facsimile transmission
expenses, mileage, deposition costs, postage, duplicating, process service,
videotaping and similar costs and expenses; (ii) costs and fees of expert
witnesses, including appraisers; (iii) investigatory fees; and (iv) costs for
any opinion required by Lender pursuant to the terms of the Loan Documents.

 

"Bankruptcy Code" means the United States Bankruptcy Code, 11 U.S.C. Section 101
et seq., as amended from time to time.

 

"Blanket Insurance Policy" is defined in Section 6.10(h).

 

"Borrower" means all Persons identified as "Borrower" in the first paragraph of
this Loan Agreement, together with their successors and assigns.

 

"Borrower Information" is defined in Section 10.02(d).

 

Multifamily Loan and Security Agreement (CME)Page 76

 

 

"Borrower Principal" means any of the following:

 

(i)Any general partner of Borrower (if Borrower is a partnership).

 

(ii)Any manager or managing member of Borrower (if Borrower is a limited
liability company).

 

(iii)Any Person (limited partner, member or shareholder) with a collective
direct or indirect equity interest in Borrower equal to or greater than 25%.

 

(iv)Any Guarantor of all or any portion of the Loan or of any obligations of
Borrower under the Loan Documents.

 

"Borrower Proof of Loss Threshold" means $200,000.

 

"Borrower Proof of Loss Maximum" means $800,000.

 

"Business Day" means any day other than a Saturday, a Sunday, or any other day
on which Lender or the national banking associations are not open for business.

 

"Cap Agreement" means any interest rate cap agreement, interest rate swap
agreement or other interest rate-hedging contract or agreement obtained by
Borrower from a Cap Provider as a requirement of any Loan Document or as a
condition of Lender's making the Loan.

 

"Cap Collateral" means all of the following:

 

(i)The Cap Agreement.

 

(ii)The Cap Payments.

 

(iii)All rights of Borrower under any Cap Agreement and all rights of Borrower
to all Cap Payments, including contract rights and general intangibles, whether
existing now or arising after the date of this Loan Agreement.

 

(iv)All rights, liens and security interests or guaranties granted by a Cap
Provider or any other Person to secure or guaranty payment of any Cap Payments
whether existing now or granted after the date of this Loan Agreement.

 

(v)All documents, writings, books, files, records and other documents arising
from or relating to any of the foregoing, whether existing now or created after
the date of this Loan Agreement.

 

(vi)All cash and non-cash proceeds and products of (ii) through (v) of this
definition.

 

"Cap Payment(s)" means any and all monies payable pursuant to any Cap Agreement
by a Cap Provider.

 

"Cap Provider" means the interest rate cap provider or other counterparty to a
Cap Agreement or any guarantor of the obligations of any such cap provider or
counterparty.

 

Multifamily Loan and Security Agreement (CME)Page 77

 

 

"Capital Replacement" means the replacement of those items listed on Exhibit F
and such other replacements of equipment, major components or capital systems
related to the Improvements as may be approved in writing or required by Lender.

 

"Capped Interest Rate" is defined in the Note.

 

"Claim" is defined in Section 10.02(f).

 

"Clean Site Assessment" is defined in Section 7.05(b)(i).

 

"Closing Date" means the date on which Lender disburses the proceeds of the Loan
to or for the account of Borrower.

 

"Commitment Letter" means the fully executed commitment letter or early rate
lock application between Lender and Borrower issued in connection with the Loan,
as such document may have been modified, amended or extended.

 

"Completion Date" means June 9, 2013, or such other date(s) as may be specified
for particular Repairs in Exhibit C, as such date may be extended.

 

"Condemnation" is defined in Section 6.11(a).

 

"Control" means to possess, directly or indirectly, the power to direct or cause
the direction of the management or policies of a Person, whether through the
ownership of voting securities, by contract or otherwise, including the power to
elect a majority of the directors or trustees of a corporation or trust, as the
case may be.

 

"Cut-off Date" is defined in the Note.

 

"Default Rate" is defined in the Note.

 

"Defeasance" is defined in Section 11.12.

 

"Defeasance Closing Date" is defined in Section l 1.12(b).

 

"Defeasance Collateral" means (i) a Freddie Mac Debt Security, (ii) a Fannie Mae
Debt Security, (iii) U.S. Treasury Obligations, or (iv) FHLB Obligations.

 

"Defeasance Fee" is defined in Section 11.12(c).

 

"Defeasance Notice" is defined in Section 11.12(b).

 

"Defeasance Period" is defined in the Note.

 

"Designated Entity for Transfers" means each entity so identified in Exhibit I,
and that entity's successors and permitted assigns.

 

"Disclosure Document" is defined in Section 11.08.

 

Multifamily Loan and Security Agreement (CME)Page 78

 

 

"Eligible Account" means an identifiable account which is separate from all
other funds held by the holding institution that is either (i) an account or
accounts maintained with the corporate trust department of a federal or
state-chartered depository institution or trust company which complies with the
definition of Eligible Institution, or (ii) a segregated trust account or
accounts maintained with the corporate trust department of a federal or state
chartered depository institution or trust company acting in its fiduciary
capacity which, in the case of a state chartered depository institution or trust
company is subject to regulations substantially similar to 12 C.F.R. §9.1O(b),
having in either case a combined capital and surplus of at least $50,000,000 and
subject to supervision or examination by federal and state authority. An
Eligible Account will not be evidenced by a certificate of deposit, passbook or
other instrument.

 

"Eligible Institution" means a federal or state chartered depository institution
or trust company insured by the Federal Deposit Insurance Corporation, the short
term unsecured debt obligations or commercial paper of which are rated at least
A-1 by Standard & Poor's Ratings Services, a division of The McGraw-Hill
Companies, Inc., P-1 by Moody's Investors Service, Inc. and F-3 by Fitch, Inc.
in the case of accounts in which funds are held for 30 days or less or, in the
case of letters of credit or accounts in which funds are held for more than 30
days, the long term unsecured debt obligations of which are rated at least "A"
by Fitch, Inc. and Standard & Poor's Ratings Services, a division of The
McGraw-Hill Companies, Inc., and "A2" by Moody's Investors Service, Inc. If at
any time an Eligible Institution does not meet the required rating, the Loan
Servicer must move the Eligible Account within 30 days of such event to an
appropriately rated Eligible Institution.

 

"Environmental Inspections" is defined in Section 6.12(e).

 

"Environmental Permit" means any permit, license, or other authorization issued
under any Hazardous Materials Law with respect to any activities or businesses
conducted on or in relation to the Mortgaged Property.

 

"ERISA" means the Employee Retirement Income Security Act of 1974, as amended.

 

"Event of Default" means the occurrence of any event listed in Section 9.01.

 

"External Cap Agreement Reserve Fund" means the account established pursuant to
Section 4.07, if applicable, to pay for the cost of a Replacement Cap Agreement.

 

"Fannie Mae Debt Security" means any non-callable bond, debenture, note, or
other similar debt obligation issued by the Federal National Mortgage
Association.

 

"FHLB Obligations" mean direct, non-callable and non-redeemable securities
issued, or fully insured as to payment, by the Federal Home Loan Bank.

 

Multifamily Loan and Security Agreement (CME)Page 79

 

 

"Fixtures" means all property owned by Borrower which is attached to the Land or
the Improvements so as to constitute a fixture under applicable law, including:
machinery, equipment, engines, boilers, incinerators and installed building
materials; systems and equipment for the purpose of supplying or distributing
heating, cooling, electricity, gas, water, air or light; antennas, cable, wiring
and conduits used in connection with radio, television, security, fire
prevention or fire detection or otherwise used to carry electronic signals;
telephone systems and equipment; elevators and related machinery and equipment;
fire detection, prevention and extinguishing systems and apparatus; security and
access control systems and apparatus; plumbing systems; water heaters, ranges,
stoves, microwave ovens, refrigerators, dishwashers, garbage disposers, washers,
dryers and other appliances; light fixtures, awnings, storm windows and storm
doors; pictures, screens, blinds, shades, curtains and curtain rods; mirrors;
cabinets, paneling, rugs and floor and wall coverings; fences, trees and plants;
swimming pools; and exercise equipment.

 

"Freddie Mac" means the Federal Home Loan Mortgage Corporation.

 

"Freddie Mac Debt Security" means any non-callable bond, debenture, note, or
other similar debt obligation issued by Freddie Mac.

 

"Freddie Mac Web Site" means the web site of Freddie Mac, located at
www.freddiemac.com.

 

"GAAP" means generally accepted accounting principles.

 

"Governmental Authority" means any board, commission, department, agency or body
of any municipal, county, state or federal governmental unit, or any subdivision
of any of them, that has or acquires jurisdiction over the Mortgaged Property,
or the use, operation or improvement of the Mortgaged Property, or over
Borrower.

 

"Guarantor" means the Person(s) required by Lender to guaranty all or a portion
of Borrower's obligations under the Loan Documents, as set forth in the
Guaranty. The required Guarantors are set forth in Exhibit I.

 

"Guaranty" means the Guaranty executed by Guarantor and/or any replacement or
supplemental guaranty executed pursuant to the terms of this Loan Agreement.

 

"Hazard Insurance" is defined i Section 6.10(a).

 

"Hazardous Materials" means petroleum and petroleum products and compounds
containing them, including gasoline, diesel fuel and oil; explosives; flammable
materials; radioactive materials; polychlorinated biphenyls (PCBs) and compounds
containing them; lead and lead- based paint; asbestos or asbestos containing
materials in any form that is or could become friable; underground or
above-ground storage tanks, whether empty or containing any substance; any
substance the presence of which on the Mortgaged Property is prohibited by any
Governmental Authority; any substance that requires special handling and any
other material or substance now or in the future that (i) is defined as a
"hazardous substance," "hazardous material," "hazardous waste," "toxic
substance," "toxic pollutant," "contaminant," or "pollutant" by or within the
meaning of any Hazardous Materials Law, or (ii) is regulated in any way by or
within the meaning of any Hazardous Materials Law.

 

"Hazardous Materials Law" and "Hazardous Materials Laws" means any and all
federal, state and local laws, ordinances, regulations and standards, rules,
policies and other governmental requirements, administrative rulings and court
judgments and decrees in effect now or in the future, including all amendments,
that relate to Hazardous Materials or the protection of human health or the
environment and apply to Borrower or to the Mortgaged Property. Hazardous
Materials Laws include the Comprehensive Environmental Response, Compensation
and Liability Act, 42 U.S.C. Section 9601, et seq., the Resource Conservation
and Recovery Act of 1976, 42 U.S.C. Section 6901, et seq., the Toxic Substance
Control Act, 15 U.S.C. Section 2601, et seq., the Clean Water Act, 33 U.S.C.
Section 1251, et seq., and the Hazardous Materials Transportation Act, 49 U.S.C.
Section 5101 et seq., and their state analogs.

 

Multifamily Loan and Security Agreement (CME)Page 80

 

 

"HVAC System" is defined in Section 6.10(a)(v).

 

"Immediate Family Members" means a Person's spouse, parent, child (including
stepchild), grandchild (including step-grandchild) or sibling.

 

"Imposition Reserve Deposits" is defined in Section 4.02(a).

 

"Impositions" is defined in Section 4.02(a).

 

"Improvements" means the buildings, structures and improvements now constructed
or at any time in the future constructed or placed upon the Land, including any
future alterations, replacements and additions.

 

"Indebtedness" means the principal of, interest at the fixed or variable rate
set forth in the Note on, and all other amounts due at any time under, the Note,
this Loan Agreement or any other Loan Document, including prepayment premiums,
late charges, default interest, and advances as provided in Section 9.02 to
protect the security of the Security Instrument.

 

"Indemnified Party/ies" is defined in Section 10.02(d).

 

"Indemnitees" is defined in Section 10.02(a).

 

"Inspection Fee" means a fee payable to Lender or Loan Servicer for performing
any inspection required by this Agreement in an amount not to exceed $500 per
inspection.

 

"Insurance" means Hazard Insurance, liability insurance and all other insurance
that Lender requires Borrower to maintain pursuant to this Loan Agreement.

 

"Intercreditor Agreement" is defined in Section 11.11(b)(xi).

 

"Investment Fee" means a one time fee for establishing the (i) Replacement
Reserve Fund in the amount of $500, and (ii) Repair Reserve Fund in the amount
of $500.

 

"Issuer Group" is defined in Section 10.02(d).

 

"Issuer Person" is defined in Section 10.02(d).

 

"Land" means the land described in Exhibit A.

 

"Leases" means all present and future leases, subleases, licenses, concessions
or grants or other possessory interests now or hereafter in force, whether oral
or written, covering or affecting the Mortgaged Property, or any portion of the
Mortgaged Property (including proprietary leases or occupancy agreements if
Borrower is a cooperative housing corporation), and all modifications,
extensions or renewals.

 

Multifamily Loan and Security Agreement (CME)Page 81

 

 

"Lender" means the entity identified as "Lender" in the first paragraph of this
Loan Agreement, or any subsequent holder of the Note.

 

"Lender's Discretion" means Lender's reasonable discretion unless otherwise set
forth in this Loan Agreement.

 

"Letter of Credit" means any letter of credit required under the terms of this
Loan Agreement.

 

"LIBOR Index Rate," if applicable, is defined in the Note.

 

"Lien" means any mortgage, deed of trust, deed to secure debt, security interest
or other lien or encumbrance on the Mortgaged Property.

 

"Loan" is defined on Page 1 of this Loan Agreement.

 

"Loan Agreement" means this Multifamily Loan and Security Agreement.

 

"Loan Application" is defined in Section 5.16(a).

 

"Loan Documents" means the Note, the Security Instrument, this Loan Agreement,
all guaranties, all indemnity agreements, all collateral agreements, UCC
filings, O&M Programs, the MMP and any other documents now or in the future
executed by Borrower, any Guarantor or any other Person in connection with the
Loan evidenced by the Note, as such documents may be amended from time to time.

 

"Loan Servicer" means the entity that from time to time is designated by Lender
to collect payments and deposits and receive Notices under the Note, the
Security Instrument, this Loan Agreement and any other Loan Document, and
otherwise to service the Loan evidenced by the Note for the benefit of Lender.
Unless Borrower receives Notice to the contrary, the Loan Servicer is the entity
identified as "Lender" in the first paragraph of this Loan Agreement.

 

"Lockout Period" is defined in the Note.

 

"Manager" or "Managers" means a Person who is named or designated as a manager
or managing member or otherwise acts in the capacity of a manager or managing
member of a limited liability company in a limited liability company agreement
or similar instrument under which the limited liability company is formed or
operated.

 

"Margin," if applicable, is defined in the Note.

 

Multifamily Loan and Security Agreement (CME)Page 82

 



 

"Material Adverse Change" means any set of circumstances or events which, in
Lender's Discretion would have or is then reasonably expected to have a Material
Adverse Effect on (i) the validity or enforceability of this Loan Agreement or
the other Loan Documents taken as a whole, (ii) the ability of Borrower to duly
and punctually pay the Indebtedness or perform its obligations, (iii) the
ability of Lender to enforce its legal remedies pursuant to this Loan Agreement
or the other Loan Documents taken as a whole, including by realizing upon any
collateral or any guaranty, (iv) the business prospects or financial condition
of Borrower or any Guarantor, (v) the financial performance or market value of
the Mortgaged Property, or (vi) the compliance of the Mortgaged Property with
any law dealing with the use, ownership or operation of the Mortgaged Property
or any law, the noncompliance with which could reasonably be expected to have a
Material Adverse Effect on the financial performance or market value of the
Mortgaged Property.

 

"Material Adverse Effect" means a significant detrimental effect on (i) the
Mortgaged Property, (ii) the business, prospects, profits, operations or
condition (financial or otherwise) of Borrower, (iii) the enforceability,
validity, perfection or priority of the Lien of any Loan Document, or (iv) the
ability of Borrower to perform any obligations under any Loan Document.

 

"Maturity Date" means the Scheduled Maturity Date, as defined in the Note.

 

"MMP" means a moisture management plan to control water intrusion and prevent
the development of Mold or moisture at the Mortgaged Property throughout the
term of this Loan Agreement.

 

"Modified Non-Residential Lease" means an extension or modification of any
Non-Residential Lease, which Non-Residential Lease was in existence as of the
date of this Loan Agreement.

 

"Mold" means mold, fungus, microbial contamination or pathogenic organisms.

 

"Mortgaged Property" means all of Borrower's present and future right, title and
interest in and to all of the following:

 

(i)The Land, or, if Borrower's interest in the Land is pursuant to a Ground
Lease, the Ground Lease and the Leasehold Estate.

 

(ii)The Improvements .

 

(iii)The Fixtures.

 

(iv)The Personalty.

 

(v)All current and future rights, including air rights, development rights,
zoning rights and other similar rights or interests, easements, tenements,
rights of way, strips and gores of land, streets, alleys, roads, sewer rights,
waters, watercourses and appurtenances related to or benefiting the Land or the
Improvements, or both, and all rights-of-way, streets, alleys and roads which
may have been or may in the future be vacated.

 

(vi)All proceeds paid or to be paid by any insurer of the Land, the
Improvements, the Fixtures, the Personalty or any other part of the Mortgaged
Property, whether or not Borrower obtained the Insurance pursuant to Lender's
requirement.

 

Multifamily Loan and Security Agreement (CME)Page 83

 

 

(vii)All awards, payments and other compensation made or to be made by any
municipal, state or federal authority with respect to the Land or the Leasehold
Estate, as applicable, the Improvements, the Fixtures, the Personalty or any
other part of the Mortgaged Property, including any awards or settlements
resulting from Condemnation proceedings or the total or partial taking of the
Land, the Improvements, the Fixtures, the Personalty or any other part of the
Mortgaged Property under the power of eminent domain or otherwise and including
any conveyance in lieu thereof.

 

(viii)All contracts, options and other agreements for the sale of the Land, or
the Leasehold Estate, as applicable, the Improvements, the Fixtures, the
Personalty or any other part of the Mortgaged Property entered into by Borrower
now or in the future, including cash or securities deposited to secure
performance by parties of their obligations.

 

(ix)All proceeds from the conversion, voluntary or involuntary, of any of the
items described in items (i) through (viii) of this definition, into cash or
liquidated claims, and the right to collect such proceeds.

 

(x)All Rents and Leases.

 

(xi)All earnings, royalties, accounts receivable, issues and profits from the
Land, the Improvements or any other part of the Mortgaged Property, and all
undisbursed proceeds of the Loan.

 

(xii)All Imposition Reserve Deposits.

 

(xiii)All refunds or rebates of Impositions by any Governmental Authority or
insurance company (other than refunds applicable to periods before the real
property tax

year in which this Loan Agreement is dated).

 

(xiv)All tenant security deposits which have not been forfeited by any tenant
under any Lease and any bond or other security in lieu of such deposits.

 

(xv)All names under or by which any of the Mortgaged Property may be operated or
known, and all trademarks, trade names and goodwill relating to any of the
Mortgaged Property.

 

(xvi)If required by the terms of Section 4.05, all rights under the Letter of
Credit and the Proceeds, as such Proceeds may increase or decrease from time to
time.

 

(xvii)If the Note provides for interest to accrue at an adjustable or variable
rate and there is a Cap Agreement, the Cap Collateral.

 

"New Non-Residential Lease" is any Non-Residential Lease not in existence as of
the date of this Loan Agreement.

 

"NFIP" is defined in Section 6.10(a)(iv).

 

Multifamily Loan and Security Agreement (CME)Page 84

 

 

"Non-Residential Lease" is a Lease of a portion of the Mortgaged Property to be
used for Non-Residential purposes.

 

"Note" means the Multifamily Note (including any Amended and Restated Note,
Consolidated, Amended and Restated Note, or Extended and Restated Note) executed
by Borrower in favor of Lender and dated as of the date of this Loan Agreement,
including all schedules, riders, allonges and addenda, as such Multifamily Note
may be amended, modified and/or restated from time to time.

 

"Notice" or "Notices" means all notices, demands and other communication
required under the Loan Documents, provided in accordance with the requirements
of Section 11.03.

 

"O&M Program" is defined in Section 6.12(c) and consists of the following:
Operations and Maintenance Program for Asbestos.

 

"Person" means any natural person, sole proprietorship, corporation, general
partnership, limited partnership, limited liability company, limited liability
partnership, limited liability limited partnership, joint venture, association,
joint stock company, bank, trust, estate, unincorporated organization, any
federal, state, county or municipal government (or any agency or political
subdivision thereof), endowment fund or any other form of entity.

 

"Personalty" means all of the following:

 

(i)Accounts (including deposit accounts) of Borrower related to the Mortgaged
Property.

 

(ii)Equipment and inventory owned by Borrower, which are used now or in the
future in connection with the ownership, management or operation of the Land or
Improvements or are located on the Land or Improvements, including furniture,
furnishings, machinery, building materials, goods, supplies, tools, books,
records (whether in written or electronic form) and computer equipment (hardware
and software).

 

(iii)Other tangible personal property owned by Borrower which is used now or in
the future in connection with the ownership, management or operation of the Land
or Improvements or is located on the Land or in the Improvements, including
ranges, stoves, microwave ovens, refrigerators, dishwashers, garbage disposers,
washers, dryers and other appliances (other than Fixtures).

 

(iv)Any operating agreements relating to the Land or the Improvements.

 

(v)Any surveys, plans and specifications and contracts for architectural,
engineering and construction services relating to the Land or the Improvements.

 

(vi)All other intangible property, general intangibles and rights relating to
the operation of, or used in connection with, the Land or the Improvements,
including all governmental permits relating to any activities on the Land and
including subsidy or similar payments received from any sources, including a
Governmental Authority.

 

Multifamily Loan and Security Agreement (CME)Page 85

 

 

(vii)Any rights of Borrower in or under any Letter of Credit.

 

"Pledge Agreement" is defined in Section 11.12(f)(viii).

 

"Preapproved Intrafamily Transfer" is defined in Section 7.04.

 

"Prepayment Premium Period" is defined in the Note.

 

"Prior Lien" means a pre-existing mortgage, deed of trust or other Lien
encumbering the Mortgaged Property.

 

"Proceeding" means, whether voluntary or involuntary, any case, proceeding or
other action against Borrower or any SPE Equity Owner under any existing or
future law of any jurisdiction relating to bankruptcy, insolvency,
reorganization or relief of debtors.

 

"Proceeds" means the cash obtained by a draw on a Letter of Credit.

 

"Prohibited Activity or Condition" means each of the following:

 

(i)The presence, use, generation, release, treatment, processing, storage
(including storage in above-ground and underground storage tanks), handling or
disposal of any Hazardous Materials on or under the Mortgaged Property.

 

(ii)The transportation of any Hazardous Materials to, from or across the
Mortgaged Property.

 

(iii)Any occurrence or condition on the Mortgaged Property, which occurrence or
condition is or may be in violation of Hazardous Materials Laws.

 

(iv)Any violation of or noncompliance with the terms of any Environmental Permit
with respect to the Mortgaged Property.

 

(v)Any violation or noncompliance with the terms of any O&M Program.

 

However, the term "Prohibited Activity or Condition" expressly excludes lawful
conditions permitted by an O&M Program or the safe and lawful use and storage of
quantities of (i) pre-packaged supplies, cleaning materials and petroleum
products customarily used in the operation and maintenance of comparable
multifamily properties, (ii) cleaning materials, personal grooming items and
other items sold in pre-packaged containers for consumer use and used by tenants
and occupants of residential dwelling units in the Mortgaged Property, and (iii)
petroleum products used in the operation and maintenance of motor vehicles from
time to time located on the Mortgaged Property's parking areas, so long as all
of the foregoing are used, stored, handled, transported and disposed of in
compliance with Hazardous Materials Laws.

 

"Property Jurisdiction" means the jurisdiction in which the Land is located.

 

Multifamily Loan and Security Agreement (CME)Page 86

 

 

"Property Manager" means Village Green Management Company LLC, a Delaware
limited liability company.

 

"Property Seller" is defined in Section 5.24.

 

"Public Fund/REIT Securities" is defined in Section 7.03(c).

 

"Rating Agencies" means Fitch, Inc., Moody's Investors Service, Inc., or
Standard & Poor's Ratings Services, a division of The McGraw-Hill Companies,
Inc., or any successor entity of the foregoing, or any other nationally
recognized statistical rating organization.

 

"Release Instruments" is defined in Section 11.12(f)(x).

 

"Remedial Work" is defined in Section 6.12(f).

 

"Rent(s)" means all rents (whether from residential or non-residential space),
revenues and other income of the Land or the Improvements, parking fees, laundry
and vending machine income and fees and charges for food, health care and other
services provided at the Mortgaged Property, whether now due, past due or to
become due, and deposits forfeited by tenants, and, if Borrower is a cooperative
housing corporation or association, maintenance fees, charges or assessments
payable by shareholders or residents under proprietary leases or occupancy
agreements, whether now due, past due or to become due.

 

"Rent Schedule" means a written schedule for the Mortgaged Property showing the
name of each tenant, and for each tenant, the space occupied, the lease
expiration date, the rent payable for the current month, the date through which
rent has been paid, and any related information requested by Lender.

 

"Repairs" means the repairs to be made to the Mortgaged Property, as described
on the Repair Schedule of Work or as otherwise required by Lender in accordance
with this Loan Agreement.

 

"Replacement Cap Agreement" means any replacement Cap Agreement provided to
Lender pursuant to Section 4.07(c). The Replacement Cap Agreement must satisfy
each of the following requirements:

 

(i)It must have an effective date not later than the day following the last day
of the term of the Cap Agreement that preceded it, and may not expire before the
earlier of (A) the 5th anniversary of the effective date of such Replacement Cap
Agreement or (B) the Maturity Date.

 

(ii)It must obligate the Cap Provider, which Cap Provider must be acceptable to
Lender, to make monthly payments to Lender equal to the excess of (A) the actual
interest on a notional principal amount of the Indebtedness over (B) interest on
that notional amount at a specified fixed cap rate.

 

Multifamily Loan and Security Agreement (CME)Page 87

 

 

"Replacement Cost" means the estimated replacement cost of the Improvements,
Fixtures, and Personalty (or, when used in reference to a property that is not
the Mortgaged Property, all improvements, fixtures, and personalty located on
such property), excluding any deduction for depreciation, all as determined
annually by Borrower using customary methodology and sources of information
acceptable to Lender in Lender's Discretion. Replacement Cost will not include
the cost to reconstruct foundations or site improvements, such as driveways,
parking lots, sidewalks, and landscaping.

 

"Required DSCR" means, with respect to a Supplemental Loan, (i) if the Senior
Indebtedness bears interest at a fixed rate, 1.25:l, or (ii) if the Senior
Indebtedness bears interest at an adjustable rate, 1.15:1.

 

"Required LTV" means 80%.

 

"Reserve Fund" means each account established for Imposition Reserve Deposits,
the Replacement Reserve Fund, the Repair Reserve Fund (if any), the External Cap
Agreement Reserve Fund (if any), the Rental Achievement Fund (if any), and any
other account established pursuant to Article IV of this Loan Agreement.

 

"Restoration" is defined in Section 6.10(i).

 

"Scheduled Debt Payments" is defined in Section 11.12(g)(i)(B).

 

"Secondary Market Transaction" means (i) any sale or assignment of this Loan
Agreement, the Note and the other Loan Documents to one or more investors as a
whole loan, (ii) a participation of the Loan to one or more investors, (iii) any
deposit of this Loan Agreement, the Note and the other Loan Documents with a
trust or other entity which may sell certificates or other instruments to
investors evidencing an ownership interest in the assets of such trust or other
entity, or (iv) any other sale, assignment or transfer of the Loan or any
interest in the Loan to one or more investors.

 

"Securitization" means when the Note or any portion of the Note is assigned to a
REMIC trust.

 

"Security Instrument" means the mortgage, deed of trust, deed to secure debt or
other similar security instrument encumbering the Mortgaged Property and
securing Borrower's performance of its Loan obligations, including Borrower's
obligations under the Note and this Loan Agreement (including any Amended and
Restated Security Instrument, Consolidation, Modification and Extension
Agreement, Extension and Modification Agreement or similar agreement or
instrument amending and restating existing security instruments).

 

"Senior Indebtedness" means, for a Supplemental Loan, if any, the Indebtedness
evidenced by each Senior Note and secured by each Senior Instrument for the
benefit of each Senior Lender.

 

"Senior Instrument"- Not applicable.

 

"Senior Lender" means each holder of a Senior Note.

 

"Senior Loan Documents" means, for a Supplemental Loan, if any, all documents
relating to each loan evidenced by a Senior Note.

 

Multifamily Loan and Security Agreement (CME)Page 88

 

 

"Senior Note" means, for a Supplemental Loan, if any, each Multifamily Note
secured by a Senior Instrument.

 

"Servicing Arrangement" is defined in Section 11.06(b).

 

"SFHA" is defined in Section 6. 10(a)(iv).

 

"Single Purpose Entity" is defined in Section 6.13(a).

 

"Site Assessment" means an environmental engineering report for the Mortgaged
Property prepared at Borrower's expense by an engineer engaged by Borrower, or
by Lender on behalf of Borrower, and approved by Lender, and in a manner
reasonably satisfactory to Lender, based upon an investigation relating to and
making appropriate inquiries concerning the existence of Hazardous Materials on
or about the Mortgaged Property, and the past or present discharge, disposal,
release or escape of any such substances, all consistent with ASTM Standard
E1527-93 (or any successor thereto published by ASTM) and good customary and
commercial practice.

 

"SPE Equity Owner" means JH Village Green LLC, a single member Delaware limited
liability company.

 

"Successor Borrower" is defined in Section 11 .12(h).

 

"Supplemental Indebtedness" the Indebtedness evidenced by the Supplemental Note
and secured by the Supplemental Instrument for the benefit of Supplemental
Lender, if any.

 

"Supplemental Instrument" means, for a Supplemental Loan, if any, the Security
Instrument executed to secure the Supplemental Note.

 

"Supplemental Lender" means, for a Supplemental Loan, if any, the Approved
Seller/Servicer named in the Supplemental Instrument and its successors and/or
assigns.

 

"Supplemental Loan" means a loan that is subordinate to the Senior Indebtedness.

 

"Supplemental Loan Documents" means, for a Supplemental Loan, if any, all
documents relating to the loan evidenced by the Supplemental Note.

 

"Supplemental Mortgage Product" is defined in Section 11.11(a).

 

"Supplemental Note" means, for a Supplemental Loan, if any, the Multifamily Note
secured by the Supplemental Instrument.

 

"Tax Code" means the Internal Revenue Code of the United States, 26 U.S.C.
Section 1 et seq., as amended from time to time.

 

"Taxes" means all taxes, assessments, vault rentals and other charges, if any,
whether general, special or otherwise, including all assessments for schools,
public betterments and general or local improvements, which are levied, assessed
or imposed by any public authority or quasi-public authority, and which, if not
paid, will become a Lien on the Land or the Improvements.

 

Multifamily Loan and Security Agreement (CME)Page 89

 

 

"Third Party Information" is defined in Section 10.02(d).

 

"Transfer" means any of the following:

 

(i)A sale, assignment, transfer or other disposition or divestment of any
interest in Borrower or the Mortgaged Property (whether voluntary, involuntary
or by operation of law).

 

(ii)The granting, creating or attachment of a Lien, encumbrance or security
interest (whether voluntary, involuntary or by operation of law).

 

(iii)The issuance or other creation of an ownership interest in a legal entity,
including a partnership interest, interest in a limited liability company or
corporate stock.

 

(iv)The withdrawal, retirement, removal or involuntary resignation of a partner
in a partnership or a member or Manager in a limited liability company.

 

(v)The merger, dissolution, liquidation, or consolidation of a legal entity or
the reconstitution of one type of legal entity into another type of legal
entity.

 

(vi)A change of the Guarantor.

 

For purposes of defining the term "Transfer," the term "partnership" means a
general partnership or a limited partnership, and the term "partner" means a
general partner or a limited partner.

 

"Transfer" does not include any of the following:

 

(i)A conveyance of the Mortgaged Property at a judicial or non-judicial
foreclosure sale under the Security Instrument.

 

(ii)The Mortgaged Property becoming part of a bankruptcy estate by operation of
law under the Bankruptcy Code.

 

(iii)The filing or recording of a Lien against the Mortgaged Property for local
taxes and/or assessments not then due and payable.

 

"Transfer and Assumption Agreement" is defined in Section 11.12(f)(ix).

 

"Transfer Fee" means a fee paid when the Transfer is completed. Unless otherwise
specified, the Transfer Fee will be equal to I % of the outstanding principal
balance of the Indebtedness as of the date of the Transfer. Notwithstanding
anything set forth in Article VTI to the contrary, the Transfer Fee will not
exceed 1% of the outstanding principal balance of the Loan.

 

"Transfer Review Fee" means a nonrefundable fee of $5,000 for Lender's review of
a proposed Transfer.

 

"U.S. Treasury Obligations" means direct, non-callable and non-redeemable
securities issued, or fully insured as to payment, by the United States of
America.

 

Multifamily Loan and Security Agreement (CME)Page 90

 

 

"UCC Collateral" is defined in Section 3.03.

 

"Underwriter Group" is defined in Section 10.02(d).

 

"Uniform Commercial Code" means the Uniform Commercial Code as promulgated in
the applicable jurisdiction.

 

"Windstorm Coverage" is defined in Section 6.10(a)(ix).

 

ARTICLE XIII      INCORPORATION OF ATTACHED RIDERS.

 

The following Riders are attached to this Loan Agreement:

 

 

 

Name of Rider   Date Revised       Rider to Multifamily Loan and Security
Agreement (CME) Additional Provisions for Loans Equal to or Greater Than
$25,000,000   7-20-2012       Rider to Multifamily  Loan and Security Agreement
 (CME) Recycled Borrower   9-1-2011       Rider to Multifamily Loan and Security
Agreement (CME and Portfolio) Replacement Reserve Fund- Immediate Deposits  
1-11-2012       Rider  to  Multifamily  Loan  and  Security  Agreement  (CME)
 Repair Reserve Fund   1-11-2012       Rider to Multifamily Loan and Security
Agreement (CME) Buy-Sell Transfer   9-1-2011       Rider to Multifamily Loan and
Security Agreement (CME) Limited Partner or Non-Managing Member Transfer  
9-1-2011

 

Multifamily Loan and Security Agreement (CME)Page 91

 

 

ARTICLE XIV       INCORPORATION OF ATTACHED EXHIBITS.

 

The following Exhibits, if marked with an "X" in the space provided, are
attached to this Loan Agreement:

 

  x Exhibit A Description of the Land (required)           x Exhibit B
Modifications to Multifamily Loan and Security Agreement           x Exhibit C
Repair Schedule of Work           x Exhibit D Repair Disbursement Request      
    ¨ Exhibit E Work Commenced at Mortgaged Property           x Exhibit F
Capital Replacements (required)           ¨ Exhibit G Description of Ground
Lease           x Exhibit H Organizational Chart of Borrower as of the Closing
Date (required)           x Exhibit I Designated Entities for Transfers and
Guarantor(s) (required)

 

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK;
SIGNATURES ON FOLLOWING PAGES

 

Multifamily Loan and Security Agreement (CME)Page 92

 

 

  BORROWER:       VILLAGE GREEN OF ANN ARBOR ASSOCIATES, LLC,   a Michigan
limited liability company       By: JH VILLAGE GREEN LLC,     a Delaware limited
Liability Company,     Co-Manager       By: /s/ Jonathan Holtzman     Jonathan
Holtzman     Sole Member

 

SIGNATURES CONTINUE ON FOLLOWING PAGE

 

Multifamily Loan and Security Agreement (CME)Page 93

 

 

  LENDER:       KEYCORP REAL ESTATE CAPITAL MARKETS, INC.,   an Ohio corporation
      By: /s/ Randall W. Conley     Randall W. Conley     Vice President

 

Multifamily Loan and Security Agreement (CME)Page 94

 

 

RIDER TO MULTIFAMILY LOAN AND SECURITY AGREEMENT

(CME)

 

ADDITIONAL PROVISIONS FOR

LOANS EQUAL TO OR GREATER THAN $25,000,000

 

(Revised 7-20-2012)

 

The following changes are made to the Loan Agreement which precedes this Rider:

 

A.The following is added as a new Section to Article XI:

 

Splitting the Note.

 

(a)Lender has the right from time to time to sever the Note into one or more
separate promissory notes in such denominations as Lender determines in its sole
discretion, which promissory notes may be included in separate sales or
Securitizations undertaken by Lender. In conjunction with any such action,
Lender may redefine the interest rate and amortization schedule; provided
however, each of the following will be true:

 

(i)If Lender redefines the interest rate, the weighted average of the interest
rates contained in the severed promissory notes taken in the aggregate will
equal the Fixed Interest Rate (as defined in the Note).

 

(ii)If Lender redefines the amortization schedule, the amortization of the
severed promissory notes taken in the aggregate will require no more
amortization to be paid under the Loan than as required under the Note at the
time such action was taken by Lender and such redefined amortization will not
result in a change in the amount of the monthly payment due under the Note.

 

(b)Borrower will only be required to make one payment under such separate
promissory notes. Subject to the foregoing, each severed promissory note, and
the Loan evidenced by each severed promissory note, will be upon all of the
terms and provisions contained in this Loan Agreement and the Loan Documents
which continue in full force and effect, except that Lender may allocate
specific collateral given for the Loan as security for performance of specific
promissory notes, in each case with or without cross default provisions.

 

(c)Borrower, at Borrower's expense, agrees to cooperate with all reasonable
requests of Lender to accomplish the foregoing, including execution and prompt
delivery to Lender of a severance agreement and such other documents as Lender
requires in Lender's Discretion.



 

Rider to Multifamily Loan and Security Agreement (CME)
Additional Provisions for Loans Equal to or Greater than $25,000,000Page 1

 

 

(d)Borrower hereby appoints Lender its attorney-in-fact with full power of
substitution (which appointment will be deemed to be coupled with an interest
and irrevocable until the Loan is paid in full and the Security Instrument is
discharged of record, with Borrower hereby ratifying all that its said attorney
may do by virtue of such power) to make and execute all documents necessary or
desirable to effect the severance set forth in (a) above; provided, however,
Lender will not make or execute any such documents under such power until 10
Business Days after Lender has given Borrower Notice of Lender's intent to
exercise its rights under such power.

 

(e)Borrower's failure to deliver any of the documents requested by Lender under
this Section for a period of 10 Business Days after Notice of such request by
Lender will, at Lender's option, constitute an Event of Default under this Loan
Agreement.

 

B.Section 11.14 is deleted and replaced with the following:

 

11.14Cooperation with Rating Agencies and Investors. At the request of Lender
and, to the extent not already required to be provided by Borrower under this
Loan Agreement, Borrower must use reasonable efforts to satisfy' the market
standards to which Lender customarily adheres or which may be reasonably
required in the marketplace or by the Rating Agencies in connection with any
Securities secured by or evidencing ownership interests in the Note and this
Loan Agreement, including all of the following:

 

(a)Borrower will provide financial and other information with respect to the
Mortgaged Property, the Borrower and the Property Manager.

 

(b)Borrower will perform or permit or cause to be performed or permitted such
site inspections, appraisals, market studies, environmental reviews and reports
(Phase I and, if appropriate, Phase II), engineering reports and other due
diligence investigations of the Mortgaged Property, as may be requested by
Lender in Lender's Discretion or may reasonably be requested by the Rating
Agencies or as may be necessary or appropriate in connection with the Secondary
Market Transaction.

 

(c)Borrower will make such representations and warranties as of the closing date
of the Secondary Market Transaction with respect to the Mortgaged Property,
Borrower and the Loan Documents as are customarily provided in securitization
transactions and as may be requested by Lender in Lender's Discretion or may
reasonably be requested by the Rating Agencies and consistent with the facts
covered by such representations and warranties as they exist on the date of this
Loan Agreement, including the representations and warranties made in the Loan
Documents, together, if customary, with appropriate verification of and/or
consents to the Provided Information through letters of auditors or opinions of
counsel of independent attorneys acceptable to Lender and to the Rating
Agencies.

  

Rider to Multifamily Loan and Security Agreement (CME)
Additional Provisions for Loans Equal to or Greater than $25,000,000Page 2

 

 

(d)Borrower, at Borrower's expense, will cause its counsel to render opinions,
which may be relied upon by Lender, the Rating Agencies and their respective
counsel, agents and representatives, as to nonconsolidation, fraudulent
conveyance, and true sale or any other opinion customary in securitization
transactions with respect to the Mortgaged Property and Borrower and its
Affiliates, which counsel and opinions must be satisfactory to Lender in
Lender's Discretion and be reasonably satisfactory to the Rating Agencies.

 

(e)Borrower will execute such amendments to the Loan Documents and
organizational documents, establish and fund the Replacement Reserve Fund, if
any, and complete any Repairs, if any, as may be requested by Lender or by the
Rating Agencies or otherwise to effect the Secondary Market Transaction;
provided, however, that the Borrower will not be required to modify or amend any
Loan Document if such modification or amendment would (i) change the interest
rate, the stated maturity or the amortization of principal set forth in the
Note, or (ii) modify or amend any other material economic term of the Loan.

 

(f)Borrower will pay all reasonable third party costs and expenses incurred by
Lender in connection with Borrower's complying with requests made under this
Section.

 

C.The following definitions are added to Article XII:

 

''Provided Information" means the information provided by Borrower as required
by Section 11.14 (a), (b) and (c).

 

"Securities" means rated single or multi-class securities.

  

Rider to Multifamily Loan and Security Agreement (CME)
Additional Provisions for Loans Equal to or Greater than $25,000,000Page 3

 

 

RIDER TO MULTIFAMILY LOAN AND SECURITY AGREEMENT

(CME)

 

RECYCLED BORROWER

 

(Revised 9-1-2011)

 

The following changes are made to the Loan Agreement which precedes this Rider:

 

A.The following is added as a new Section to Article V:

 

Recycled Borrower.

 

(a)Underwriting Representations. Borrower hereby represents that from the date
of its formation, each of the following is true:

 

(i)Borrower is and always has been duly formed, validly existing, and in good
standing in the state of its formation and in all other jurisdictions where it
is qualified to do business.

 

(ii)Borrower has no judgments or liens of any nature against it except for tax
liens not yet due.

 

(iii)Borrower is in compliance with all laws, regulations, and orders applicable
to it and, except as otherwise disclosed in this Loan Agreement, has received
all permits necessary for it to operate.

 

(iv)Borrower is not involved in any dispute with any taxing authority.

 

(v)Borrower has paid all taxes which it owes.

 

(vi)Borrower has never owned any real property other than the Mortgaged Property
and personal property necessary or incidental to its ownership or operation of
the Mortgaged Property and has never engaged in any business other than the
ownership and operation of the Mortgaged Property.

 

(vii)Borrower is not now, nor has ever been, party to any lawsuit, arbitration,
summons, or legal preceding that is still pending or that resulted in a judgment
against it that has not been paid in full.

 

(viii)Borrower has provided Lender with complete financial statements that
reflect a fair and accurate view of the entity's financial condition.





 

Rider to Multifamily Loan and Security Agreement (CME)
Recycled BorrowerPage 1

 

 

(ix)Borrower has obtained a current Phase I environmental site assessment
("ESA") for the Mortgaged Property prepared consistent with ASTM Practice E 1527
and the BSA has not identified any recognized environmental conditions that
require further investigation or remediation.

 

(x)Borrower has no material contingent or actual obligations not related to the
Mortgaged Property.

 

(xi)Each amendment and restatement of Borrower's organizational documents has
been accomplished in accordance with, and was permitted by, the relevant
provisions of said documents prior to its amendment or restatement from time to
time.

 

(b)Separateness Representations. Borrower hereby represents that from the date
of its formation, each of the following is true:

 

(i)Borrower has not entered into any contract or agreement with any Related
Party Affiliate, except upon terms and conditions that are commercially
reasonable and substantially similar to those available in an arm's-length
transaction with an unrelated party.

 

(ii)Borrower has paid all of its debts and liabilities from its assets.

 

(iii)Borrower has done or caused to be done all things necessary to observe all
organizational formalities applicable to it and to preserve its existence.

 

(iv)Borrower has maintained all of its books, records, financial statements and
bank accounts separate from those of any other Person.

 

(v)Borrower has not had its assets listed as assets on the financial statement
of any other Person.

 

(vi)Borrower has filed its own tax returns (except to the extent that it has
been a tax-disregarded entity not required to file tax returns under applicable
law) and, if it is a corporation, has not filed a consolidated federal income
tax return with any other Person.

 

(vii)Borrower has been, and at all times has held itself out to the public as, a
legal entity separate and distinct from any other Person (including any
Affiliate or other Related Party Affiliate);

 

(viii)Borrower has corrected any known misunderstanding regarding its status as
a separate entity.

 

(ix)Borrower has conducted all of its business and held all of its assets in its
own name.

  

Rider to Multifamily Loan and Security Agreement (CME)
Recycled BorrowerPage 2

 

 

(x)Borrower has not identified itself or any of its affiliates as a division or
part of the other.

 

(xi)Borrower has maintained and utilized separate stationery, invoices and
checks bearing its own name.

 

(xii)Borrower has not commingled its assets with those of any other Person and
has held all of its assets in its own name.

 

(xiii)Borrower has not guaranteed or become obligated for the debts of any other
Person.

 

(xiv)Borrower has not held itself out as being responsible for the debts or
obligations of any other Person.

 

(xv)Borrower has allocated fairly and reasonably any overhead expenses that have
been shared with an Affiliate, including paying for office space and services
performed by any employee of an Affiliate or Related Party Affiliate.

 

(xvi)Borrower has not pledged its assets to secure the obligations of any other
Person and no such pledge remains outstanding except in connection with the
Loan.

 

(xvii)Borrower has maintained adequate capital in light of its contemplated
business operations.

 

(xviii)Borrower has maintained a sufficient number of employees in light of its
contemplated business operations and has paid the salaries of its own employees
from its own funds.

 

(xix)Borrower has not owned any subsidiary or any equity interest in any other
entity.

 

(xx)Borrower has not incurred any indebtedness that is still outstanding other
than Indebtedness that is permitted under the Loan Documents.

 

(xxi)Borrower has not had any of its obligations guaranteed by an Affiliate or
other Related Party Affiliate, except for guarantees that have been either
released or discharged (or that will be discharged as a result of the closing of
the Loan) or guarantees that are expressly contemplated by the Loan Documents.

  

Rider to Multifamily Loan and Security Agreement (CME)
Recycled BorrowerPage 3

 

 

(xxii)None of the tenants holding leasehold interests with respect to the
Mortgaged Property are an Affiliate of Borrower or other Related Party
Affiliate.

 

B.The following definition is added to Article XII:

 

"Related Party Affiliate" means any of the Borrower's Affiliates, constituents,
or owners, or any guarantors of any of the Borrower's obligations or any
Affiliate of any of the foregoing.

  

Rider to Multifamily Loan and Security Agreement (CME)
Recycled BorrowerPage 4

 

 

RIDER TO MULTIFAMILY LOAN AND SECURITY AGREEMENT

(CME AND PORTFOLIO)

 

REPLACEMENT RESERVE FUND-IMMEDIATE DEPOSITS

 

(Revised 1 -11-2012)

 

The following changes are made to the Loan Agreement which precedes this Rider:

 

A.Section 4.04 is deleted and replaced with the following:

 

4.4Replacement Reserve Fund.

 

(a)Deposits to Replacement Reserve Fund. On the Closing Date, the parties will
establish the Replacement Reserve Fund and Borrower will pay the Initial Deposit
to Lender for deposit into the Replacement Reserve Fund. Commencing on the date
the first installment of principal and/or interest is due under the Note and
continuing on the same day of each successive month until the Loan is paid in
full, Borrower will pay the Monthly Deposit to Lender for deposit into the
Replacement Reserve Fund, together with its regular monthly payments of
principal and/or interest as required by the Note. A transfer of funds into the
Replacement Reserve Fund from the Repair Reserve Fund, pursuant to the terms of
Section 4.03(e), if applicable, will not alter or reduce the amount of any
deposits to the Replacement Reserve Fund.

 

(b)Fees Deducted From Replacement Reserve Fund. Lender will be entitled to
deduct from the Replacement Reserve Fund (i) the Investment Fee for establishing
the Replacement Reserve Fund and (ii) the Inspection Fee for any inspection
required pursuant to this Section 4.04. If Lender, in its discretion, retains a
professional inspection engineer or other qualified third party to inspect any
Capital Replacements pursuant to the terms of Section 6.06, Lender also will be
entitled to deduct from the Replacement Reserve Fund an amount sufficient to pay
all reasonable fees and expenses charged by such third party inspector.

 

(c)Ad justments to Replacement Reserve Fund. Lender reserves the right to adjust
the amount of the Monthly Deposit based on Lender's assessment of the physical
condition of the Mortgaged Property. Unless the Loan has an initial term of
greater than 120 months, Lender will not make such an adjustment prior to the
date that is 120 months after the first installment due date, nor more
frequently than every 10 years thereafter during the term of the Loan. Upon
Notice from Lender or Loan Servicer, Borrower will begin paying the Revised
Monthly Deposit on the first monthly payment date that is at least 30 days after
the date of Lender's or Loan Servicer's Notice. If Lender or Loan Servicer does
not provide Borrower with Notice of a Revised Monthly Deposit, Borrower will
continue to pay the Monthly Deposit or the Revised Monthly Deposit then in
effect.

 





 

Rider to Multifamily Loan and Security Agreement (CME and Portfolio)
Replacement Reserve Fund - Immediate DepositsPage 1

 

 

(d)Insufficient Amount in Replacement Reserve Fund. If Borrower requests
disbursement from the Replacement Reserve Fund for a Capital Replacement in
accordance with this Loan Agreement in an amount which exceeds the amount on
deposit in the Replacement Reserve Fund, Lender will disburse to Borrower only
the amount on deposit in the Replacement Reserve Fund. Borrower will pay all
additional amounts required in connection with any such Capital Replacement from
Borrower's own funds.

 

(e)INTENTIONALLY OMITTED.

 

(f)INTENTIONALLY OMITTED.

 

(g)Disbursements from Replacement Reserve Fund.

 

(i)Requests for Disbursement. Lender will disburse funds from the Replacement
Reserve Fund as follows:

 

(A)Borrower's Request. If Borrower determines, at any time or from time to time,
that a Capital Replacement is necessary or desirable, Borrower will perform such
Capital Replacement and request from Lender, in writing, reimbursement for such
Capital Replacement. Borrower's request for reimbursement will include (1) a
detailed description of the Capital Replacement performed, together with
evidence, satisfactory to Lender, that the cost of such Capital Replacement has
been paid, and (2) if required by Lender, lien waivers from each contractor and
material supplier supplying labor or materials for such Capital Replacement.

 

(B)Lender's Request. If Lender reasonably determines at any time or from time to
time, that a Capital Replacement is necessary for the proper maintenance of the
Mortgaged Property, it will so notify Borrower, in writing, requesting that
Borrower obtain and submit to Lender bids for all labor and materials required
in connection with such Capital Replacement. Borrower will submit such bids and
a time schedule for completing each Capital Replacement to Lender within 30 days
after Borrower's receipt of Lender's Notice. Borrower will perform such Capital
Replacement and request from Lender, in writing, reimbursement for such Capital
Replacement. Borrower's request for reimbursement will include ( 1) a detailed
description of the Capital Replacement performed, together with evidence,
satisfactory to Lender, that the cost of such Capital Replacement has been paid,
and (2) if required by Lender, lien waivers from each contractor and material
supplier supplying labor or materials for such Capital Replacement.

  

Rider to Multifamily Loan and Security Agreement (CME and Portfolio)
Replacement Reserve Fund - Immediate DepositsPage 2

 

 

(ii)Conditions Precedent. Disbursement from the Replacement Reserve Fund will be
made no more frequently than once every Replacement Reserve Disbursement Period
and, except for the final disbursement, no disbursement will be made in an
amount less than the Minimum Replacement Disbursement Request Amount.
Disbursements will be made only if the following conditions precedent have been
satisfied, as reasonably determined by Lender in Lender's Discretion:

 

(A)Each Capital Replacement has been performed and/or installed on the Mortgaged
Property in a good and workmanlike manner with suitable materials (or in the
case of a partial disbursement, performed and/or installed on the Mortgaged
Property to an acceptable stage), in accordance with good building practices and
all applicable laws, ordinances, rules and regulations, building setback lines
and restrictions applicable to the Mortgaged Property, and has been paid for by
Borrower as evidenced by copies of all applicable paid invoices or bills
submitted to Lender by Borrower at the time Borrower requests disbursement from
the Replacement Reserve Fund.

 

(B)There is no condition, event or act that would constitute a default (with or
without Notice and/or lapse of time).

 

(C)No Lien or claim based on furnishing labor or materials has been recorded,
filed or asserted against the Mortgaged Property, unless Borrower has properly
provided a bond or other security against loss in accordance with applicable
law.

 

(D)All licenses, permits and approvals of any Governmental Authority required
for the Capital Replacement as completed to the applicable stage have been
obtained and submitted to Lender upon Lender's request.

  

Rider to Multifamily Loan and Security Agreement (CME and Portfolio)
Replacement Reserve Fund - Immediate DepositsPage 3

 

 

(b) Right to Complete Capital Replacements. If Borrower abandons or fails to
proceed diligently with any Capital Replacement in a timely fashion or an Event
of Default occurs and continues under this Loan Agreement for 30 days after
Notice of such failure by Lender to Borrower, Lender will have the right (but
not the obligation) to enter upon the Mortgaged Property and take over and cause
the completion of such Capital Replacement. However, no such Notice or cure
period will apply in the case of such failure which could, in Lender's sole and
absolute judgment, absent immediate exercise by Lender of a right or remedy
under this Loan Agreement, result in harm to Lender, tenants or third parties or
impairment of the security given under this Loan Agreement, the Security
Instrument or any other Loan Document. Any contracts entered into or
indebtedness incurred upon the exercise of such right may be in the name of
Borrower, and Lender is irrevocably appointed the attorney in fact for Borrower,
such appointment being coupled with an interest, to enter into such contracts,
incur such obligations, enforce any contracts or agreements made by or on behalf
of Borrower (including the prosecution and defense of all actions and
proceedings in connection with the Capital Replacement and the payment,
settlement or compromise of all bills and claims for materials and work
performed in connection with the Capital Replacement) and do any and all things
necessary or proper to complete any Capital Replacement, including signing
Borrower's name to any contracts and documents as may be deemed necessary by
Lender. In no event will Lender be required to expend its own funds to complete
any Capital Replacement, but Lender may, in Lender's Discretion, advance such
funds. Any funds advanced will be added to the Indebtedness, secured by the
Security Instrument and payable to Lender by Borrower in accordance with the
provisions of the Note, this Loan Agreement, the Security Instrument and any
other Loan Document pertaining to the protection of Lender's security and
advances made by Lender.

 

(i)Completion of Capital Replacements. Lender's disbursement of monies from the
Replacement Reserve Fund or other acknowledgment of completion of any Capital
Replacement in a manner satisfactory to Lender in Lender's Discretion will not
be deemed a certification by Lender that the Capital Replacement has been
completed in accordance with applicable building, zoning or other codes,
ordinances, statutes, laws, regulations or requirements of any Governmental
Authority. Borrower will at all times have the sole responsibility for ensuring
that all Capital Replacements are completed in accordance with all such
requirements of any Governmental Authority.

 

B.   The following definitions are added to Article XII:

 

"Initial Deposit" means $0.00.

 

"Minimum Replacement Disbursement Request Amount" means $7,500.

 

"Monthly Deposit" means $14,820.

 

"Replacement Reserve Deposit" means the Initial Deposit, the Monthly Deposit
and/or the Revised Monthly Deposit, as appropriate.

  

Rider to Multifamily Loan and Security Agreement (CME and Portfolio)
Replacement Reserve Fund - Immediate DepositsPage 4

 

 

"Replacement Reserve Disbursement Period" means the interval between
disbursements from the Replacement Reserve Fund, which interval will be no
shorter than once a month.

 

"Replacement Reserve Fund" means the account established pursuant to this Loan
Agreement to defray the costs of Capital Replacements.

 

"Revised Monthly Deposit" means the adjusted amount per month that Lender
determines Borrower must deposit in the Replacement Reserve Fund following any
adjustment determination by Lender pursuant to Section 4.04(c).

  

Rider to Multifamily Loan and Security Agreement (CME and Portfolio)
Replacement Reserve Fund - Immediate DepositsPage 5

 

 

RIDER TO MULTIFAMILY LOAN AND SECURITY AGREEMENT

(CME)

 

REPAIR RESERVE FUND

 

(Revised 1-11-2012)

 

The following changes are made to the Loan Agreement which precedes this Rider:

 

A.Section 4.03 is deleted and replaced with the following:

 

4.03Repair Reserve Fund.

 

(a)Deposits to Repair Reserve Fund. Lender and Borrower acknowledge that
Borrower has established the Repair Reserve Fund by depositing the Repair
Reserve Deposit with Lender on the date of this Loan Agreement, and that
Borrower must complete the Repairs required pursuant to Section 6.14.

 

(b)Fees Deducted From Repair Reserve Fund. Lender will be entitled to deduct
from the Repair Reserve Fund each of the following fees:

 

(i)The Investment Fee.

 

(ii)The Inspection Fee for any inspection required pursuant to this Section
4.03.

 

(iii)The Extension/Modification Fee for any extension of the Completion Date or
expansion of the scope of Repairs that is requested by Borrower and agreed to by
Lender.

 

(iv)If Lender, in Lender's Discretion, retains a professional inspection
engineer or other qualified third party to inspect any Repairs pursuant to the
terms of Section 6.06, an amount sufficient to pay all reasonable fees and
expenses charged by such third party inspector.

 

(c)Insufficient Amount in Repair Reserve Fund. If Lender determines, in Lender's
Discretion that the money in the Repair Reserve Fund is insufficient to pay for
the Repairs, Lender will provide Borrower with Notice of such insufficiency, and
as soon as possible (but in no event later than 20 days after such Notice)
Borrower will pay to Lender an amount, in cash, equal to such deficiency, which
Lender will deposit in the Repair Reserve Fund.

 

Rider to Multifamily Loan and Security Agreement (CME)
Repair Reserve FundPage 1

 

 

(d)Disbursements of Repair Reserve Fund.

 

(i)Disbursement. From time to time, as construction and completion of the
Repairs progresses, upon Borrower's submission of a Repair Disbursement Request
in the form attached to this Loan Agreement as Exhibit D, and provided that no
Event of Default has occurred and no condition exists which but for the passage
of time or giving of Notice, or both, would constitute an Event of Default,
Lender will make disbursements from the Repair Reserve Fund for payment or
reimbursement of the actual costs of the Repairs. In connection with each
disbursement, Borrower will take each of the following actions:

 

(A)Sign Borrower's Repair Disbursement Request.

 

(B)Include with each Repair Disbursement Request a report setting out the
progress of the Repairs and any other reports or information relating to the
construction of the Repairs that may be reasonably requested by Lender.

 

(C)Include with each Repair Disbursement Request copies of any applicable
invoices and/or bills and appropriate lien waivers for the prior period for
which disbursement was made, executed by all contractors and suppliers supplying
labor or materials for the Repairs.

 

(D)Include with each Repair Disbursement Request, a report prepared by the
professional engineer employed by Lender as to the status of the Repairs, unless
Lender has waived this requirement in writing.

 

(E)Include with each Repair Disbursement Request, Borrower's written
representation and warranty that the Repairs as completed to the applicable
stage do not violate any laws, ordinances, rules or regulations, or building
setback lines or restrictions, applicable to the Mortgaged Property.

 

Except for the final Repair Disbursement Request, no Repair Disbursement Request
may be for an amount less than the Minimum Repair Disbursement Request Amount.

 

(ii)Conditions Precedent. Lender will not be obligated to make any disbursement
from the Repair Reserve Fund to or for the benefit of Borrower unless at the
time of such Repair Disbursement Request all of the following conditions exist:

 

Rider to Multifamily Loan and Security Agreement (CME)
Repair Reserve FundPage 2

 

 

(A)There exists no condition, event or act that would constitute a default (with
or without Notice and/or lapse of time) under this Loan Agreement or any other
Loan Document.

 

(B)Borrower is in full compliance with the provisions of this Loan Agreement,
the other Loan Documents and any request or demand by Lender permitted by this
Loan Agreement.

 

(C)No lien or claim based on furnishing labor or materials has been recorded,
filed or asserted against the Mortgaged Property, unless Borrower has properly
provided bond or other security against loss in accordance with applicable law.

 

(D)All licenses, permits, and approvals of any Governmental Authority required
for the Repairs as completed to the applicable stage have been obtained and
submitted to Lender upon Lender's request.

 

(iii)Reporting Requirements; Completion. Prior to receiving the final
disbursement from the Repair Reserve Fund, Borrower will deliver to Lender, in
addition to the information required by Section 4.03(d)(i) above, all of the
following:

 

(A)Contractor's Certificate. If required by Lender, a certificate signed by each
major contractor and supplier of materials, as reasonably determined by Lender,
engaged to provide labor or materials for the Repairs to the effect that such
contractor or supplier has been paid in full for all work completed and that the
portion of the Repairs provided by such contractor or supplier has been fully
completed in accordance with the plans and specifications (if any) provided to
it by Borrower and that such portion of the Repairs is in compliance with all
applicable building codes and other rules and regulations promulgated by any
applicable regulatory authority or Governmental Authority.

 

(B)Borrower's Certificate. A certificate signed by Borrower to the effect that
the Repairs have been fully paid for and that all money disbursed pursuant to
this Loan Agreement has been used for the Repairs and no claim exists against
Borrower or against the Mortgaged Property out of which a lien based on
furnishing labor or material exists or might ripen. Borrower may except from the
certificate described in the preceding sentence any claim(s) that Borrower
intends to contest, provided that any such claim is described in Borrower's
certificate and Borrower certifies to Lender that the money in the Repair
Reserve Fund is sufficient to make payment of the full amount which might in any
event be payable in order to satisfy such claim(s). If required by Lender,
Borrower also must certify to Lender that such portion of the Repairs is in
compliance with all applicable building codes and zoning ordinances.

 

Rider to Multifamily Loan and Security Agreement (CME)
Repair Reserve FundPage 3

 

 

(C)Engineer's Certificate. If required by Lender, a certificate signed by the
professional engineer employed by Lender to the effect that the Repairs have
been completed in a good and workmanlike manner in compliance with the Repair
Schedule of Work and all applicable building codes, zoning ordinances and other
rules and regulations promulgated by applicable regulatory or Governmental
Authorities.

 

(D)Other Certificates. Any other certificates of approval, acceptance or
compliance required by Lender from any Governmental Authority having
jurisdiction over the Mortgaged Property and the Repairs.

 

(iv)Inspection. Prior to and as a condition of the final disbursement of funds
from the Repair Reserve Fund, Lender will inspect or will cause the Repairs and
Improvements to be inspected in accordance with the terms of Section 6.06(a), to
determine whether all interior and exterior Repairs have been completed in a
manner acceptable to Lender.

 

(v)Indirect and Excess Disbursements from Repair Reserve Fund. Lender, in its
sole and absolute discretion, is authorized to hold, use and disburse funds from
the Repair Reserve Fund to pay any and all costs, charges and expenses
whatsoever and howsoever incurred or required in connection with the
construction and completion of the Repairs, or, if an Event of Default has
occurred and is continuing, in the payment or performance of any obligation of
Borrower to Lender. If Lender, for purposes specified in this Section 4.03,
elects to pay any portion of the money in the Repair Reserve Fund to parties
other than Borrower, then Lender may do so, at any time and from time to time,
and the amount of advances to which Borrower will be entitled under this Loan
Agreement will be correspondingly reduced.

 

(vi)Repair Schedule of Work. All disbursements from the Repair Reserve Fund will
be limited to the costs of those items set forth on the Repair Schedule of Work.
Without the prior written consent of Lender, Borrower will not make any payments
from the Repair Reserve Fund other than for the costs of those items set forth
on the Repair Schedule of Work or alter the Repair Schedule of Work.

 

Rider to Multifamily Loan and Security Agreement (CME)
Repair Reserve FundPage 4

 

 

(e)Termination of Repair Reserve Fund. The provisions of this Section 4.03 will
cease to be effective upon the completion of the Repairs in accordance with this
Loan Agreement to Lender's satisfaction, and the full disbursement by Lender of
the Repair Reserve Fund. If there are funds remaining in the Repair Reserve Fund
after the Repairs have been completed in accordance with this Loan Agreement,
and provided no Event of Default has occurred and is continuing under this Loan
Agreement or under any of the other Loan Documents, and no condition exists
which but for the passage of time or giving of Notice, or both, would constitute
an Event of Default, such funds remaining in the Repair Reserve Fund will be
refunded by Lender to Borrower.

 

(f)Right to Complete Repairs. If Borrower abandons or fails to proceed
diligently with the Repairs or otherwise or there exists an Event of Default
under this Loan Agreement, Lender will have the right (but not the obligation)
to enter upon the Mortgaged Property and take over and cause the completion of
the Repairs. Any contracts entered into or indebtedness incurred upon the
exercise of such right may be in the name of Borrower, and Lender is irrevocably
appointed the attorney in fact of Borrower, such appointment being coupled with
an interest, to enter into such contracts, incur such obligations, enforce any
contracts or agreements made by or on behalf of Borrower (including the
prosecution and defense of all actions and proceedings in connection with the
Repairs and the payment, settlement, or compromise of all claims for materials
and work performed in connection with the Repairs) and do any and all things
necessary or proper to complete the Repairs including signing Borrower's name to
any contracts and documents as may be deemed necessary by Lender. In no event
will Lender be required to expend its own funds to complete the Repairs, but
Lender may, in Lender's sole and absolute discretion, advance such funds. Any
funds advanced will be added to the Indebtedness, secured by the Security
Instrument and payable to Lender by Borrower in accordance with the provisions
of the Loan Documents pertaining to the protection of Lender's security and
advances made by Lender. Borrower waives any and all claims it may have against
Lender for materials used, work performed or resultant damage to the Mortgaged
Property.

 

(g)Completion of Repairs. Lender's disbursement of monies in the Repair Reserve
Fund or other acknowledgment of completion of any Repair in a manner
satisfactory to Lender will not be deemed a certification by Lender that the
Repair has been completed in accordance with applicable building, zoning or
other codes, ordinances, statutes, laws, regulations or requirements of any
Governmental Authority. Borrower will at all times have the sole responsibility
for insuring that all Repairs are completed in accordance with all such
governmental requirements.

 

Rider to Multifamily Loan and Security Agreement (CME)
Repair Reserve FundPage 5

 

 

(h)Downsizing of Repair Reserve Fund. Borrower shall have the right to request a
release of funds in the Repair Reserve Fund (a "Downsizing Request") in an
amount equal to the difference between the amount of funds in the Repair Reserve
Fund at the time that Borrower submits the Downsizing Request and the sum of (A)
the actual cumulative cost of the uncompleted Repairs as set forth in contracts
for each such uncompleted Repair (each, a "Repair Contract" and together the
"Repair Contracts") plus (B) 125% of the cumulative estimated costs of the
uncompleted Repairs for which no such Repair Contract has been received and
approved (if any), subject to the following requirements:

 

(i)Lender shall have reviewed and approved each Repair Contract;

 

(ii)Lender shall have confirmed that the amount of funds remaining in the Repair
Reserve Fund is equal to the sum of (i) 100% of the actual cumulative costs of
the uncompleted Repairs set forth in the Repair Contracts plus (i) 125% of the
cumulative estimated costs of the uncompleted Repairs for which no Repair
Contract has been received and approved (if any); and

 

(iii)No Event of Default shall have occurred and be in continuance under the
Loan Documents.

 

Upon satisfaction of the foregoing conditions, Lender shall approve the release
of the funds in the Repair Reserve Fund requested in the Downsizing Request to
the Borrower.

 

B.The following definitions are added to Article XII:

 

"Extension/Modification Fee" means a fee charged by Lender in the amount not to
exceed $3,000 for any extension of the Completion Date or expansion of the scope
of Repairs that is requested by Borrower and agreed to by Lender.

 

"Minimum Repair Disbursement Request Amount" means $7,500.

 

"Repair Disbursement Request" means Borrower's written requests to Lender in the
form attached as Exhibit D for the disbursement of money from the Repair Reserve
Fund pursuant to Article IV.

 

"Repair Reserve Deposit" means $975,476.

 

"Repair Reserve Disbursement Period" means the interval between disbursements
from the Repair Reserve Fund, which interval will be no shorter than once every
thirty (30) days during the term of this Loan Agreement.

 

Rider to Multifamily Loan and Security Agreement (CME)
Repair Reserve FundPage 6

 

 

"Repair Reserve Fund" means the account which may be established by this Loan
Agreement into which the Repair Reserve Deposit is deposited.

 

"Repair Schedule of Work" means the Repair Schedule of Work attached as Exhibit
C.

 

Rider to Multifamily Loan and Security Agreement (CME)
Repair Reserve FundPage 7

 

  

RIDER TO MULTIFAMILY LOAN AND SECURITY AGREEMENT

 

(CME)

 

BUY-SELL TRANSFER

 

(Revised 9-1-2011)

 

The following changes are made to the Loan Agreement which precedes this Rider:

 

A.The following new Section 7.03(d)(e) is deleted and replaced with the
following hereby added to the Loan Agreement:

 

(e) Buy-Sell Transfer. A one-time Transfer pursuant to a buy-sell agreement or
similar agreement, including the appropriate provisions of the organizational
documents of the Borrower, of the interests in Borrower of ____________
(“Managing Interest”) to (“Equity Interest”) (either by purchase of the
ownership interest of the Managing Interest or replacement of the Managing
Interest as the general partner, manager or managing member) or a Transfer of
the Equity Interest to the Managing Interest held by BR VG Ann Arbor JV Member.
LLC. a Delaware limited liability company ("Equity Interest") to Holtzman
Equities #11 Limited Partnership. a Michigan limited partnership ("Buy-Sell
Transfer"), provided that each of the following conditions is satisfied:

 

(i)Borrower provides Lender with at least 30 days prior Notice of the proposed
Buy-Sell Transfer and pays to Lender the Transfer Review Fee.

 

(ii)At the time of the proposed Buy-Sell Transfer, no Event of Default bas
occurred and is continuing and no event or condition has occurred and is
continuing that, with the giving of Notice or the passage of time, or both,
would become an Event of Default; provided, however, if the Buy-Sell Transfer
would cure the Event of Default, the Buy-Sell Transfer must occur within 60 days
after all conditions in this Section have been met to Lender's satisfaction.

 

(iii)Borrower pays or reimburses Lender, upon demand, for all costs and
expenses, including all Attorneys' Fees and Costs, incurred by Lender in
connection with the Buy-Sell Transfer.

 

(iv)At the time of the Buy-Sell Transfer, Borrower pays to Lender a Transfer Fee
in the following amount, as applicable:

 

(A)$25,000 if the Managing Interest will retain the managing member interest or
general partnership interest, as applicable, in Borrower.

 

Rider To Multifamily Loan and Security Agreement (CME)
Buy-Sell TransferPage 8

 

 

(B)(Intentionally omitted) $50,000 if the Equity Interest will obtain, directly
or indirectly, the managing member interest or general partnership interest in,
or would become the non-member manager of Borrower, as applicable (“New Borrower
Principal”).

(v)(Intentionally omitted)If there is a new Borrower Principal, New Borrower
Principal provides a replacement guarantor (“New Guarantor”) acceptable to
Lender in Lender’s Discretion, and each of the following requirements is met:

(A) New Guarantor has a net worth of at least [$ ], and liquid assets of at
least [$ ].

(B)Lender has received all information and organizational documents requested by
Lender in Lender’s Discretion, with respect to New Guarantor.

(C)New Guarantor executes a Guaranty in a form acceptable to Lender and in
substantially the same form as the Guaranty executed on the Closing Date (“New
Guaranty”), however, if New Guarantor is an entity, the New Guaranty has been
modified to include, at New Guarantor’s option, either the Rider to Guaranty –
Material Adverse Change, or the Rider to Guaranty – Minimum Net Worth/Liquidity.

(D)Section 9.01 will be deemed to be modified to insert the following as a new
subsection:

(__) Any failure by Guarantor to comply with the Minimum Net Worth/Liquidity
Rider to the Guaranty, or the Material Adverse Change Rider to the Guaranty, if
applicable.

 

(vi)The Mortgaged Property continues to be managed by the initial Property
Manager or a successor Property Manager satisfactory to Lender pursuant to a
property management agreement approved by Lender in writing; provided that such
successor Property Manager and Borrower execute an assignment of the management
agreement in form acceptable to Lender.

 

(vii)(Intentionally omitted)At the time of the proposed Buy-Sell Transfer, if
the Equity Interest becomes a New Borrower Principal, it certifies to Lender
that its net worth and liquidity are substantially the same as its net worth and
liquidity as of the date of this Loan Agreement and there is not any pending
bankruptcy, reorganization or litigation which would substantially negatively
affect such net worth and/or liquidity.

 

(viii) Lender receives organizational charts reflecting the structure of
Borrower prior to and after the Buy-Sell Transfer.

 

Rider To Multifamily Loan and Security Agreement (CME)
Buy-Sell TransferPage 9

 

 

(ix)If a nonconsolidation opinion was delivered on the Closing Date and if,
after giving effect to the Buy-Sell Transfer and all prior Transfers, 50% or
more in the aggregate of direct or indirect interests in Borrower are owned by
any Person and its Affiliates that owned less than a 50% direct or indirect
interest in Borrower as of the Closing Date, Borrower delivers to Lender an
opinion of counsel for Borrower, in form and substance satisfactory to Lender
and to the Rating Agencies, with regard to nonconsolidation.

 

(x)Lender receives confirmation acceptable to Lender that the requirements of
Section 6.13 continue to be satisfied.

 

(xi)(Intentionally omitted) For purposes of the Preapproved Intrafamily
Transfers set forth in Section 7.04, if applicable, New Guarantor will be deemed
to be the person or entity set forth in Section 7.04(b)(ii).

 

B.The following definitions are added to Article XII:

 

"Buy-Sell Transfer" is defined in Section 7.03(de)

 

"Equity Interest" is defined in Section 7.03(de)

 

“Managing Interest” is defined in Section 7.03(f)

 

“New Guarantor” is defined in Section 7.03(f)

 

“New Guaranty” is defined in Section 7.03(f)

 

Rider To Multifamily Loan and Security Agreement (CME)
Buy-Sell TransferPage 10

 

 

RIDER TO MULTIFAMILY LOAN AND SECURITY AGREEMENT

 

(CME)

 

LIMITED PARTNER OR NON-MANAGING MEMBER

TRANSFER

 

(Revised 9-1-2011)

 

The following changes are made to the Loan Agreement which precedes this Rider:

 

A.The following new Section 7.03(d)(f) is deleted and replaced with the
following is hereby added to the Loan Agreement:

 

(f)Limited Partner or Non-Managing Member Transfer. A direct or indirect
Transfer that results in the cumulative Transfer of more than 50% and up to ___%
100% of the non-managing membership interests in or the limited partnership
interests in __________either Bluerock Special Opportunity + Income Fund II, LLC
or Bluerock Special Opportunity + Income Fund III, LLC ("Investor Interests") to
third party transferees ("Investor Interest Transfer"), provided that each of
the following conditions is satisfied:

 

(i)(Intentionally omitted) Borrower provides Lender with prior Notice of the
proposed Investor Interest Transfer, and pays to Lender the Transfer Review Fee.

 

(ii)Either directly or indirectly, Ramin Kamfar manages the day-to-day
operations of Borrower and maintains directly or indirectly at least a __%
ownership interest in the applicable entity (i.e. Bluerock Special Opportunity+
Income Fund II, LLC or Bluerock Special Opportunity+ Income Fund III, LLC).

 

(iii)At the time of the proposed Investor Interest Transfer, no Event of Default
has occurred and is continuing and no event or condition has occurred and is
continuing that, with the giving of Notice or the passage of time, or both,
would become an Event of Default.

 

(iv)Borrower pays or reimburses Lender, upon demand, for all costs and expenses,
including all Attorneys' Fees and Costs, incurred by Lender in connection with
the Investor Interest Transfer.

 

(v)(Intentionally omitted)At the time of the first Investor Interest Transfer,
Borrower pays to Lender a Transfer fee in the amount of $25,000. (Borrower will
not be required to pay a Transfer fee for subsequent Investor Interest
Transfers.)

 

Rider To Multifamily Loan and Security Agreement (CME)
Limited Partner or Non-Managing Member TransferPage 1

 

 

(vi)If a nonconsolidation opinion was delivered on the Closing Date and if,
after giving effect to the merger or acquisition and all prior Transfers, 50% or
more in the aggregate of direct or indirect interests in Borrower are owned by
any Person and its Affiliates that owned less than a 50% direct or indirect
interest in Borrower as of the Closing Date, Borrower delivers to Lender an
opinion of counsel for Borrower, in form and substance satisfactory to Lender
and to the Rating Agencies, with regard to nonconsolidation.

 

(vii)Lender receives confirmation acceptable to Lender that the requirements of
Section 6.13 continue to be satisfied.

 

(viii)Lender receives organizational charts reflecting the structure of Borrower
prior to and after the Investor Interest Transfer and copies of the then-current
organizational documents of Borrower, including any amendments.

 

(ix)Each transferee with an interest of 25% or more delivers to Lender a
certification that each of the following is true:

 

(A)He/she/it has not been convicted of fraud or a crime involving moral
turpitude (or if an entity, then no principal of such entity has been convicted
of fraud or a crime involving moral turpitude).

 

(B)He/she/it has not been involved in a bankruptcy or reorganization within the
ten years preceding the date of the Investor Interest Transfer.

 

(x)Borrower delivers to Lender searches confirming that no transferee with an
interest of 25% or more is on the list of Specially Designated Nationals or
other blocked persons published by the U.S. Office of Foreign Assets Control, or
on the list of persons or entities prohibited from doing business with the
Department of Housing and Urban Development.

 

B.The following definitions are added to Article XII:

 

"Investor Interest Transfer" is defined in Section 7.03(df).

 

"Investor Interests" is defined in Section 7.03(df).

 

Rider To Multifamily Loan and Security Agreement (CME)
Limited Partner or Non-Managing Member TransferPage 2

 

 

EXHIBIT A

 

DESCRIPTION OF THE LAND

 

Land Situated in the Township of Ann Arbor in the County of Washtenaw in the
State of Michigan:

 

Parcel A:

 

Part of the Southwest 114 of Section 25, Town 2 South, Range 6 East, Township of
Ann Arbor, Washtenaw County, Michigan, described as: Commencing at the South 1/4
corner of said Section 25; thence North 00 degrees 58 minutes 22 seconds West
294.86 feet along the North and South 114 line of said Section and the
centerline of Dixboro Road for a place of beginning; thence North 87 degrees 43
minutes 42 seconds West 72.60 feet along the centerline of Geddes Road; thence
North 02 degrees 16 minutes 07 seconds East 70.00 feet; thence North 87 degrees
43 minutes 42 seconds West 439.97 feet along the North line of Geddes Road;
thence along the Easterly Right of Way line of Highway US-23 along the following
7 courses: North 42 degrees 48 minutes 11 seconds West 211.54 feet, North 02
degrees 18 minutes 16 seconds East 220.02 feet, North 45 degrees 29 minutes 34
seconds West 136.39 feet, North 18 degrees 43 minutes 54 seconds West 102.70
feet, South 88 degrees 43 minutes 45 seconds West 64.53 feet, North 45 degrees
29 minutes 34 seconds West 312.88 feet, and North 24 degrees 09 minutes 47
seconds West 206.14 feet; thence North 78 degrees 44 minutes 23 seconds East
272.46 feet; thence North 05 degrees 54 minutes 59 seconds West 87.46 feet;
thence South 83 degrees 34 minutes 44 seconds West 44.78 feet; thence North 07
degrees 50 minutes 22 seconds West 121.13 feet; thence North 73 degrees 08
minutes 45 seconds East 56.94 feet; thence North 21 degrees 13 minutes 42
seconds West 136.77 feet; thence North 42 degrees 15 minutes 48 seconds East
29.73 feet; thence South 46 degrees 24 minutes 27 seconds East 141.50 feet;
thence North 38 degrees 20 minutes 03 seconds East 189.45 feet; thence South 72
degrees 39 minutes 23 seconds East 67.05 feet; thence North 17 degrees 40
minutes 39 seconds East 282.08 feet; thence South 17 degrees 56 minutes 12
seconds East 91.96 feet; thence South 85 degrees 51 minutes 19 seconds East
69.18 feet; thence North 72 degrees 31 minutes 31 seconds East 56.61 feet;
thence South 44 degrees 46 minutes 31 seconds East 59.00 feet; thence South 71
degrees 31 minutes 09 seconds East 48.84 feet; thence North 45 degrees 13
minutes 29 seconds East 225.00 feet; thence North 89 degrees 02 minutes 10
seconds East 125.09 feet to the North and South 1/4 line of Section 25; thence
along said line, also being the centerline of Dixboro Road, South 00 degrees 58
minutes 22 seconds East 1813.15 feet to the place of beginning.

 

Multifamily Loan and Security Agreement (CME)Page A-1

 

 

Parcel B:

 

Part of the Southwest 1/4 of Section 25, Town 2 South, Range 6 East, Township of
Ann Arbor, Washtenaw County, Michigan, described as: Commencing at the South 1/4
corner of said Section 25; thence North 00 degrees 58 minutes 22 seconds West
2108.01 feet along the North and South 1/4 line of said Section and the
centerline of Dixboro Road; thence South 89 degrees 02 minutes 10 seconds West
125.09 feet; thence South 45 degrees 13 minutes 29 seconds West 225.00 feet;
thence North 71 degrees 31 minutes 09 seconds West 48.84 feet; thence North 44
degrees 46 minutes 31 seconds West 59.00 feet; thence South 72 degrees 31
minutes 31 seconds West 56.61 feet; thence North 85 degrees 51 minutes 19
seconds West 69.18 feet; thence North 17 degrees 56 minutes 12 seconds West
91.96 feet to a place of beginning; thence South 17 degrees 40 minutes 39
seconds West 282.08 feet; thence North 72 degrees 39 minutes 23 seconds West
67.05 feet; thence South 38 degrees 20 minutes 03 seconds West 189.45 feet;
thence North 46 degrees 24 minutes 27 seconds West 141.50 feet; thence South 42
degrees 15 minutes 48 seconds West 29;73 feet; thence South 21 degrees 13
minutes 42 seconds East 136.77 feet; thence South 73 degrees 08 minutes 45
seconds West 56.94 feet; thence South 07 degrees 50 minutes 22 seconds East
121.13 feet; thence North 83 degrees 34 minutes 44 seconds East 44.78 feet;
thence South 05 degrees 54 minutes 59 seconds East 87.46 feet; thence South 78
degrees 44 minutes 23 seconds West 272.46 feet; thence along the East line of
Highway US-23, 300 feet wide, North 24 degrees 09 minutes 47 seconds West 105.13
feet; thence North 01 degrees 05 minutes 26 seconds West 991.33 feet; thence
South 72 degrees 13 minutes 31 seconds East 234.21 feet; thence South 85 degrees
31 minutes 30 seconds East 115.35 feet; thence South 24 degrees 16 minutes 13
seconds East 245.72 feet; thence North 85 degrees 01 minutes 49 seconds East
138.52 feet; thence North 65 degrees 54 minutes 20 seconds East 50.61 feet;
thence South 17 degrees 56 minutes 12 seconds East 98.98 feet to the place of
beginning.

 

EASEMENT PARCEL:

 

TOGETHER WITH those certain perpetual, reciprocal, non-exclusive easements for
storm drainage, water supply, sanitary sewer, fire lane, utilities, and
landscaping as set forth in that certain Easement Agreement dated September 22,
1987 by and between Village Green of Ann Arbor Associates Limited Partnership
and HSF Associates II Limited Partnership, recorded October 30, 1987 in Liber
2185, Page 893 of the Records of Washtenaw County, Michigan, as amended by First
Amendment of Easement Agreement recorded January 4, 1995 in Liber 3065, Page 683
of the Records of Washtenaw County, Michigan.

 

Multifamily Loan and Security Agreement (CME)Page A-2

 

 

EXHIBIT B

 

MODIFICATIONS TO MULTIFAMILY LOAN AND SECURITY AGREEMENT

 

1.Section 6.07(c)(iii) of the Loan Agreement is hereby modified by adding the
following phrase at the end of such section before the period ": provided,
however, Lender shall not be entitled to request any such financial information
be audited by any third party accounting firm except as permitted under Section
6.07(d) or Section 11.13."

 

2.The introductory paragraph of Section 6.13(a) is amended in full as follows:

 

(a)Single Purpose Entity Requirements. Until the Indebtedness is paid in full,
each Borrower and any SPE Equity Owner will remain a "Single Purpose Entity,"
which means a corporation, limited partnership, or limited liability company
which, at all times from the date of this Loan Agreement and thereafter will
satisfy each of the following conditions:

 

3.Section 6.13(a)(xviii) is amended in full as follows:

 

(xviii)It will (a) maintain adequate capital for the normal obligations
reasonably foreseeable in a business of its size and character and in light of
its contemplated business operations and (b) pay its debts and liabilities only
from its own assets as the same become due, provided that in each instance (a)
there exists sufficient cash flow from the Mortgaged Property to do so after the
payment of all operating expenses and debt service (but in no event shall
Borrower satisfy said obligations, debts and/or liabilities from the assets of
another entity) and (b) this Section 6.13(a)(xviii) shall not require any equity
owner to make additional capital contributions to Borrower.

 

4.Section 6.13(a)(xx) is amended in full as follows:

 

(xx) It will pay (or cause the Property Manager to pay on behalf of Borrower
only from Borrower's funds) its own liabilities (including salaries of its own
employees) only from its own funds, provided that (a) there exists sufficient
cash flow from the Mortgaged Property to do so after the payment of all
operating expenses and debt service (but in no event shall Borrower satisfy said
liabilities from the assets of another entity) and (b) this Section 6.1 3(a)(xx)
shall not require any equity owner to make additional capital contributions to
Borrower.

 

5.Section 6.13(a)(xxiii) is amended in full as follows:

 

(xxiii) It will (a) maintain a sufficient number of employees (if any) in light
of its contemplated business operations and (b) pay the salaries of its own
employees, if any, only from its own funds, provided that in each instance (a)
there exists sufficient cash flow from the Mortgaged Property to do so after the
payment of all operating expenses and debt service (but in no event shall
Borrower satisfy said obligations from the assets of another entity) and (b)
this Section 6.13 (a)(xxiii) shall not require any equity owner to make
additional capital contributions to Borrower.

 

Multifamily Loan and Security Agreement (CME)Page B-1

 

 

6.(intentionally omitted)

 

7.(intentionally omitted)

 

8.Section 9.01(1) of the Loan Agreement is hereby deleted in its entirety and
replaced with the following

 

"(1)Borrower or any SPE Equity Owner has made any representations or warranty in
Article V or any other Section of this Loan Agreement that is false or
misleading in any material respect; provided however that such false or
misleading representation shall not constitute an Event of Default if Lender
determines in its sole and absolute discretion that it is susceptible to being
cured and then is cured by Borrower in such a way as to make the 01iginal
statement true and not misleading within 15 days after receipt of notice from
Lender identifying such misrepresentation. Borrower will be responsible for all
Lender, Borrower or other costs associated with the identification and cure of
any such false or misleading representations."

 

9.Section 10.02 (i) of the Loan Agreement is amended by adding the following
sentence at the end of such Section:·

 

"Notwithstanding anything in this Article X to the contrary, this Section
10.02(i) shall not apply to the introduction and initial release of Hazardous
Materials on the Mortgaged Property from and after the date that the Lender
acquires title and has assumed possession and control of the Mortgaged Property
through power of sale, foreclosure of deed in lieu of foreclosure ("Transfer
Date"); provided, however the Borrower shall bear the burden of proof that the
introduction and initial release of such Hazardous Materials (i) occurred
subsequent to the Transfer Date, (ii) did not occur as a result of any action or
failure to act of the Borrower or any Affiliate of Borrower in, on under or near
the Mortgaged Property and (iii) did not occur as a result of any Prohibited
Activities or Conditions which occurred prior to the Transfer Date."

 

10.Section 6.15 (a) of the Loan Agreement is amended by adding the following
sentence at the end of such Section"

 

" The foregoing notwithstanding, Borrower may enter into residential leases of
units that constitute 5% or less of the total units located at the Mortgage
Property for lease terms of not less than one (1) month but less than six (6)
months."

 

Multifamily Loan and Security Agreement (CME)Page B-2

 

 

EXHIBIT C

 

REPAIR ITEM  ESTIMATED COST   COMPLETION DATE Pavement and curbing repairs      
  Landscaping  $39,000   June 9, 2013 Exterior wall repairs  $52,000   June 9,
2013 Roof coverings  $478,510   June 9, 2013 Heat exchangers  $74,997   June 9,
2013 Carbon monoxide detectors  $24,000   June 9, 2013 Code compliance 
$52,000   June 9, 2013 Lighting  $12,000   June 9, 2013 ESTIMATED  TOTAL 
$789,382         x approximately  125% ESCROW     TOTAL ESCROWED  $975,476    

 

Multifamily Loan and Security Agreement (CME)Page C-1

 

 

EXHIBIT D

 

REPAIR DISBURSEMENT REQUEST

 

The undersigned hereby requests from _____________________ ("Lender") the
disbursement of funds in the amount of $_______________________________
("Disbursement Request") from the Repair Reserve Fund established pursuant to
the Multifamily Loan and Security Agreement dated_____________________________,
20_ by and between Lender and the undersigned ( "Loan Agreement") to pay for
repairs to the multifamily apartment project known as
_________________________and located in _______________

 

The undersigned hereby represents and warrants to Lender that the following
information and certifications provided in connection with this Disbursement
Request are true and correct as of the date hereof:

 

1.Purpose for which disbursement is requested:

 

_____________________________________________________________________________

 

2.To whom the disbursement will be made (may be the undersigned in the case of
reimbursement for advances and payments made or cost incurred for work done by
the undersigned): ____________________________________________________________

 

3.Estimated costs of completing the uncompleted Repairs as of the date of this
Disbursement Request: _______________________________________

 

4.The undersigned certifies that each of the following is true:

 

(a)The disbursement requested pursuant to this Disbursement Request will be used
solely to pay a cost or costs allowable under the Loan Agreement.

 

(b)None of the items for which disbursement is requested pursuant to this
Disbursement Request has formed the basis for any disbursement previously made
from the Repair Reserve Fund.

 

(c)All labor and materials for which disbursements have been requested have been
incorporated into the Improvements or suitably stored upon the Mortgaged
Property in accordance with reasonable and standard building practices, the Loan
Agreement and all applicable laws, ordinances, rules and regulations of any
governmental authority having jurisdiction over the Mortgaged Property.

 

(d)The materials, supplies and equipment furnished or installed for the Repairs
are not subject to any Lien or security interest or that the funds to be
disbursed pursuant to this Disbursement Request are to be used to satisfy any
such Lien or security interest.

 

Multifamily Loan and Security Agreement (CME)Page D-1

 

 

5.All capitalized terms used in this Disbursement Request without definition
will have the meanings ascribed to them in the Loan Agreement.

 

IN WITNESS WHEREOF, the undersigned has executed this Disbursement Request as of
the day and date first above written.

 

      BORROWER:                 Date:      

 

Multifamily Loan and Security Agreement (CME)Page D-2

 

 

EXHIBIT E

 

WORK COMMENCED AT MORTGAGED PROPERTY

 

NONE.

 

Multifamily Loan and Security Agreement (CME)Page E-1

 

 

EXHIBIT F

 

CAPITAL REPLACEMENTS

 

•Carpet/vinyl flooring

•Window treatments

•Roofs

•Furnaces/boilers

•Air conditioners

•Ovens/ranges

•Refrigerators

•Dishwashers

•Water heaters

•Garbage disposals

 

The following additional items may also be funded from the Replacement Reserve
Fund:

 

•Asphaltic concrete

•Asphalt repairs/ striping

•Pool/spa liner

•Microwaves

•Washer/dryers

•Wood replacement/exterior painting

 

Multifamily Loan and Security Agreement (CME)Page F-1

 

 

EXHIBIT G

 

DESCRIPTION OF GROUND LEASE

 

NOT APPLICABLE

 

Multifamily Loan and Security Agreement (CME)Page G-1

 

 

EXHIBIT H

 

ORGANIZATIONAL CHART OF BORROWER AS OF THE CLOSING DATE

 

[tex10-7pg1.jpg]

 

Multifamily Loan and Security Agreement (CME)Page H-1

 

 

EXHIBIT I

 

DESIGNATED ENTITIES FOR TRANSFERS AND GUARANTOR(S)

 

Designated Entities for Transfers

 

•Holtzman Equities #11 Limited Partnership, a Michigan limited partnership

 

•JH Village Green LLC, a Delaware limited liability company

 

•BR VG Ann Arbor JV Member, LLC, a Delaware limited liability company

 

•Bluerock Special Opportunity + Income Fund II, LLC, a Delaware limited
liability company

 

•Bluerock Special Opportunity + Income Fund III, LLC, a Delaware limited
liability company

 

Guarantor(s)

 

•Jonathan Holtzman

 

•Bluerock Special Opportunity + Income Fund II, LLC, a Delaware limited
liability company

 

•Bluerock Special Opportunity + Income Fund III, LLC, a Delaware limited
liability company

 

Multifamily Loan and Security Agreement (CME)Page I-1

 

 